

Exhibit 10.2
ONE TOWER PLACE
SOUTH SAN FRANCISCO, CA
LEASE
AP3-SF2 CT SOUTH, LLC,
a Delaware limited liability company
as Landlord,
and
ACHAOGEN, INC.,
a Delaware corporation
as Tenant








843078.08/SD
374622-00033/8-4-16/MLT/dek
 
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]

--------------------------------------------------------------------------------






SUMMARY OF BASIC LEASE INFORMATION
This Summary of Basic Lease Information ("Summary") is hereby incorporated into
and made a part of the attached Lease. Each reference in the Lease to any term
of this Summary shall have the meaning as set forth in this Summary for such
term. In the event of a conflict between the terms of this Summary and the
Lease, the terms of the Lease shall prevail. Any capitalized terms used herein
and not otherwise defined herein shall have the meaning as set forth in the
Lease.
TERMS OF LEASE 
(References are to the Lease)
DESCRIPTION
1. Date:
August 12, 2016
2. Landlord:
AP3-SF2 CT SOUTH, LLC,
a Delaware limited liability company
3. Address of Landlord (Section 24.19):
For notices to Landlord:
AP3-SF2 CT South, LLC
4380 La Jolla Village Drive, Suite 230
San Diego, CA 92121
Attention: W. Neil Fox, CEO
with a copy to:
Allen Matkins Leck Gamble Mallory & Natsis LLP
501 West Broadway, 15th Floor
San Diego, California 92101
Attention: Martin L. Togni, Esq.
 
For payment of Rent only:
AP3-SF2 CT South LLC
Dept. LA 24484
Pasadena, CA 91185-4484
4. Tenant:
ACHAOGEN, INC.,
a Delaware corporation
5. Address of Tenant (Section 24.19):
7000 Shoreline Court, Suite 371
South San Francisco, CA 94080
Attention: CFO
(Prior to Lease Commencement Date)
 
and
One Tower Place, Suite 300
South San Francisco, California 94080
Attention: CFO
(After Lease Commencement Date)



843078.08/SD
374622-00033/8-4-16/MLT/dek
-i-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





TERMS OF LEASE 
(References are to the Lease)
DESCRIPTION
6. Premises (Article 1):
 
6.1 Premises:
Approximately 47,118 rentable square feet of space consisting of (i) 32,909
rentable square feet located on the third (3rd) floor of the Building ("Third
Floor Premises") and (ii) approximately 14,209 rentable square feet located on
the fourth (4th) floor of the Building ("Fourth Floor Premises"), as depicted on
Exhibit A attached hereto (collectively, the "Premises").
6.2 Building:
The Premises are located in the building whose address is One Tower Place, South
San Francisco, California (the "Building") which contains approximately 339,791
rentable square feet (subject to change pursuant to Section 1.3 of this Lease).
6.3 Project:
The "Project" is defined in Section 1.1.2.
7. Term (Article 2):
 
7.1 Lease Term:
Approximately ten (10) years and six (6) months.
7.2 Lease Commencement Date:
The earlier of (i) the date Tenant commences business operations in the
Premises, or (ii) the date the Premises are Ready for Occupancy (as defined in
the Tenant Work Letter attached hereto as Exhibit B), which Lease Commencement
Date is anticipated to be March 3, 2017.
7.3 Lease Expiration Date:
The last day of the month in which the one hundred twenty-sixth (126th) month
anniversary of the Lease Commencement Date occurs.
8. Base Rent (Article 3):
 
Lease Period
Annual
Base Rent
Monthly Installment
of Base Rent
Monthly Rental Rate
per Rentable Square Foot
1-12
$2,713,996.80
$226,166.40
$4.80
13-24
$2,810,117.50
$234,176.46
$4.97
25-36
$2,906,238.20
$242,186.52
$5.14
37-48
$3,008,013.10
$250,667.76
$5.32
49-60
$3,115,442.10
$259,620.18
$5.51
61-72
$3,222,871.20
$268,572.60
$5.70
73-84
$3,335,954.40
$277,966.20
$5.90
85-96
$3,454,691.70
$287,890.98
$6.11
97-108
$3,573,429.10
$297,785.76
$6.32
109-120
$3,697,820.60
$308,151.72
$6.54
121-126
$3,827,866.30
$318,988.86
$6.77



843078.08/SD
374622-00033/8-4-16/MLT/dek
-ii-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





TERMS OF LEASE 
(References are to the Lease)
DESCRIPTION
9. Tenant's Share of Operating Expenses, Tax Expenses and Utilities Costs
(Section 4.2.6):
13.87% (47,118 rentable square feet within the Premises/339,791 rentable square
feet within the Building).
10. Letter of Credit/Security Deposit (Article 20):
$250,000.00.
11. Brokers (Section 24.25):
No broker represents Landlord. Savills Studley represents Tenant.
12. Parking (Article 23):
A total of one hundred fifty (150) unreserved parking spaces (3.2 unreserved
parking spaces for every 1,000 rentable square feet of the Premises).
13. Permitted Uses (Article 5):
Office, laboratory, research and development, vivarium and legal ancillary uses
consistent with the character of the Project as a first-class biotechnology
project







843078.08/SD
374622-00033/8-4-16/MLT/dek
-iii-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE 1
PROJECT, BUILDING AND PREMISES
1
ARTICLE 2
LEASE TERM
5
ARTICLE 3
BASE RENT
6
ARTICLE 4
ADDITIONAL RENT
7
ARTICLE 5
USE OF PREMISES; HAZARDOUS MATERIALS; ODORS AND EXHAUST
15
ARTICLE 6
SERVICES AND UTILITIES
19
ARTICLE 7
REPAIRS
21
ARTICLE 8
ADDITIONS AND ALTERATIONS
22
ARTICLE 9
COVENANT AGAINST LIENS
24
ARTICLE 10
INDEMNIFICATION AND INSURANCE
25
ARTICLE 11
DAMAGE AND DESTRUCTION
27
ARTICLE 12
CONDEMNATION
28
ARTICLE 13
COVENANT OF QUIET ENJOYMENT
29
ARTICLE 14
ASSIGNMENT AND SUBLETTING
29
ARTICLE 15
SURRENDER; OWNERSHIP AND REMOVAL OF PERSONAL PROPERTY
32
ARTICLE 16
HOLDING OVER
33
ARTICLE 17
ESTOPPEL CERTIFICATES
33
ARTICLE 18
SUBORDINATION
34
ARTICLE 19
TENANT'S DEFAULTS; LANDLORD'S REMEDIES
34
ARTICLE 20
LETTER OF CREDIT/SECURITY DEPOSIT
37
ARTICLE 21
COMPLIANCE WITH LAW
41
ARTICLE 22
ENTRY BY LANDLORD
41
ARTICLE 23
PARKING
42
ARTICLE 24
MISCELLANEOUS PROVISIONS
42

EXHIBITS:
Exhibit A    Outline of Floor Plans of Premises
Exhibit A‑1    Site Plan of Project
Exhibit B    Tenant Work Letter
Exhibit B-1    Landlord's Work
Exhibit B-2    Tenant Improvement Schedule
Exhibit C    Confirmation of Lease Terms/Amendment to Lease
Exhibit D    Rules and Regulations
Exhibit E    Form of Letter of Credit
Exhibit F    Storage Area
Exhibit G    Furniture List
Exhibit H    Form of SNDA
Exhibit I    Control Areas
Rider    Extension Option Rider


843078.08/SD
374622-00033/8-4-16/MLT/dek
(i)
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------


INDEX
Page(s)


Abated Rent
6
Accountant
14
Additional Allowance
Exhibit B
Additional Rent
7
Affected Areas
16
Affiliate Assignee
31
Affiliates
31
AHUs
Exhibit B-1
Allowances
Exhibit B
Alterations
22
Amortization Period
Exhibit B
Amortization Rent
2
Approved Working Drawings
Exhibit B
Architect
Exhibit B
Bank
36
Bankruptcy Code
37
Bank's Credit Rating Threshold
36
Base Rent
6
Base, Shell and Core
Exhibit B
Brokers
45
Building
ii
Calendar Year
7
CASp
2
CC&Rs
15
Change Order
Exhibit B
Changes
Exhibit B
Confirmation/Amendment
Exhibit C
Conservation Costs
8
Construction
46
Construction Drawings
Exhibit B
Contingency
1
Contractor
Exhibit B
Control Areas
18
Coordinator
48
Corrective Action
16
Cost Pools
8
Cost Proposal
Exhibit B
Cost Proposal Delivery Date
Exhibit B
Cutoff Date
12
Documents
15
Effective Date
6
Election Date
3
Eligibility Period
20



843078.08/SD
374622-00033/8-4-16/MLT/dek
(ii)
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------



Page(s)


Engineers
Exhibit B
Environmental Law
15
Environmental Permits
15
Estimate
12
Estimate Statement
12
Estimated Expenses
12
Estimated Repair Completion Date
26
Event of Default
34
Excluded Changes
40
Exercise Date
Rider
Exercise Notice
Rider
Existing Furniture
46
Exit Survey
32
Expense Year
7
Extension Option
Rider
Extension Rider
Rider
Fair Market Rental Rate
Rider
Final Space Plan
Exhibit B
Final Working Drawings
Exhibit B
First Offer Economic Terms
4
First Offer Notice
4
First Offer Space
4
First Refusal Economic Terms
3
First Refusal Notice
3
First Refusal Space
3
Fitness Center
46
Force Majeure
44
Fourth Floor Premises
ii
Free Rent Day
6
GMP Contract
Exhibit B
Hazardous Materials
15
Hazardous Materials List
15
Hazmat Storage Space
48
Interest Notice
Rider
Interest Rate
13
L C
36
L C Amount
36
L C Draw Event
37
L C Expiration Date
36
L C FDIC Replacement Notice
37
Labor Disruption
Exhibit D
Landlord
1
Landlord Parties
17



843078.08/SD
374622-00033/8-4-16/MLT/dek
(iii)
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------



Page(s)


Landlord Supervision Fee
Exhibit B
Landlord's Cost Calculation
Exhibit B
Landlord's Work
Exhibit B-1
Lease
1
Lease Commencement Date
5
Lease Expiration Date
5
Lease Term
5
Lease Year
5
Market Area
Rider
MEP Subs
Exhibit B
Notices
44
OFAC
44
Official Records
14
Operating Expenses
7
Option Rent
Rider
Option Rent Notice
Rider
Option Term
Rider
Original Tenant
4
Other Buildings
12
Other Future Building
1
Outside Agreement Date
Rider
Outside Date
5
Outside Date Termination Notice
6
Over-Allowance Amount
Exhibit B
PAC
46
Parking Area
1
Parking Operator
41
Permits
Exhibit B
Premises
1
Premises Systems
21
Prohibited Alterations
22
Project
1
Proposition 13
10
Punchlist Items
Exhibit B
Ready for Occupancy
Exhibit B
Release
15
Rent
7
Rent Commencement Date
Exhibit C
Revenue Code
29
Review Period
14
Right of First Refusal Period
3
ROFO Superior Rights
4
ROFR Superior Rights
3



843078.08/SD
374622-00033/8-4-16/MLT/dek
(iv)
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------



Page(s)


Second Chance Notice
3
Security Deposit
39
Security Deposit Laws
39
SNDA
33
Specifications
Exhibit B
Statement
11
Subject Space
29
Subleasing Costs
30
Substantial Completion
Exhibit B
Summary
i
Superior Leases
3
Systems and Equipment
10
Tax Expenses
10
Tenant
1
Tenant Delays
Exhibit B
Tenant Improvement Allowance
Exhibit B
Tenant Improvement Allowance Items
Exhibit B
Tenant Improvements
Exhibit B
Tenant Work Letter
Exhibit B
Tenant's Parties
15
Tenant's Share
11
Third Floor Premises
ii
TIA Cutoff Date
Exhibit B
Transfer Notice
29
Transfer Premium
30
Transferee
29
Transfers
29
trash
47
Utilities Costs
11
Vivarium Contingency Date
1
Vivarium Operator
1
Wi-Fi Network
23



843078.08/SD
374622-00033/8-4-16/MLT/dek
(v)
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






LEASE
This Lease, which includes the preceding Summary and the exhibits attached
hereto and incorporated herein by this reference (the Lease, the Summary and the
exhibits to be known sometimes collectively hereafter as the "Lease"), dated as
of the date set forth in Section 1 of the Summary, is made by and between
AP3‑SF2 CT SOUTH, LLC, a Delaware limited liability company ("Landlord"), and
ACHAOGEN, INC., a Delaware corporation ("Tenant").

ARTICLE 1
PROJECT, BUILDING AND PREMISES
1.1    Project, Building and Premises.
1.1.1    Premises; Vivarium Services as Condition to Tenant's Obligations. Upon
and subject to the terms, covenants and conditions hereinafter set forth in this
Lease, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the premises described in Section 6.1 of the Summary (the "Premises"), which
Premises are located in the Building (as defined in Section 6.2 of the Summary)
and located within the Project (as defined below). The floor plan of the
Premises is attached hereto as Exhibit A; provided, however, that the interior
improvements which may be depicted on such Exhibit A shall not obligate Landlord
to perform any such improvement work; such work to be performed by Landlord in
the Premises shall be pursuant to the Approved Working Drawings developed
pursuant to Exhibit B. Tenant's obligations under this Lease are hereby
conditioned upon Landlord's entering into a lease with a vivarium service
provider in form and substance satisfactory to Landlord in its sole discretion
(the "Vivarium Operator") no later than August 15, 2016 ("Vivarium Contingency
Date") (the "Contingency"). In the event that the Contingency is not satisfied
on or before the Vivarium Contingency Date above, then Tenant shall have the
right to terminate this Lease on five (5) days' written notice to Landlord.
1.1.2    Building and Project. The Building consists of twelve (12) floors with
a total of 339,791 rentable square feet and is part of a multi-building
commercial project known as "Genesis South San Francisco", located on 8.4 acres
of land in the City of South San Francisco. The term "Project" as used in this
Lease, shall mean, collectively: (i) the Building; (ii) a future building to be
located at Two Tower Place within the site which is not owned by Landlord (the
"Other Future Building"); (iii) any outside plaza areas, walkways, driveways,
courtyards, public and private streets, transportation facilitation areas and
other improvements and facilities now or hereafter constructed surrounding
and/or servicing the Building and/or the Other Future Building, which are
designated from time to time by Landlord (and/or any other owners of the
Project) as common areas appurtenant to or servicing the Building, and any such
other improvements; (iii) any additional buildings, improvements, facilities and
common areas which Landlord (and any other owners of the Project and/or any
common area association formed by Landlord, Landlord's predecessor-in-interest
and/or Landlord's assignee for the Project) may add thereto from time to time
within or as part of the Project; and (iv) the land upon which any of the
foregoing are situated. The site plan depicting the current configuration of the
Project is attached hereto as Exhibit A‑1. The Building, as well as the Other
Future Building, contains a parking facility located at Three Tower Place
("Parking Facility"). Notwithstanding the foregoing or anything contained in
this Lease to the contrary, (1) Landlord has no obligation to expand or
otherwise make any improvements within the Project, including, without
limitation, any of the outside plaza areas, walkways, driveways, courtyards,
public and private streets, transportation facilitation areas and other
improvements and facilities which may be depicted on Exhibit A‑1 attached hereto
(as the same may be modified by Landlord (and/or any other owners of the
Project) from time to time without notice to Tenant), other than Landlord's
obligations (if any) specifically set forth in the Tenant Work Letter attached
hereto as Exhibit B, and (2) Landlord (and/or any other owners of the Project)
shall have the right from time to time to include or exclude any improvements or
facilities within the Project, at such party's sole election, as more
particularly set forth in Section 1.1.3 below.
1.1.3    Tenant's and Landlord's Rights. Tenant shall have the right to the
nonexclusive use of the common corridors and hallways, stairwells, elevators (if
any), restrooms and other public or common areas located within the Building,
and the non-exclusive use of those areas located on the Project that are
designated by Landlord (and/or any other owners of the Project) from time to
time as common areas for the Project; provided, however, that (i) Tenant's use
thereof shall be subject to (A) the provisions of any covenants, conditions and
restrictions regarding


843078.08/SD
374622-00033/8-4-16/MLT/dek
 
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





the use thereof now or hereafter recorded against the Project, and (B) such
reasonable, non-discriminatory rules and regulations as Landlord may make from
time to time (which shall be provided in writing to Tenant), and (ii) Tenant may
not go on the roof of Building or the Other Future Building without Landlord's
prior consent (which shall not be unreasonably withheld, conditioned or delayed)
and without otherwise being accompanied by a representative of Landlord.
Landlord (and/or any other owners of the Project) reserves the right from time
to time to use any of the common areas of the Project, and the roof, risers and
conduits of the Building and the Other Future Building for telecommunications
and/or any other purposes, and to do any of the following: (1) make any changes,
additions, improvements, repairs and/or replacements in or to the Project or any
portion or elements thereof, including, without limitation, (x) changes in the
location, size, shape and number of driveways, entrances, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas, walkways, public
and private streets, plazas, courtyards, transportation facilitation areas and
common areas, and (y) expanding or decreasing the size of the Project and any
common areas and other elements thereof, including adding, deleting and/or
excluding buildings (including the Other Future Building) thereon and therefrom;
(2) close temporarily any of the common areas while engaged in making repairs,
improvements or alterations to the Project; (3) retain and/or form a common area
association or associations under covenants, conditions and restrictions to own,
manage, operate, maintain, repair and/or replace all or any portion of the
landscaping, driveways, walkways, public and private streets, plazas,
courtyards, transportation facilitation areas and/or other common areas located
outside of the Building and the Other Future Building and, subject to Article 4
below, include the common area assessments, fees and taxes charged by the
association(s) and the cost of maintaining, managing, administering and
operating the association(s), in Operating Expenses or Tax Expenses; and
(4) perform such other acts and make such other changes with respect to the
Project as Landlord may, in the exercise of good faith business judgment, deem
to be appropriate. Landlord acknowledges and agrees that a fitness center and
performing arts center will, subject to remodeling and renovations, Force
Majeure events and other causes beyond Landlord's reasonable control, remain
available in the Project. Landlord agrees to use commercially reasonable efforts
to make a restaurant available in the Building.
1.2    Condition of Premises. Except as expressly set forth in this Lease and in
the Tenant Work Letter, Landlord shall not be obligated to provide or pay for
any improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Premises, and Tenant shall
accept the Premises and the Hazmat Storage Space in its "As Is" condition on the
Lease Commencement Date: provided, however, in the event that, as of the Lease
Commencement Date, the Base, Shell and Core of the Building (as defined in
Section 1 of Exhibit B) which includes the Systems and Equipment, the base
building HVAC, plumbing, life safety and electrical systems of the Building as
well as the roof and roof membrane, in its condition existing as of such date
(A) does not comply with applicable laws, seismic, fire and life safety codes,
and the ADA (to the extent applicable), in effect as of the date hereof, or
(B) contains latent defects, then Landlord shall be responsible, at its sole
cost and expense which shall not be included in Operating Expenses (except as
otherwise permitted in Section 4.2 hereof), for correcting any such
non-compliance to the extent required by applicable laws, and/or correcting any
such latent defects as soon as reasonably possible after receiving notice
thereof from Tenant. Notwithstanding the foregoing, if Tenant fails to give
Landlord written notice of any such latent defects described in clause (B)
hereinabove within six (6) months after the Lease Commencement Date, then the
correction of any such latent defects shall, subject to Landlord's repair
obligations in Section 7.2 hereof (and to the extent such correction is a
responsibility of Tenant pursuant to Section 7.1 hereof), be Tenant's
responsibility at Tenant's sole cost and expense. Pursuant to Civil Code
Section 1938, Landlord states that, as of the date hereof, the Premises has not
undergone inspection by a Certified Access Specialist ("CASp") to determine
whether the Premises meet all applicable construction-related accessibility
standards under California Civil Code Section 55.53. Tenant also acknowledges
that, except as otherwise expressly set forth in this Lease, neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the Premises, the Building, or the Project or their condition, or with
respect to the suitability thereof for the conduct of Tenant's business
(including, but not limited to, any zoning/conditional use permit requirements
which shall be Tenant's responsibility and Tenant's failure to obtain any such
zoning/use permits (if any are required) shall not affect Tenant's obligations
under this Lease). Except as otherwise provided above and in the Tenant Work
Letter, the taking of possession of the Premises by Tenant shall conclusively
establish that the Premises (including the Tenant Improvements therein), the
Building and the Project were at such time complete and in good, sanitary and
satisfactory condition and without any obligation on Landlord's part to make any
alterations, upgrades or improvements thereto.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





1.3    Rentable Square Feet. The parties agree that the rentable square feet of
the Premises is as set forth in Section 6.1 and 6.2 of the Summary, and shall
not be changed except in connection with a change in the physical size of the
Premises, the Building or the Project. The rentable square feet of Building is
subject to verification from time to time by Landlord's planner/designer and
such verification shall be made in accordance with the provisions of this
Section 1.3. If Landlord's planner/designer determines that the Building
rentable square footage amount shall be different from those set forth in this
Lease, all amounts, percentages and figures appearing or referred to in this
Lease based upon such adjusted incorrect rentable square footage contained
therein (including, without limitation, Tenant's Share) shall be revised
accordingly and an amendment to this Lease shall be signed by the parties to
reflect such modification; provided, however, that unless there is a physical
change in the size of the Building, Tenant's Share shall not be increased on
account of such remeasurement.
1.4    Right of First Refusal. Commencing as of the date hereof and continuing
until the last day of the sixtieth (60th) month anniversary of the Lease
Commencement Date ("Right of First Refusal Period"), Tenant shall have an
ongoing (subject to the terms hereof) right of first refusal with respect to
(i) space contiguous to the Fourth Floor Premises, and (ii) the entire space
located on the fifth (5th) floor of the Building (collectively, the "First
Refusal Space"). Notwithstanding the foregoing (i) the lease term for Tenant's
lease of the First Refusal Space pursuant to Tenant's exercise of such first
refusal right of Tenant shall commence only following the expiration or earlier
termination of a lease pertaining to the First Refusal Space, either existing on
the date of this Lease, or entered into following Tenant's waiver of its Right
of First Refusal (collectively "Superior Leases"), including any renewal or
extension of any such leases pursuant to a renewal option contained therein upon
execution and (ii) such first refusal right shall be subordinate and secondary
to all rights of expansion, first refusal, first offer or similar rights granted
to the tenant of any Superior Lease (collectively, "ROFR Superior Rights").
Tenant's right of first refusal shall be on the terms and conditions set forth
in this Section 1.4. Landlord acknowledges and agrees that, as of the date
hereof, there are no ROFR Superior Rights encumbering the First Refusal Space.
1.4.1    Procedure for Refusal. Landlord shall notify Tenant (the "First Refusal
Notice") when Landlord receives a bona fide offer from a prospective third party
tenant that Landlord is willing to accept for the First Refusal Space and/or
when Landlord intends to submit a bona fide counteroffer which Landlord would be
willing to accept (in each case where no holder of a ROFR Superior Right desires
to lease such space). The economic terms and conditions of Tenant's lease of
such First Refusal Space shall be as provided in Landlord's First Refusal Notice
("First Refusal Economic Terms").
1.4.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right
of first refusal with respect to the space described in the First Refusal
Notice, then within five (5) business days (in the event the First Refusal
Notice pertains to space on the fourth (4th) floor) or three (3) business days
(in the event the First Refusal Notice pertains to space on the fifth (5th)
floor) after delivery of the First Refusal Notice to Tenant ("Election Date"),
Tenant shall deliver an unconditional, irrevocable notice to Landlord of
Tenant's exercise of its right of first refusal with respect to the entire space
described in the First Refusal Notice and on the First Refusal Economic Terms
contained therein. If Tenant does not exercise its right of first refusal within
the applicable time period (on all of the First Refusal Economic Terms), then
Landlord shall be free to lease the space described in the First Refusal Notice
to anyone to whom Landlord desires on any terms Landlord desires and Tenant's
right of first refusal with respect to the space described in the First Refusal
Space shall, notwithstanding anything in this Lease to the contrary,
automatically terminate and this Section 1.4 shall be deemed null and void and
of no further force or effect. If Tenant does not exercise its right of first
refusal within the applicable time period (on all of the First Refusal Economic
Terms), then Landlord shall, for a period of six (6) months, be free to lease
the space described in the First Refusal Notice to anyone to whom Landlord
desires on any terms Landlord desires; provided, however, that if Landlord
intends to enter into a lease upon First Refusal Economic Terms which are, in
the aggregate, materially more favorable to a prospective tenant than those
First Refusal Economic Terms proposed by Landlord in the First Refusal Notice to
Tenant, then Landlord shall first deliver written notice to Tenant ("Second
Chance Notice") providing Tenant with the opportunity to lease the First Refusal
Space on such more favorable First Refusal Economic Terms. For purposes hereof,
First Refusal Economic Terms shall be materially more favorable to a third party
if such First Refusal Economic Terms reflect a net effective rental rate
(including any rent abatement and Tenant Improvement costs/allowance and any
other economic concessions) less than ninety percent (90%) of the net effective
rental rate for such First Refusal Space as those proposed by Landlord in the
First Refusal Notice to Tenant. Tenant's failure to elect to lease the First
Refusal Space upon such more favorable First Refusal


843078.08/SD
374622-00033/8-4-16/MLT/dek
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Economic Terms by written notice to Landlord within three (3) business days
after Tenant's receipt of such Second Chance Notice from Landlord shall be
deemed to constitute Tenant's election not to lease such space upon such more
favorable First Refusal Economic Terms, in which case Landlord shall be entitled
to lease such space to any third (3rd) party on any terms Landlord desires.
Notwithstanding anything above to the contrary, in no event shall Landlord be
obligated to provide Tenant with a Second Chance Notice if, at the time Landlord
would otherwise be obligated to provide such Second Chance Notice to Tenant, the
prospective third party tenant has an S&P credit rating equal to or greater than
"BBB"; provided, however, in the event that Tenant's S&P credit rating is "BBB"
or better, then the S&P credit rating of such prospective third party tenant
shall not affect Landlord's obligation to provide Tenant with the Second Chance
Notice (and Landlord shall provide such Second Chance Notice to Tenant in the
event the First Refusal Economic Terms are materially favorable to such third
party tenant than the First Refusal Economic Term offered to Tenant).'
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its right of first refusal, if at all, with respect to all of the space
comprising the First Refusal Space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease only a portion thereof or
object to any of the First Refusal Economic Terms.
1.4.3    Construction of First Refusal Space. Tenant shall take the First
Refusal Space in its "As-Is" condition (except as otherwise provided in the
First Refusal Notice), and Tenant shall be entitled to construct improvements in
the First Refusal Space at Tenant's expense, in accordance with and subject to
the provisions of Article 8 of this Lease.
1.4.4    Lease of First Refusal Space. If Tenant timely exercises Tenant's right
to lease the First Refusal Space as set forth herein, Landlord and Tenant shall
execute an amendment adding such First Refusal Space to this Lease upon the
First Refusal Economic Terms set forth in Landlord's First Refusal Notice and
upon the same non-economic terms and conditions as applicable to the Premises
then leased by Tenant under this Lease. Tenant shall commence payment of rent
for the First Refusal Space and the Lease Term of the First Refusal Space shall
commence upon the date as provided in the First Refusal Notice. The Lease Term
for the First Refusal Space shall be as provided in the First Refusal Economic
Terms.
1.4.5    No Defaults. The rights contained in this Section 1.4 shall be personal
to the original Tenant executing this Lease and any Affiliate Assignee
("Original Tenant") and any Affiliate Assignee, and may only be exercised by the
Original Tenant or such Affiliate Assignee (and not any other assignee,
sublessee or other transferee of the Original Tenant's interest (or Affiliate
Assignee's interest) in this Lease) if the Original Tenant or such Affiliate
Assignee (together with any subtenant of a Permitted Transfer) actually occupies
at least seventy-five percent (75%) of the entire Premises then leased by
Original Tenant or such Affiliate Assignee as of the date of Tenant's exercise
of its right of first refusal. In addition, at Landlord's option and in addition
to Landlord's other remedies set forth in this Lease, at law and/or in equity,
Tenant shall not have the right to lease the First Refusal Space as provided in
this Section 1.4 if, as of the date of the First Refusal Notice, or, at
Landlord's option, as of the scheduled date of delivery of such First Refusal
Space to Tenant, Tenant is in default under this Lease beyond the expiration of
all applicable notice and cure periods or if Tenant has previously been in
default beyond the expiration of all applicable notice and cure periods under
this Lease more than once in the previous twelve (12) months.
1.5    Right of First Offer. Commencing as of the expiration of the Right of
First Refusal Period and continuing throughout the initial Lease Term (not
including the Option Term), Tenant shall have an ongoing (subject to the terms
hereof) right of first offer to Lease the First Refusal Space (which shall be
referred to herein as "First Offer Space" for purposes of this Section 1.5).
Notwithstanding the foregoing (i) such first offer right of Tenant shall become
effective only following the expiration or earlier termination of any existing
lease pertaining to the First Offer Space, including any renewal or extension of
such existing or future lease, whether or not such renewal or extension is
pursuant to an express written provision in such lease, and regardless of
whether any such renewal or extension is consummated pursuant to a lease
amendment or a new lease, and (ii) Tenant's first offer right shall be
subordinate and secondary to all currently existing rights of expansion, first
refusal, first offer or similar rights previously existing as of the date of
this Lease and granted to (A) the tenants of any existing leases and (B) any
other tenant of the Project (the rights described in items (i) and (ii), above
to be known collectively as "ROFO Superior Rights"). Tenant's right of first
offer shall be on the terms and conditions set forth in this Section 1.5.
Landlord acknowledges and agrees that, as of the date hereof, there are no ROFO
Superior Rights encumbering the First Offer Space.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-4-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





1.5.1    Procedure for Offer. Landlord shall notify Tenant (the "First Offer
Notice") from time to time when Landlord determines that Landlord shall commence
the marketing of any First Offer Space because such space shall become available
for lease to third parties, where no holder of a ROFO Superior Right desires to
lease such space. The First Offer Notice shall describe the space so offered to
Tenant and shall set forth Landlord's proposed material economic terms and
conditions applicable to Tenant's lease of such space (collectively, the "First
Offer Economic Terms"), including the proposed term of lease and the proposed
rent payable for the First Offer Space. Notwithstanding the foregoing,
Landlord's obligation to deliver the First Offer Notice shall not apply during
the last twelve (12) months of the initial Term unless Tenant has delivered an
Exercise Notice to Landlord pursuant to Rider No. 1.
1.5.2    Procedure for Acceptance. If Tenant wishes to exercise Tenant's right
of first offer with respect to the space described in the First Offer Notice,
then within five (5) business days (in the event the First Offer Notice pertains
to space on the fourth (4th) floor) or three (3) business days (in the event the
First Offer Notice pertains to space on the fifth (5th) floor) after delivery of
the First Offer Notice to Tenant, Tenant shall deliver an unconditional
irrevocable notice to Landlord of Tenant's exercise of its right of first offer
with respect to the entire space described in the First Offer Notice, and the
First Offer Economic Terms shall be as set forth in the First Offer Notice. If
Tenant does not unconditionally exercise its right of first offer within the
applicable time period, then Landlord shall be free to lease the space described
in the First Offer Notice to anyone to whom Landlord desires on any terms
Landlord desires and Tenant's right of first offer shall terminate as to the
First Offer Space described in the First Offer Notice but shall be deemed
reinstated upon the expiration or sooner termination of any lease for such First
Offer Space entered into by Landlord and a third party tenant. Notwithstanding
anything to the contrary contained herein, Tenant must elect to exercise its
right of first offer, if at all, with respect to all of the space offered by
Landlord to Tenant at any particular time, and Tenant may not elect to lease
only a portion thereof.
1.5.3    Construction of First Offer Space. Tenant shall take the First Offer
Space in its "as-is" condition (except as otherwise provided in the First Offer
Economic Terms), and Tenant shall be entitled to construct improvements in the
First Offer Space in accordance with the provisions of Article 8 of this Lease.
1.5.4    Lease of First Offer Space. If Tenant timely and properly exercises
Tenant's right to lease the First Offer Space as set forth herein, Landlord and
Tenant shall execute an amendment adding such First Offer Space to this Lease
upon the same non-economic terms and conditions as applicable to the initial
Premises, and the economic terms and conditions as provided in this Section 1.5.
Unless otherwise specified in the First Offer Economic Terms, Tenant shall
commence payment of rent for the First Offer Space as provided in the First
Offer Economic Terms. The Lease Term for the First Offer Space shall be as
provided in the First Offer Economic Terms.
1.5.5    No Defaults. The rights contained in this Section 1.5 shall be personal
to the Original Tenant and any Affiliate Assignee and may only be exercised by
the Original Tenant or such Affiliate Assignee (and not any other assignee or
sublessee of the Original Tenant's interest (or Affiliate Assignee's interest)
in this Lease) if the Original Tenant (or such Affiliate Assignee) (together
with any subtenant of a Permitted Transfer) actually occupies at least
seventy-five percent (75%) the entire Premises then leased by Original Tenant or
such Affiliate Assignee as of the date of the First Offer Notice. Tenant shall
not have the right to lease First Offer Space as provided in this Section 1.5
if, as of the date of the First Offer Notice, or, at Landlord's option, as of
the scheduled date of delivery of such First Offer Space to Tenant, Tenant is in
default under this Lease beyond the expiration of all applicable notice and cure
periods or if Tenant has previously been in default beyond the expiration of all
applicable notice and cure periods under this Lease more than once in the
preceding twelve (12) months.

ARTICLE 2

LEASE TERM
The terms and provisions of this Lease shall be effective as of the date of this
Lease except for the provisions of this Lease relating to the payment of Rent.
The term of this Lease (the "Lease Term") shall be as set forth in Section 7.1
of the Summary and shall commence on the date (the "Lease Commencement Date")
set forth in Section 7.2 of the Summary (subject, however, to the terms of the
Tenant Work Letter), and shall terminate on the date (the "Lease


843078.08/SD
374622-00033/8-4-16/MLT/dek
-5-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Expiration Date") set forth in Section 7.3 of the Summary, unless this Lease is
sooner terminated as expressly provided in this Lease. For purposes of this
Lease, the term "Lease Year" shall mean each consecutive twelve (12) month
period during the Lease Term, provided that the last Lease Year shall end on the
Lease Expiration Date. If Landlord does not deliver possession of the Premises
to Tenant Ready for Occupancy on or before the anticipated Lease Commencement
Date (as set forth in Section 7.2(ii) of the Summary), Landlord shall not be
subject to any liability nor shall the validity of this Lease nor the
obligations of Tenant hereunder be affected; provided that if Landlord does not
deliver possession of the Premises to Tenant Ready for Occupancy on or before
that date ("Outside Date") which is the sixtieth (60th) day following the Target
Completion Date (such Target Completion Date is set forth in the Tenant
Improvement Schedule attached to the Tenant Work Letter as Exhibit B-2) with
such Target Completion Date (and Outside Date) to be subject to extension for
any Tenant Delays in accordance with Section 6 of the Work Letter) and any Force
Majeure delays (as defined in Section 24.17 hereof), then Tenant shall receive
one (1) Free Rent Day (as hereinafter defined) for each day that elapses from
and after the Outside Date, up to a maximum of thirty (30) days, and Tenant
shall receive two (2) Free Rent Days for each day that elapses from and after
the thirty-first (31st) day following the Outside Date. A "Free Rent Day" means
a day for which Tenant has no obligation to pay Base Rent after the Lease
Commencement Date. In addition, in the event that Landlord has not delivered
possession of the Premises to Tenant Ready For Occupancy by that date which is
seventy-five (75) days after the Outside Date (which shall be deemed extended by
the number of days of Tenant Delays or "Force Majeure" delays), then the sole
remedy of Tenant shall be the right to deliver a written notice to Landlord (the
"Outside Date Termination Notice") electing to terminate this Lease effective
upon receipt of the Outside Date Termination Notice by Landlord (the "Effective
Date"). The Outside Date Termination Notice must be delivered by Tenant to
Landlord, if at all, not later than five (5) business days after the expiration
of such seventy-five (75) day period. Upon termination of the Lease pursuant to
this Article 2, Landlord shall return all sums deposited by Tenant (and the L C,
if applicable) and the parties shall be relieved of all further obligations
under this Lease except for those obligations under this Lease which expressly
survive the expiration or sooner termination of this Lease. If the Lease
Commencement Date is a date which is other than the anticipated Lease
Commencement Date set forth in Section 7.2(ii) of the Summary, then, following
the Lease Commencement Date, Landlord shall deliver to Tenant an amendment to
lease in the form attached hereto as Exhibit C, attached hereto, setting forth,
among other things, the Lease Commencement Date, the Lease Expiration Date and a
revised rent schedule in the event Tenant utilizes any Additional Allowance
monies, and Tenant shall execute and return such amendment to Landlord within
ten (10) business days after Tenant's receipt thereof. If Tenant fails to
execute and return the amendment within such 10-business day period, Tenant
shall be deemed to have approved and confirmed the dates set forth therein,
provided that such deemed approval shall not relieve Tenant of its obligation to
execute and return the amendment.

ARTICLE 3

BASE RENT
Tenant shall pay, without notice or demand, to Landlord at the address set forth
in Section 3 of the Summary, or at such other place as Landlord may from time to
time designate in writing, in currency or a check for currency which, at the
time of payment, is legal tender for private or public debts in the United
States of America, base rent ("Base Rent") as set forth in Section 8 of the
Summary, payable in equal monthly installments as set forth in Section 8 of the
Summary in advance on or before the first day of each and every month during the
Lease Term, without any setoff or deduction whatsoever. Concurrently with
Tenant's execution of this Lease, Tenant shall deliver to Landlord an amount
equal to the Base Rent payable by Tenant for the Premises for the first (1st)
full month of the Lease Term (i.e., $226,166.40). If any rental payment date
(including the Lease Commencement Date) falls on a day of the month other than
the first day of such month or if any rental payment is for a period which is
shorter than one month, then the rental for any such fractional month shall be a
proportionate amount of a full calendar month's rental based on the proportion
that the number of days in such fractional month bears to the number of days in
the calendar month during which such fractional month occurs. All other payments
or adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.
Notwithstanding anything to the contrary contained herein and so long as Tenant
is not then in default under this Lease (beyond the expiration of all applicable
notice and cure periods), Landlord hereby agrees (i) to abate Tenant's
obligation to pay one hundred percent (100%) of Tenant's monthly Base Rent for
the Fourth Floor Premises for the first twelve (12) full months of the initial
Lease Term, and (ii) to abate Tenant's obligation to pay fifty percent (50%)


843078.08/SD
374622-00033/8-4-16/MLT/dek
-6-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





of Tenant's monthly Base Rent for the Third Floor Premises for the first twelve
(12) full months of the initial Lease Term (collectively the "Abated Rent").
During such abatement period, Tenant shall still be responsible for the payment
of all of its other monetary obligations under this Lease. In the event of a
default by Tenant under the terms of this Lease that results in early
termination pursuant to the provisions of Article 19 of this Lease, then as a
part of the recovery set forth in Article 19 of this Lease, Landlord shall be
entitled to the recovery of the unamortized amount of the Abated Rent that was
abated under the provisions of this Article 3.

ARTICLE 4

ADDITIONAL RENT
4.1    Additional Rent. In addition to paying the Base Rent specified in
Article 3 above, Tenant shall pay as additional rent the sum of the following:
(i) Tenant's Share (as such term is defined below) of the annual Operating
Expenses allocated to the Building (pursuant to Section 4.3.4 below); plus
(ii) Tenant's Share of the annual Tax Expenses allocated to the Building
(pursuant to Section 4.3.4 below); plus (iii) Tenant's Share of the annual
Utilities Costs allocated to the Building (pursuant to Section 4.3.4 below).
Such additional rent, together with any and all other amounts payable by Tenant
to Landlord pursuant to the terms of this Lease (including, without limitation,
pursuant to Article 6), shall be hereinafter collectively referred to as the
"Additional Rent." The Base Rent and Additional Rent are herein collectively
referred to as the "Rent." All amounts due under this Article 4 as Additional
Rent shall be payable for the same periods and in the same manner, time and
place as the Base Rent. Without limitation on other obligations of Tenant which
shall survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term.
4.2    Definitions. As used in this Article 4, the following terms shall have
the meanings hereinafter set forth:
4.2.1    "Calendar Year" shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires.
4.2.2    "Expense Year" shall mean each Calendar Year.
4.2.3    "Operating Expenses" shall mean all expenses, costs and amounts of
every kind and nature which Landlord shall pay during any Expense Year because
of or in connection with the ownership, management, maintenance, repair,
restoration or operation of the Project, including, without limitation, any
amounts paid for: (i) the cost of operating, maintaining, repairing, renovating
and managing the utility systems, security systems, lab systems, central plant,
mechanical systems, sanitary and storm drainage systems, any elevator systems
(if applicable) and all other "Systems and Equipment" (as defined in
Section 4.2.4 of this Lease), and the cost of supplies and equipment and
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, and the cost of contesting the
validity or applicability of any governmental enactments which may affect
Operating Expenses, and the costs incurred in connection with implementation and
operation (by Landlord or any common area association(s) formed for the Project)
of any transportation system management program or similar program; (iii) the
cost of insurance carried by Landlord, in such amounts as Landlord may
reasonably determine or as may be required by any mortgagees of any mortgage or
the lessor of any ground lease affecting the Project (provided that the amount
of the premiums paid and deductible amounts established are not materially
greater than those paid by landlords of comparable facilities in South San
Francisco, CA); (iv) the cost of landscaping, relamping, supplies, tools,
equipment and materials, and all fees, charges and other costs (including
reasonable consulting fees, legal fees and accounting fees) incurred in
connection with the management, operation, repair and maintenance of the
Project; (v) any equipment rental agreements or management agreements (including
the cost of any property management and accounting fee and the fair rental value
of any office space provided thereunder; provided that the property management
and accounting fee payable by Tenant shall not collectively exceed three percent
(3%) of the Base Rent); (vi) wages, salaries and other compensation and benefits
of all persons engaged in the operation, management, maintenance or security of
the Project, and employer's Social Security taxes, unemployment taxes or
insurance, and any other taxes which may be levied on such wages, salaries,
compensation and benefits; (vii) payments under any easement, license, operating
agreement, declaration, restrictive covenant, underlying or ground lease
(excluding rent), or instrument pertaining to the sharing


843078.08/SD
374622-00033/8-4-16/MLT/dek
-7-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





of costs by the Project (including but not limited to, the CC&Rs described in
Article 5 hereof); (viii) the cost of janitorial service, trash removal
(provided, however, Operating Expenses shall not include the cost of janitorial
services and trash removal services provided to the Premises or the premises of
other tenants of the Building and/or the Project or the cost of replacing light
bulbs, lamps, starters and ballasts for lighting fixtures in the Premises and
the premises of other tenants in the Building and/or the Project to the extent
such services are directly provided and paid for by Tenant pursuant to
Section 6.6 below), alarm and security service, window cleaning, replacement of
wall and floor coverings, ceiling tiles and fixtures in lobbies, corridors,
restrooms and other common or public areas or facilities, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing;
(ix) amortization (including interest on the unamortized cost at a commercially
reasonable rate) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project; (x) the
properly amortized cost of any capital improvements or other costs (I) which are
intended as a labor-saving device or to effect other economies in the operation
or maintenance of the Project or which are otherwise permitted hereunder,
(II) made to the Project or any portion thereof after the Lease Commencement
Date that are required under any governmental law or regulation, or (III) which
are Conservation Costs (as defined below) and/or which are reasonably determined
by Landlord to be in the best interests of the Project; provided, however, that
if any such cost described in (I), (II) or (III) above, is a capital
expenditure, such cost shall be amortized (including interest on the unamortized
cost at a commercially reasonable rate of interest over the useful lives thereof
in accordance with generally accepted accounting principles; and (xi) the costs
and expenses of complying with, or participating in, conservation, recycling,
sustainability, energy efficiency, waste reduction or other programs or
practices implemented or enacted from time to time at the Building and/or
Project, including, without limitation, in connection with any LEED (Leadership
in Energy and Environmental Design) rating or compliance system or program,
including that currently coordinated through the U.S. Green Building Council or
Energy Star rating and/or compliance system or program (collectively,
"Conservation Costs"). If Landlord is not furnishing any particular work or
service (the cost of which, if performed by Landlord, would be included in
Operating Expenses) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
be deemed to be increased by an amount equal to the additional Operating
Expenses which would reasonably have been incurred during such period by
Landlord if it had at its own expense furnished such work or service to such
tenant. If any of (x) the Building, (y) the Other Future Building (but only
during the period of time the same are included by Landlord within the Project)
and (z) any additional buildings are added to the Project pursuant to
Section 1.1.3 above (but only during the period of time after such additional
buildings have been fully constructed and ready for occupancy and are included
by Landlord within the Project) are less than ninety-five percent (95%) occupied
during all or a portion of any Expense Year, Landlord shall make an appropriate
adjustment to the variable components of Operating Expenses for such year or
applicable portion thereof, employing sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
paid had the Building, such Other Future Building and such additional buildings
(if any) been ninety-five percent (95%) occupied; and the amount so determined
shall be deemed to have been the amount of Operating Expenses for such year, or
applicable portion thereof.
Subject to the provisions of Section 4.3.4 below, Landlord shall have the right,
from time to time, to equitably allocate some or all of the Operating Expenses
(and/or Tax Expenses and Utilities Costs) between the Building and the Other
Future Building and/or among different tenants of the Project and/or among the
Other Buildings (as defined in Section 4.3.4 below, if any, as and when such
different buildings are constructed and added to (and/or excluded from) the
Project (the "Cost Pools"). Such Cost Pools may also include an allocation of
certain Operating Expenses (and/or Tax Expenses and Utilities Costs) within or
under covenants, conditions and restrictions affecting the Project. In addition,
Landlord shall have the right from time to time, in its reasonable discretion,
to include future buildings in the Project for purposes of determining Operating
Expenses, Tax Expenses and Utilities Costs and/or the provision of various
services and amenities thereto, including allocation of Operating Expenses, Tax
Expenses and Utilities Costs in any such Cost Pools but only during the period
of time after such additional buildings have been fully constructed and are
ready for occupancy.
Notwithstanding anything to the contrary contained in this Lease, Operating
Expenses shall not, however, include:
(a)    Utilities Costs;
(b)    Tax Expenses;


843078.08/SD
374622-00033/8-4-16/MLT/dek
-8-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





(c)    costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project, and any costs or expenses incurred in connection with the
relocation of any tenants, and costs for the repair or replacement of the Base
Building (or any component thereof) made necessary as a result of defects in the
original design, workmanship or materials, and all cost and expenses incurred in
connection with the Landlord's Work and Tenant Improvements performed pursuant
to the Tenant Work Letter attached as Exhibit B;
(d)    except as set forth above, depreciation, interest and principal payments
on mortgages and other debt costs, if any, penalties and interest, costs of
capital repairs and alterations, and costs of capital improvements and
equipment;
(e)    costs for which the Landlord is reimbursed, or would have been reimbursed
if Landlord had carried the insurance Landlord is required to carry pursuant to
this Lease, by insurance by its carrier or any tenant's carrier or by anyone
else, and electric power costs for which any tenant directly contracts with the
local public service company;
(f)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(g)    costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord's interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;
(h)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Project or portfolio manager;
(i)    overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;
(j)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge or parking attendants at the Project shall be includable
as an Operating Expense;
(k)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;
(l)    all costs, items and services for which Tenant or any other tenant or
other occupant in the Project directly reimburses Landlord or which Landlord
provides selectively to one or more tenants (other than Tenant) without
reimbursement;


843078.08/SD
374622-00033/8-4-16/MLT/dek
-9-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





(m)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(n)    rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
(o)    costs, to the extent arising from the negligence or willful misconduct of
Landlord or Landlord Parties;
(p)    costs incurred to investigate, remediate, remove, contain, treat, or
otherwise address Hazardous Material which was in existence in the Building or
on the Project prior to the Lease Commencement Date; and costs incurred to
investigate, remove, remediate, contain, treat or otherwise address Hazardous
Material, which Hazardous Material is brought into the Building or onto the
Project after the date hereof by Landlord, any Landlord Parties, or any other
tenant of the Project;
(q)    costs of repair or replacement of any items covered by any Landlord's
warranty expressly set forth in this Lease and costs of repair or replacement
for any item actually paid by a third-party warranty at any time during the
Lease Term; and
(r)    insurance deductibles (as determined on a percentage basis) in excess of
generally customary deductible amounts carried by landlords of the comparable
buildings in South San Francisco, CA (the parties acknowledging that earthquake
deductibles of twenty percent (20%) of replacement value are not in excess of
generally customary deductible amounts).
4.2.4    "Systems and Equipment" shall mean any plant (including any central
plant), machinery, transformers, duct work, cable, wires, and other equipment,
facilities, and systems designed to supply heat, ventilation, air conditioning
and humidity or any other services or utilities, or comprising or serving as any
component or portion of the electrical, gas, steam, plumbing, sprinkler,
communications, alarm, lab, security, or fire/life safety systems or equipment,
or any other mechanical, electrical, electronic, computer or other systems or
equipment which serve the Building and/or any other building in the Project in
whole or in part.
4.2.5    "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, assessments, charges or other impositions
of every kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit assessments, fees and taxes, child care subsidies, fees
and/or assessments, job training subsidies, fees and/or assessments, open space
fees and/or assessments, housing subsidies and/or housing fund fees or
assessments, public art fees and/or assessments, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems and equipment, appurtenances, furniture
and other personal property used in connection with the Project), which Landlord
shall pay during any Expense Year because of or in connection with the
ownership, leasing and operation of the Project or Landlord's interest therein.
4.2.5.1    Tax Expenses shall include, without limitation:
(i)    Any tax on Landlord's rent, right to rent or other income from the
Project or as against Landlord's business of leasing any of the Project;
(ii)    Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election ("Proposition 13")
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is


843078.08/SD
374622-00033/8-4-16/MLT/dek
-10-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





the intention of Tenant and Landlord that all such new and increased
assessments, taxes, fees, levies, and charges and all similar assessments,
taxes, fees, levies and charges be included within the definition of Tax
Expenses for purposes of this Lease;
(iii)    Any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;
(iv)    Any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and
(v)    Any reasonable expenses incurred by Landlord in attempting to protest,
reduce or minimize Tax Expenses.
4.2.5.2    Notwithstanding anything to the contrary contained in this
Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state net income taxes, and other
taxes to the extent applicable to Landlord's net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as (or expressly excluded from) the definition of Operating Expenses,
and (iii) any items paid by Tenant under Section 4.4 below.
4.2.6    "Tenant's Share" shall mean the percentage set forth in Section 9 of
the Summary. Tenant's Share was calculated by dividing the number of rentable
square feet of the Premises by the total rentable square feet in the Building
(as set forth in Section 9 of the Summary), and stating such amount as a
percentage. Landlord shall have the right from time to time, but only if the
physical size of the Building, the Premises and/or the Project has changed, to
redetermine the rentable square feet of the Premises and/or Building, and
Tenant's Share shall be adjusted to reflect any such redetermination, which
redetermination shall be in a manner that fairly and equitably allocates
Operating Expenses among tenants of the Project. If Tenant's Share is adjusted
pursuant to the foregoing, as to the Expense Year in which such adjustment
occurs, Tenant's Share for such year shall be determined on the basis of the
number of days during such Expense Year that each such Tenant's Share was in
effect.
4.2.7    "Utilities Costs" shall mean all actual charges for utilities for the
Building and the Project (including utilities for the Other Future Building and
additional buildings, if any, added to the Project during the period of time the
same are included by Landlord within the Project) which Landlord shall pay
during any Expense Year, including, but not limited to, the costs of water,
sewer, gas and electricity, and the costs of HVAC and other utilities, including
any lab utilities and central plant utilities (but excluding those charges for
which tenants directly reimburse Landlord or otherwise pay directly to the
utility company) as well as related fees, assessments, measurement meters and
devices and surcharges. Utilities Costs shall be calculated assuming the
Building (and, during the period of time when such buildings are included by
Landlord within the Project, the Other Future Building and any additional
buildings, if any, added to the Project) are at least ninety-five percent (95%)
occupied. If, during all or any part of any Expense Year, Landlord shall not
provide any utilities (the cost of which, if provided by Landlord, would be
included in Utilities Costs) to a tenant (including Tenant) who has undertaken
to provide the same instead of Landlord, Utilities Costs shall be deemed to be
increased by an amount equal to the additional Utilities Costs which would
reasonably have been incurred during such period by Landlord if Landlord had at
its own expense provided such utilities to such tenant. Utilities Costs shall
include any costs of utilities which are allocated to the Project under any
declaration, restrictive covenant, or other instrument pertaining to the sharing
of costs by the Project or any portion thereof, including any covenants,
conditions or restrictions now or hereafter recorded against or affecting the
Project. Upon Tenant's written request, Landlord shall provide Tenant with
backup documentation pertaining to Landlord's allocation of Utilities Costs.
Landlord agrees to use commercially reasonable efforts to allocate Utilities
Costs on an equitable basis.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-11-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





4.3    Calculation and Payment of Additional Rent.
4.3.1    Payment of Operating Expenses, Tax Expenses and Utilities Costs. For
each Expense Year ending or commencing within the Lease Term, Tenant shall pay
to Landlord, as Additional Rent, the following, which payment shall be made in
the manner set forth in Section 4.3.2 below: (i) Tenant's Share of Operating
Expenses allocated to the Building pursuant to Section 4.3.4 below; plus
(ii) Tenant's Share of Tax Expenses allocated to the Building pursuant to
Section 4.3.4 below; plus (iii) Tenant's Share of Utilities Costs allocated to
the Building pursuant to Section 4.3.4 below.
4.3.2    Statement of Actual Operating Expenses, Tax Expenses and Utilities
Costs and Payment by Tenant. Landlord shall endeavor to give to Tenant on or
before the first (1st) day of April (or as soon thereafter as is commercially
reasonable) following the end of each Expense Year, a statement (the
"Statement") which shall state the Operating Expenses, Tax Expenses and
Utilities Costs incurred or accrued for such preceding Expense Year that are
allocated to the Building pursuant to Section 4.3.4 below, and which shall
indicate therein Tenant's Share thereof. Within thirty (30) days after Tenant's
receipt of the Statement for each Expense Year ending during the Lease Term,
Tenant shall pay to Landlord the full amount of the Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs for such Expense Year, less the
amounts, if any, paid during such Expense Year as the Estimated Expenses as
defined in and pursuant to Section 4.3.3 below. If any Statement reflects that
Tenant has overpaid Tenant's Share of Operating Expenses and/or Tenant's Share
of Tax Expenses and/or Tenant's Share of Utilities Costs for such Expense Year,
then Landlord shall, at Landlord's option, either (i) remit such overpayment to
Tenant within thirty (30) days after such applicable Statement is delivered to
Tenant, or (ii) credit such overpayment toward the additional Rent next due and
payable to Tenant under this Lease. The failure of Landlord to timely furnish
the Statement for any Expense Year shall not prejudice Landlord from enforcing
its rights under this Article 4. Even though the Lease Term has expired and
Tenant has vacated the Premises, if the Statement for the Expense Year in which
this Lease terminates reflects that Tenant has overpaid and/or underpaid
Tenant's Share of the Operating Expenses and/or Tenant's Share of Tax Expenses
and/or Tenant's Share of Utilities Costs for such Expense Year, then within
thirty (30) days after Landlord's delivery of such Statement to Tenant, Landlord
shall refund to Tenant any such overpayment, or Tenant shall pay to Landlord any
such underpayment, as the case may be. Notwithstanding the foregoing to the
contrary, Tenant shall not be responsible for Tenant's Share of any Operating
Expenses attributable to any Expense Year which was first billed to Tenant more
than eighteen (18) months after the date (the "Cutoff Date") which is the
earlier of (i) the expiration of the applicable Expense Year or (ii) the Lease
Expiration Date, except that Tenant shall be responsible for Tenant's Share of
Operating Expenses levied by any governmental authority or by any public utility
company at any time following the applicable Cutoff Date which are attributable
to any Expense Year occurring prior to such Cutoff Date, so long as Landlord
delivers to Tenant a bill and supplemental Statement for such amounts within
eighteen (18) months following Landlord's receipt of the applicable bill
therefor. The provisions of this Section 4.3.2 shall survive the expiration or
earlier termination of the Lease Term.
4.3.3    Statement of Estimated Operating Expenses, Tax Expenses and Utilities
Costs. On or before the first (1st) day of January (or as soon thereafter as is
commercially reasonable) following the end of each Expense Year, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of the total amount of Tenant's Share of the Operating Expenses, Tax
Expenses and Utilities Costs allocated to the Building pursuant to Section 4.3.4
below for the then-current Expense Year shall be, and which shall indicate
therein Tenant's Share thereof (the "Estimated Expenses"). The failure of
Landlord to timely furnish the Estimate Statement for any Expense Year shall not
preclude Landlord from enforcing its rights to collect any Estimated Expenses
under this Article 4. Following Landlord's delivery of the Estimate Statement
for the then-current Expense Year, Tenant shall pay, with its next installment
of Base Rent due, a fraction of the Estimated Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.3.3). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year to the month of such payment,
both months inclusive, and shall have twelve (12) as its denominator. Until a
new Estimate Statement is furnished, Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the total
Estimated Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-12-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





4.3.4    Allocation of Operating Expenses, Tax Expenses and Utilities Costs to
Building. The parties acknowledge that the Building is part of a multi-building
commercial project consisting of the Building and such other buildings as
Landlord (and/or any other owners of the Project) may elect to construct and
include as part of the Project from time to time and any such other buildings
(including the Other Future Building) are sometimes referred to herein,
collectively, as the "Other Buildings"), and that certain of the costs and
expenses incurred in connection with the Project (i.e. the Operating Expenses,
Tax Expenses and Utilities Costs) shall be shared among the Building and/or such
Other Buildings (if any), while certain other costs and expenses which are
solely attributable to the Building and such Other Buildings, as applicable,
shall be allocated directly to the Building and the Other Buildings,
respectively. Accordingly, as set forth in Sections 4.1 and 4.2 above, Operating
Expenses, Tax Expenses and Utilities Costs are determined annually for the
Project as a whole, and a portion of the Operating Expenses, Tax Expenses and
Utilities Costs, which portion shall be determined by Landlord on an equitable
basis (which shall take into account whether any tenants of other buildings
within the Project consume more services or utilities on a per rentable square
foot basis than Tenant does, and make adjustments to prevent an inequitable
burden being placed on Tenant as a consequence), shall be allocated to the
Building (as opposed to the tenants of the Other Buildings), and such portion so
allocated shall be the amount of Operating Expenses, Tax Expenses and Utilities
Costs payable with respect to the Building upon which Tenant's Share shall be
calculated. Such portion of the Operating Expenses, Tax Expenses and Utilities
Costs allocated to the Building shall include all Operating Expenses, Tax
Expenses and Utilities Costs which are attributable solely to the Building, and
an equitable portion of the Operating Expenses, Tax Expenses and Utilities Costs
attributable to the Project as a whole. As an example of such allocation with
respect to Tax Expenses and Utilities Costs, it is anticipated that Landlord
(and/or any other owners of the Project) may receive separate tax bills which
separately assess the improvements component of Tax Expenses for each building
in the Project and/or Landlord may receive separate utilities bills from the
utilities companies identifying the Utilities Costs for certain of the utilities
costs directly incurred by each such building (as measured by separate meters
installed for each such building), and such separately assessed Tax Expenses and
separately metered Utilities Costs shall be calculated for and allocated
separately to each such applicable building. In addition, in the event Landlord
(and/or any other owners of the Project) elect to subdivide certain common area
portions of the Project such as landscaping, public and private streets,
driveways, walkways, courtyards, plazas, transportation facilitation areas
and/or accessways into a separate parcel or parcels of land (and/or separately
convey all or any of such parcels to a common area association to own, operate
and/or maintain same), the Operating Expenses, Tax Expenses and Utilities Costs
for such common area parcels of land may be aggregated and then reasonably
allocated by Landlord to the Building and such Other Buildings on an equitable
basis as Landlord (and/or any applicable covenants, conditions and restrictions
for any such common area association) shall provide from time to time.
4.4    Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall reimburse Landlord upon demand for all taxes or assessments required to be
paid by Landlord (except to the extent included in Tax Expenses by Landlord),
excluding state, local and federal personal or corporate income taxes measured
by the net income of Landlord from all sources and estate and inheritance taxes,
whether or not now customary or within the contemplation of the parties hereto,
when:
4.4.1    said taxes are measured by or reasonably attributable to the cost or
value of Tenant's equipment, furniture, fixtures and other personal property
located in the Premises, or by the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;
4.4.2    said taxes are assessed upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion of the Project; or
4.4.3    said taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises.
4.5    Late Charges. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee by the due date
therefor, then Tenant shall pay to Landlord, following receipt of a


843078.08/SD
374622-00033/8-4-16/MLT/dek
-13-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





written notice, a late charge equal to five percent (5%) of the amount due plus
any reasonable attorneys' fees incurred by Landlord by reason of Tenant's
failure to pay Rent and/or other charges when due hereunder, provided, however,
that Landlord will waive the imposition of the late charge for the first late
payment of rent in any one (1) calendar year. The late charge shall be deemed
Additional Rent and the right to require it shall be in addition to all of
Landlord's other rights and remedies hereunder, at law and/or in equity and
shall not be construed as liquidated damages or as limiting Landlord's remedies
in any manner. In addition to the late charge described above, any Rent or other
amounts owing hereunder which are not paid by the date that they are due shall
thereafter bear interest from the date of Landlord's notice to Tenant until paid
at a rate (the "Interest Rate") equal to the lesser of (i) the "Prime Rate" or
"Reference Rate" announced from time to time by the Bank of America (or such
reasonable comparable national banking institution as selected by Landlord in
the event Bank of America ceases to exist or publish a Prime Rate or Reference
Rate), plus four percent (4%), or (ii) the highest rate permitted by applicable
law.
4.6    Audit Rights. Tenant shall have the right, at Tenant's cost, after
reasonable notice to Landlord, to have Tenant's authorized employees or agents
inspect, at Landlord's main corporate office during normal business hours,
Landlord's books, records and supporting documents concerning the Operating
Expenses, Tax Expenses and Utilities Costs set forth in any Statement delivered
by Landlord to Tenant for a particular Expense Year pursuant to Section 4.3.2
above; provided, however, Tenant shall have no right to conduct such inspection
or object to or otherwise dispute the amount of the Operating Expenses, Tax
Expenses and Utilities Costs set forth in any such Statement, unless Tenant
notifies Landlord of such inspection objection and dispute, completes such
inspection within six (6) months immediately following Landlord's delivery of a
Statement (the "Review Period"); provided, further, that notwithstanding any
such timely inspection, objection, dispute, and/or audit, and as a condition
precedent to Tenant's exercise of its right of inspection, objection, dispute,
and/or audit as set forth in this Section 4.6, Tenant shall not be permitted to
withhold payment of, and Tenant shall timely pay to Landlord, the full amounts
as required by the provisions of this Article 4 in accordance with such
Statement. However, such payment may be made under protest pending the outcome
of any audit. In connection with any such inspection by Tenant, Landlord and
Tenant shall reasonably cooperate with each other so that such inspection can be
performed pursuant to a mutually acceptable schedule, in an expeditious manner
and without undue interference with Landlord's operation and management of the
Project. If after such inspection and/or request for documentation, Tenant
disputes the amount of the Operating Expenses, Tax Expenses and Utilities Costs
set forth in the Statement, Tenant shall have the right, but not the obligation,
within the Review Period, to cause an independent certified public accountant
which is not paid on a contingency basis and which is mutually approved by
Landlord and Tenant (the "Accountant") to complete an audit of Landlord's books
and records to determine the proper amount of the Operating Expenses, Tax
Expenses and Utilities Costs incurred and amounts payable by Tenant for the
Expense Year which is the subject of such Statement. Such audit by the
Accountant shall be final and binding upon Landlord and Tenant. If Landlord and
Tenant cannot mutually agree as to the identity of the Accountant within thirty
(30) days after Tenant notifies Landlord that Tenant desires an audit to be
performed, then the Accountant shall be one of the "Big 4" accounting firms
selected by Landlord, which is not paid on a contingency basis and is not, and
has not been, otherwise employed or retained by Landlord. If such audit reveals
that Landlord has over-charged Tenant, then within thirty (30) days after the
results of such audit are made available to Landlord, Landlord shall reimburse
to Tenant the amount of such over-charge. If the audit reveals that the Tenant
was under-charged, then within thirty (30) days after the results of such audit
are made available to Tenant, Tenant shall reimburse to Landlord the amount of
such under-charge. Tenant agrees to pay the cost of such audit unless it is
subsequently determined that Landlord's original Statement which was the subject
of such audit was in error to Tenant's disadvantage by five percent (5%) or more
of the total Operating Expenses, Tax Expenses and Utilities Costs which was the
subject of the audit (in which case Landlord shall pay the cost of such audit).
The payment by Tenant of any amounts pursuant to this Article 4 shall not
preclude Tenant from questioning the correctness of any Statement provided by
Landlord at any time during the Review Period, but the failure of Tenant to
object thereto, conduct and complete its inspection and have the Accountant
conduct and complete the audit as described above prior to the expiration of the
Review Period shall be conclusively deemed Tenant's approval of the Statement in
question and the amount of Operating Expenses, Tax Expenses and Utilities Costs
shown thereon, subject to Tenant's right to review Statements for the prior
twelve (12) months. In connection with any inspection and/or audit conducted by
Tenant pursuant to this Section 4.6, Tenant agrees to keep, and to cause all of
Tenant's employees and consultants and the Accountant to keep, all of Landlord's
books and records and the audit, and all information pertaining thereto and the
results thereof, strictly confidential, and in connection therewith, Tenant
shall cause such employees, consultants and the Accountant to execute such
reasonable confidentiality agreements as Landlord may require prior to
conducting any such inspections and/or audits.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-14-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






ARTICLE 5

USE OF PREMISES; HAZARDOUS MATERIALS; ODORS AND EXHAUST
5.1    Use. Tenant may use the Premises for the Permitted Uses described in
Section 13 of the Summary, and Tenant shall not use or permit the Premises to be
used for any other purpose or purposes whatsoever. Tenant shall not use, or
suffer or permit any person or persons to use, the Premises or any part thereof
for any use or purpose contrary to the provisions of Exhibit D, attached hereto,
or in violation of the laws of the United States of America, the state in which
the Project is located, or the ordinances, regulations or requirements of the
local municipal or county governing body or other lawful authorities having
jurisdiction over the Project. Tenant shall comply with the Rules and
Regulations and all recorded covenants, conditions, and restrictions, and the
provisions of all ground or underlying leases, now or hereafter affecting the
Project, including but not limited to, (i) that certain Declaration of
Reciprocal Easements, Covenants and Restrictions of Centennial Towers, dated as
of May 5, 2008, and recorded in the Official Records of San Mateo County,
California ("Official Records") on September 18, 2008 as Instrument
No. 2008‑105136, and (ii) that certain Declaration of Covenants, Conditions and
Restrictions of Centennial Towers, dated March 27, 2009 and recorded in the
Official Records on April 3, 2009, as Instrument No. 2009‑038658, as amended by
that certain First Amendment to Declaration of Covenants, Conditions and
Restrictions of Centennial Towers, dated as of April 20, 2010, and recorded in
the Official Records on May 12, 2010, as Instrument No. 2010‑051876
(collectively, the "CC&Rs"), as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time; provided that any such
amendments, restatements, supplements or modifications as well as any reciprocal
easement agreements which be entered into by and between Landlord and any other
owner of the Project, do not materially modify Tenant's rights or obligations
hereunder.
5.2    Hazardous Materials.
5.2.1    Definitions: As used in this Lease, the following terms have the
following meanings:
(a)    "Environmental Law" means any past, present or future federal, state or
local statutory or common law, or any regulation, ordinance, code, plan, order,
permit, grant, franchise, concession, restriction or agreement issued, entered,
promulgated or approved thereunder, relating to (a) the environment, human
health or safety, including, without limitation, emissions, discharges, releases
or threatened releases of Hazardous Materials (as defined below) into the
environment (including, without limitation, air, surface water, groundwater or
land), or (b) the manufacture, generation, refining, processing, distribution,
use, sale, treatment, receipt, storage, disposal, transport, arranging for
transport, or handling of Hazardous Materials.
(b)    "Environmental Permits" mean collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with, any Environmental Law or otherwise
desired by Landlord including, but not limited to, any Spill Control
Countermeasure Plan and any Hazardous Materials Management Plan.
(c)    "Hazardous Materials" shall mean and include any hazardous or toxic
materials, substances or wastes as now or hereafter designated or regulated
under any Environmental Law, including, without limitation, asbestos, petroleum,
petroleum hydrocarbons and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls ("PCBs"), freon and other
chlorofluorocarbons, "biohazardous waste," "medical waste," "infectious agent",
"mixed waste" or other waste under California Health and Safety Code §§ 117600
et, seq.
(d)    "Release" shall mean with respect to any Hazardous Materials, any
release, deposit, discharge, emission, leaking, pumping, leaching, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Materials caused or permitted by Tenant
or any Tenant's Parties.
5.2.2    Tenant's Obligations – Environmental Permits. Tenant will (i) obtain
and maintain in full force and effect all Environmental Permits that may be
required from time to time under any Environmental Laws applicable to Tenant or
Tenant's use of the Premises and (ii) be and remain in compliance with all terms
and conditions


843078.08/SD
374622-00033/8-4-16/MLT/dek
-15-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





of all such Environmental Permits and with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in all Environmental Laws applicable to Tenant or Tenant's
use of the Premises.
5.2.3    Tenant's Obligations – Hazardous Materials. Except as expressly
permitted in this Lease, Tenant agrees not to cause or permit any Hazardous
Materials to be brought upon, stored, used, handled, generated, released or
disposed of on, in, under or about the Premises, or any other portion of the
Property by Tenant, its agents, employees, subtenants, assignees, licensees,
contractors or invitees (collectively, "Tenant's Parties"), without the prior
written consent of Landlord, which consent Landlord may withhold in its sole and
absolute discretion. Landlord acknowledges that it is not the intent of this
Section 5.2 to prohibit Tenant from operating its business for the Permitted
Uses. Tenant may operate its business according to the custom of Tenant's
industry so long as the use or presence of Hazardous Materials is strictly and
properly monitored in accordance with applicable Environmental Laws. As a
material inducement to Landlord to allow Tenant to use Hazardous Materials in
connection with its business, Tenant agrees to deliver to Landlord prior to the
Lease Commencement Date a list identifying each type of Hazardous Material to be
present at the Premises and setting forth any and all governmental approvals or
permits required in connection with the presence of such Hazardous Material at
the Premises (the "Hazardous Materials List"). Tenant shall deliver to Landlord
an updated Hazardous Materials List on or prior to each annual anniversary of
the Lease Commencement Date and shall also deliver an updated Hazardous
Materials List after any new Hazardous Materials are brought to the Premises.
Tenant shall deliver to Landlord true and correct copies of the following
documents (hereinafter referred to as the "Documents") relating to the handling,
storage, disposal and emission of Hazardous Materials prior to the Lease
Commencement Date or, if unavailable at that time, concurrently with the receipt
from or submission to any Governmental Authority: permits, approvals, reports
and correspondence, storage and management plans, notices of violations of
applicable Environmental Laws, plans relating to the installation of any storage
tanks to be installed in, on, under or about the Premises (provided that
installation of storage tanks shall only be permitted after Landlord has given
Tenant its written consent to do so, which consent Landlord may withhold in its
sole and absolute discretion), and all closure plans or any other documents
required by any and all governmental authorities for any storage tanks installed
in, on, under or about the Premises for the closure of any such storage tanks.
For each type of Hazardous Material listed, the Documents shall include (t) the
chemical name, (u) the material state (e.g., solid, liquid, gas or cryogen),
(v) the concentration, (w) the storage amount and storage condition (e.g., in
cabinets or not in cabinets), (x) the use amount and use condition (e.g., open
use or closed use), (y) the location (e.g., room number or other identification)
and (z) if known, the chemical abstract service number. Tenant shall not be
required, however, to provide Landlord with any portion of the Documents
containing information of a proprietary nature, which Documents, in and of
themselves, do not contain a reference to any Hazardous Materials or activities
related to Hazardous Materials. Upon the expiration or earlier termination of
this Lease, Tenant agrees to promptly remove from the Premises, the Building and
the Project, at its sole cost and expense, any and all Hazardous Materials,
including any equipment or systems containing Hazardous Materials which are
installed, brought upon, stored, used, generated or released upon, in, under or
about the Premises, the Building and/or the Project or any portion thereof by
Tenant or any of Tenant's Parties during the Term of this Lease. Notwithstanding
the provisions of Article 14, if (a) any proposed transferee, assignee or
sublessee of Tenant has been required by any prior landlord, lender or
governmental authority to take material remedial action in connection with
Hazardous Materials contaminating a property if the contamination resulted from
such party's action or omission or use of the property in question or (b) any
proposed transferee, assignee or sublessee is subject to a material enforcement
order issued by any governmental authority in connection with the use, disposal
or storage of Hazardous Materials, then it shall not be unreasonable for
Landlord to withhold its consent to any proposed transfer, assignment or
subletting (with respect to any such matter involving a proposed transferee,
assignee or sublessee).
5.2.4    Landlord's Right to Conduct Environmental Assessment. At any time
during the Lease Term, Landlord shall have the right to conduct an environmental
assessment of the Premises (as well as any other areas in, on or about the
Project that Landlord reasonably believes may have been affected adversely by
Tenant's use of the Premises (collectively, the "Affected Areas") in order to
confirm that the Premises and the Affected Areas do not contain any Hazardous
Materials in violation of applicable Environmental Laws or under conditions
constituting or likely to constitute a Release of Hazardous Materials. Such
environmental assessment shall be a so-called "Phase I" assessment or such other
level of investigation which shall be the standard of diligence in the purchase
or lease of similar property at the time, together with any additional
investigation and report which would customarily follow any discovery contained
in such initial Phase I assessment (including, but not limited to, any so-called
"Phase II" report).


843078.08/SD
374622-00033/8-4-16/MLT/dek
-16-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Such right to conduct such environmental assessment shall not be exercised more
than once per calendar year unless Tenant is in default under this Section 5.2.
If the data from any environmental assessment authorized and undertaken by
Landlord pursuant to this Section 5.2 indicates there has been a Release,
threatened Release or other conditions with respect to Hazardous Materials on,
under or emanating from the Premises and the Affected Areas that may require any
investigation and/or active response action, Tenant shall, within ten (10)
business days' notice, reimburse Landlord for the reasonable costs and expenses
incurred in connection with the assessment, otherwise such cost and expenses
shall be at the sole cost of Landlord and shall not be included within Operating
Expenses.
5.2.5    Tenant's Obligations to perform Corrective Action. If the data from any
environmental assessment authorized and undertaken by Landlord pursuant to
Section 5.2.4 indicates there has been a Release caused or permitted by Tenant,
threatened Release caused or permitted by Tenant or other conditions with
respect to Hazardous Materials caused or permitted by Tenant on, under or
emanating from the Premises and the Affected Areas that may require any
investigation and/or active response action, including without limitation active
or passive remediation and monitoring or any combination of these activities
("Corrective Action"), Tenant shall immediately undertake Corrective Action with
respect to contamination if, and to the extent, required by the governmental
authority exercising jurisdiction over the matter. Notwithstanding anything to
the contrary contained in this Lease, Tenant shall have no responsibility for
any Hazardous Materials present in the Premises or Project as of the Lease
Commencement Date or which migrate thereto through air, water or soil through no
fault of Tenant or any Tenant's Parties, or are introduced by Landlord, other
tenant of the Project, or any third party not under Tenant's control. Any
Corrective Action performed by Tenant will be performed with Landlord's prior
written approval and in accordance with applicable Environmental Laws, at
Tenant's sole cost and expense and by an environmental consulting firm
(reasonably acceptable to Landlord). Tenant may perform the Corrective Action
before or after the expiration or earlier termination of this Lease, to the
extent permitted by governmental agencies with jurisdiction over the Premises,
the Building and the Project (provided, however, that any Corrective Action
performed after the expiration or earlier termination of this Lease shall be
subject to the access fee provisions set forth below). If Tenant undertakes or
continues Corrective Action after the expiration or earlier termination of this
Lease, Landlord, upon being given forty-eight (48) hours' advance notice, may,
in Landlord's sole discretion, elect (without limiting any of the Landlord's
other rights and remedies under this Lease, at law and/or in equity), to require
an "access fee" be paid in an amount equal to one hundred twenty-five percent
(125%) of the Monthly Rent in effect for the last month immediately preceding
the expiration or earlier termination of this Lease (prorated on the basis of
the amount of rentable square footage which Landlord is unable to lease due to
Tenant's Corrective Action) for such access to the Premises, the Building and
the Project as may be requested by Tenant and its consultant to accomplish the
Corrective Action. Tenant or its consultant may install, inspect, maintain,
replace and operate remediation equipment and conduct the Corrective Action as
it considers necessary, subject to Landlord's approval, which shall not be
unreasonably withheld, conditioned or delayed. Tenant and Landlord shall, in
good faith, cooperate with each other with respect to any Corrective Action
after the expiration or earlier termination of this Lease so as not to interfere
unreasonably with the conduct of Landlord's or any third party's business on the
Premises, the Building and the Project. Landlord may, in its sole discretion,
provide access until Tenant delivers evidence reasonably satisfactory to
Landlord that Tenant's Corrective Action activities on the Premises and the
Affected Areas satisfy applicable Environmental Laws. It shall be reasonable for
Landlord to require Tenant to deliver a "no further action" letter or
substantially similar document from the applicable governmental agency, if such
letter or equivalent is typically provided in such circumstances. If Landlord
desires to situate a tenant in the Premises, the Building and the Project for a
Permitted Use and remediation of the Premises and the Affected Areas is ongoing,
Landlord shall be deemed to be unable to use the Premises, the Building and the
Project in the way Landlord reasonably desires and Tenant shall be obligated to
continue paying the access fee until such time as Environmental Laws would
permit Landlord to situate said tenant in the Premises, the Building and/or the
Project for the Permitted Used. Tenant agrees to install, at Tenant's sole cost
and expense, screening around its remediation equipment so as to protect the
aesthetic appeal of the Premises, the Building and the Project. Tenant also
agrees to use reasonable efforts to locate its remediation and/or monitoring
equipment, if any (subject to the requirements of Tenant's consultant and
governmental agencies with jurisdiction over the Premises, the Building and the
Project) in a location which will allow Landlord, to the extent reasonably
practicable, the ability to lease the Premises, the Building and the Project to
a subsequent user.
5.2.6    Tenant's Duty to Notify Landlord Regarding Releases. Tenant agrees to
promptly notify Landlord of any Release of Hazardous Materials in the Premises,
the Building or any other portion of the Project which Tenant becomes aware of
during the Term of this Lease, whether caused by Tenant or any Tenant Parties.
In the event o


843078.08/SD
374622-00033/8-4-16/MLT/dek
-17-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





f any release of Hazardous Materials caused or permitted by Tenant or any of
Tenant's Parties, Landlord shall have the right, but not the obligation, to
cause Tenant, at Tenant's sole cost and expense, to immediately take all
reasonable steps Landlord deems necessary or appropriate to remediate such
Release in accordance with Environmental Laws and implement a program to prevent
any similar future release to the satisfaction of Landlord and Landlord's
mortgagee(s). Tenant will, upon the request of Landlord at any time during which
Landlord has reason to believe that Tenant is not in compliance with this
Section 5.2 (and in any event no earlier than sixty (60) days and no later than
thirty (30) days prior to the expiration of this Lease), cause to be performed
an environmental audit of the Premises at Tenant's expense by an established
environmental consulting firm reasonably acceptable to Landlord. In the event
the audit provides that Corrective Action is required then Tenant shall
immediately perform the same at its sole cost and expense.
5.2.7    Tenant's Environmental Indemnity. To the fullest extent permitted by
law, Tenant agrees to promptly indemnify, protect, defend and hold harmless
Landlord and Landlord's members, partners, subpartners, independent contractors,
officers, directors, shareholders, employees, agents, successors and assigns
(collectively, "Landlord Parties") from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys'
fees, consultant fees and expert fees and court costs) which arise or result
from the presence of Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Project and which are caused or
permitted by Tenant or any of Tenant's Parties during the Term of this Lease to
the extent arising from or caused, directly or indirectly, by (i) the presence
in, on, under or about the Premises and the Affected Areas, of any Hazardous
Materials introduced by Tenant or any Tenant Parties; (ii) Tenant's or any
Tenant Party's actual, proposed or threatened use, treatment, storage,
transportation, holding, existence, disposition, manufacturing, control,
management, abatement, removal, handling, transfer, generation or Release (past,
present or threatened) of Hazardous Materials to, in, on, under, about or from
the Premises or Affected Areas; (iii) any past, present or threatened
non-compliance or violations of any Environmental Laws in connection with Tenant
and/or the Premises and/or the Affected Areas; (iv) personal injury claims;
(v) the payment of any environmental liens, or the disposition, recording, or
filing or threatened disposition, recording or filing of any environmental lien
encumbering or otherwise affecting the Premises and/or the Affected Areas;
(vi) diminution in the value of the Premises and/or the Project; (vii) damages
for the loss or restriction of use of the Premises and/or the Project, including
prospective rent, lost profits and business opportunities; (viii) sums paid in
settlement of claims; (ix) reasonable attorneys' fees, consulting fees and
expert fees; (x) the cost of any investigation of site conditions; and (xi) the
cost of any repair, clean-up or remediation ordered by any governmental or
quasi-governmental agency or body or otherwise deemed necessary in Landlord's
reasonable judgment. Tenant's obligations hereunder shall include, without
limitation, and whether foreseeable or unforeseeable, all costs of any required
or necessary repair, cleanup or detoxification or decontamination of the
Premises, the Building and/or the Project, or the preparation and implementation
of any closure, remedial action or other required plans in connection therewith
required by applicable Environmental Laws. For purposes of the indemnity
provisions in this Section 5.2, any acts or omissions of Tenant and/or Tenant's
Parties or others acting for or on behalf of Tenant (whether or not they are
negligent, intentional, willful or unlawful) shall be strictly attributable to
Tenant. The provisions of this Section 5.2.7 will survive the expiration or
earlier termination of this Lease.
5.2.8    Intentionally Omitted.
5.2.9    Landlord's Termination Option for Certain Environmental Problems. If
Hazardous Materials are present at the Premises that are required by
Environmental Law to be remediated and Tenant is not responsible therefor
pursuant to Section 5.2, Landlord shall remediate such Hazardous Materials and
this Lease shall continue in full force and effect.
5.2.10    Control Areas. ''In addition to the Hazmat Storage Space described in
Section 24.38 below, Tenant shall have two (2) dedicated control areas on the
third (3rd) floor of the Building and the right to use its pro rata share of the
control area on the fourth (4th) floor of the Building (collectively, the
"Control Areas"). Such Control Areas are more particularly described on Exhibit
I attached hereto.
5.2.11    Landlord's Environmental Indemnity. To the fullest extent permitted by
law, Landlord agrees to promptly indemnify, protect, defend and hold harmless
Tenant and Tenant's Parties from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including,


843078.08/SD
374622-00033/8-4-16/MLT/dek
-18-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





without limitation, clean-up, removal, remediation and restoration costs, sums
paid in settlement of claims, attorneys' fees, consultant fees and expert fees
and court costs) which arise or result from the presence of Hazardous Materials
on, in, under or about the Premises, the Building or any other portion of the
Project caused by Landlord or any of Landlord's Parties during the Term of this
Lease; provided, however, that Landlord's indemnity obligations shall not extend
to loss of business, loss of profits or other consequential damages which may be
suffered by Tenant. If Hazardous Materials are present at the Premises that are
required by Environmental Law to be remediated and Tenant is not responsible
therefor pursuant to Section 5.2, Landlord shall remediate such Hazardous
Materials.
5.3    Odors and Exhaust. Landlord and Tenant therefore agree as follows:
5.3.1    Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises which are
detectable to a typical person.
5.3.2    Landlord, as part of the Landlord's Work, will ensure that the Building
has a ventilation system that is adequate, suitable, and appropriate to vent the
Premises in a manner that does not release odors affecting any indoor or outdoor
part of the Premises, and Tenant shall vent the Premises through such system.
The placement and configuration of all ventilation exhaust pipes, louvers and
other equipment shall be subject to Landlord's approval, which shall not be
unreasonably withheld, conditioned or delayed.
5.3.3    In connection with preparing the Construction Drawings for the Tenant
Improvements, the parties shall work together to include odor eliminators and
other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may reasonably be necessary or appropriate) to remove, eliminate and
abate any odors, fumes or other substances in Tenant's exhaust stream that
emanate from the Premises in amounts detectable to the typical person.
5.3.4    Tenant's responsibility to remove, eliminate and abate odors, fumes and
exhaust from the Premises in amounts detectable to the typical person shall
continue throughout the Term.

ARTICLE 6

SERVICES AND UTILITIES
6.1    Standard Tenant Services. Landlord shall provide the following services
on all days during the Lease Term, unless otherwise stated below.
6.1.1    Subject to all governmental rules, regulations and guidelines
applicable thereto, Landlord shall provide commercially reasonable heating and
air conditioning capacity to the Premises to reasonably support the Permitted
Uses.
6.1.2    Landlord shall provide commercially reasonable electrical wiring and
facilities for power for the Premises to reasonably support the Permitted Uses.
6.1.3    Landlord shall provide nonexclusive automatic passenger and freight
elevator service at all times.
6.1.4    Landlord shall provide commercially reasonable amounts of water in the
Common Areas and Premises (including landscaping, lavatory, drinking and
laboratory purposes) to reasonably support the Permitted Uses.
6.2    Overstandard Tenant Use. Tenant shall not overload the Systems and
Equipment serving the Building.
6.3    Utilities. Tenant shall pay for all water (including the cost to service,
repair and replace reverse osmosis, de-ionized and other treated water), gas,
heat, light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon


843078.08/SD
374622-00033/8-4-16/MLT/dek
-19-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





directly to the provider if possible. If any such utility is not separately
metered or submetered to Tenant, Tenant shall pay Tenant's Share of all charges
of such utility jointly metered with other premises as Additional Rent or, in
the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent. To the extent that Tenant uses more than Tenant's Share of any
utilities, then Tenant shall pay Landlord Tenant's Share of Operating Expenses
to reflect such excess.
6.4    Interruption of Use. Subject to Section 6.9 below, Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service (including, but not
limited to, any central plant or other lab system, telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by repairs, replacements, or improvements, by any strike, lockout or other
labor trouble, by inability to secure electricity, gas, water, or other fuel at
the Building or Project after reasonable effort to do so, by any accident or
casualty whatsoever, by act or default of Tenant or other parties, or by any
other cause beyond Landlord's reasonable control; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable under any circumstances for a loss of, or injury to,
property (including scientific research and any intellectual property) or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.
6.5    Additional Services. Landlord shall also have the exclusive right, but
not the obligation, to provide any additional services which may be required by
Tenant, including, without limitation, locksmithing and additional repairs and
maintenance, provided that Tenant shall pay to Landlord within ten (10) business
days after billing and as Additional Rent hereunder, the sum of all reasonable
and actual costs incurred by Landlord in connection with providing such
additional services, which shall not exceed the amount which would have been
charged for such services by a competent unrelated third party in the South San
Francisco, CA market.
6.6    Janitorial Service. Landlord shall not be obligated to provide any
janitorial services to the Premises or replace any light bulbs, lamps, starters
and ballasts for lighting fixtures within the Premises. Tenant shall be solely
responsible, at Tenant's sole cost and expense, for (i) retaining appropriate
vendors to perform all janitorial services, trash removal and other cleaning of
the Premises, and (ii) the replacement of all light bulbs, lamps, starters and
ballasts for lighting fixtures within the Premises, all as appropriate to
maintain the Premises in a first-class manner consistent with the first-class
nature of the Building and Project. Such services to be provided by Tenant shall
be performed by contractors and pursuant to service contracts approved by
Landlord, which shall not be unreasonably withheld, conditioned or delayed (and
Landlord's failure to respond within ten (10) business days to a request for
approval shall, if such failure continues for an additional two (2) business
days after Tenant's second request, be deemed approval). Tenant shall deposit
trash as reasonably required in the area designated by Landlord from time to
time. All trash containers must be covered and stored in a manner to prevent the
emanation of odors into the Premises or the Project. Landlord shall have the
right to inspect the Premises upon reasonable notice to Tenant (of not less than
forty eight (48) hours) and to require Tenant to provide additional cleaning, if
necessary. In the event Tenant shall fail to provide any of the services
described in this Section 6.6 to be performed by Tenant within ten (10) business
days after notice from Landlord, which notice shall not be required in the event
of an emergency, Landlord shall have the right to provide such services and any
reasonable and actual costs and expenses incurred by Landlord in connection
therewith shall be deemed Additional Rent due and payable by Tenant upon receipt
by Tenant of a written statement of cost from Landlord.
6.7    Energy Statements. For any utilities serving the Premises for which
Tenant is billed directly by such utility provider, Tenant agrees to furnish to
Landlord (a) within thirty (30) days after Tenant's receipt thereof and after
Landlord's request any invoices or statements for such utilities, (b) within
thirty (30) days after Landlord's request, any other utility usage information
reasonably requested by Landlord, and (c) within thirty (30) days after
Landlord's request after each calendar year during the Term, an ENERGY STAR®
Statement of Performance (or similar comprehensive utility usage report if
requested by Landlord) and any other information reasonably requested by
Landlord for the immediately preceding year. Tenant shall retain records of
utility usage at the Premises, including invoices and statements from the
utility provider, for at least sixty (60) months, or such other period of time
as may be required by


843078.08/SD
374622-00033/8-4-16/MLT/dek
-20-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





applicable law if requested by Landlord. Tenant acknowledges that any utility
information for the Premises may be shared with third parties, including
Landlord's consultants and governmental authorities. In the event that Tenant
fails to comply with this Section, Tenant hereby authorizes Landlord to collect
utility usage information directly from the applicable utility providers.
6.8    Tenant's Security System. Tenant shall be entitled to install, at
Tenant's sole cost and expense, a separate security system for the Premises as
part of the Tenant Improvements; provided, however, that any such system shall
be subject to Landlord's reasonable approval, and any such system must be
compatible with the existing systems of the Project. Tenant's obligation to
indemnify, defend and hold Landlord harmless as provided in, and subject to,
Article 10 below shall also apply to Tenant's use and operation of any such
system, and the installation of such system shall otherwise be subject to the
terms and conditions of this Lease. At Landlord's option, upon the expiration or
earlier termination of this Lease, Tenant shall remove such security system and
repair any damage to the Premises resulting from such removal. Tenant shall at
all times provide Landlord with a contact person who can disarm the security
system and who is familiar with the functions of the alarm system in the event
of a malfunction, and Tenant shall provide Landlord with the alarm codes or
other necessary information required to disarm the alarm system in the event
Landlord must enter the Premises in the event of an emergency.
6.9    Abatement of Rent When Tenant Is Prevented From Using Premises.
Notwithstanding anything to the contrary in this Lease, if Tenant is prevented
from using, and does not use, the Premises or any portion thereof, for five (5)
consecutive business days (the "Eligibility Period") as a result of (i) any
repair, maintenance or alteration performed or failed to be performed by
Landlord after the Lease Commencement Date, including any Construction (as
defined in Section 24.30 below), and required to be performed by Landlord under
this Lease, or (ii) any failure to provide to the Premises any of the essential
utilities and services required to be provided in Section 6.1 above, or
(iii) any failure to provide access to the Premises including Tenant's access to
the Parking Areas, then Tenant's obligation to pay Rent shall be abated or
reduced, as the case may be, from and after the first (1st) day of the
Eligibility Period and continuing until such time that Tenant continues to be so
prevented from using, and does not use, the Premises or a portion thereof, in
the proportion that the rentable square feet of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total rentable
square feet of the Premises. To the extent Tenant shall be entitled to abatement
of rent because of a damage or destruction pursuant to Section 18 or a taking
pursuant to Section 19, then the Eligibility Period shall not be applicable.
Landlord will (i) use commercially reasonable efforts to minimize unreasonable
interference with Tenant's Permitted Use in connection with Landlord's exercise
of Landlord's rights under this Article 6, and (ii) use commercially reasonable
efforts to provide Tenant not less than ten (10) business days prior written
notice of any planned utility or other Building system interruption or systems
testing which would require evacuation of the Premises or Building.

ARTICLE 7

REPAIRS
7.1    Tenant's Repairs. Subject to Landlord's repair obligations in the Tenant
Work Letter, Sections 7.2 and 11.1 below, and otherwise as expressly set forth
in this Lease, Tenant shall, at Tenant's own expense, keep the Premises,
including all improvements, fixtures and furnishings therein, in good order,
repair and condition at all times during the Lease Term, which repair
obligations shall include, without limitation, the obligation to promptly and
adequately repair all damage to the Premises and replace or repair all damaged
or broken fixtures and appurtenances, together with all portions of the HVAC,
electrical, mechanical plumbing, life safety and lab systems from the point that
such systems solely serves the Premises and all portions of all fume hoods and
other exhaust systems (all such systems collectively being referred to as the
"Premises Systems"), in a first-class condition; provided, however, that if
there is less than two (2) years remaining in the then current Term of this
Lease and if there is a capital repair or replacement of a Premises System which
costs in excess of One Hundred Thousand Dollars ($100,000.00) then Landlord
shall effect such repair or placement and Tenant shall pay to Landlord, as
Additional Rent, the amortized cost of the same based on the useful life of such
Premises System. Tenant's obligations shall include restorations, replacements
or renewals, including capital expenditures for restorations, replacements or
renewals which will have an expected life beyond the Term, when necessary to
keep the Premises and all improvements thereon or a part thereof and the
Premises Systems in first-class order, condition and repair and in compliance
with all applicable laws. Except as expressly set forth in


843078.08/SD
374622-00033/8-4-16/MLT/dek
-21-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





this Lease, it is intended by the parties hereto that Landlord shall have no
obligation, in any manner whatsoever, to repair or maintain the Premises, the
improvements located therein or the equipment therein, or the Premises Systems
whether structural or nonstructural, all of which obligations are intended to be
the expense of Tenant (whether or not such repairs, maintenance or restoration
shall have an expected life extending beyond the Term). Tenant's maintenance of
the Premises Systems shall comply with the manufacturers' recommended operating
and maintenance procedures. Tenant shall enter into and pay for maintenance
contracts (in forms satisfactory to Landlord in its commercially reasonable
discretion, which may require, without limitation, that any third party
contractor provide Landlord with evidence of insurance as required by Landlord)
for the Premises Systems in accordance with the manufacturers' recommended
operating and maintenance procedures. Such maintenance contracts shall be with
reputable contractors, satisfactory to Landlord in its commercially reasonable
discretion, who shall have not less than ten (10) years of experience in
maintaining such systems in biotechnical facilities. Upon Landlord's request,
Tenant shall provide maintenance reports from any such contractors.
Notwithstanding the foregoing, at Landlord's option, or if Tenant fails to
commence to make such repairs within thirty (30) days of Landlord's demand, or
fails to diligently prosecute such repairs to completion, Landlord may, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's involvement
with such repairs and replacements forthwith upon being billed for same. In
addition, Landlord reserves the right, upon notice to Tenant, to procure and
maintain any or all of such service contracts, and if Landlord so elects, Tenant
shall reimburse Landlord, upon demand, for the costs thereof. Within thirty (30)
days of Landlord's request, Tenant shall provide to Landlord a copy of the
budget for maintenance, repairs and replacements at the Premises for the
preceding calendar year, as well as a detailed summary of the amounts actually
expended by Tenant during such period for maintenance, repairs and replacements
at the Premises.
7.2    Landlord's Repairs. Anything contained in Section 7.1 above to the
contrary notwithstanding, and subject to the Tenant Work Letter, Articles 11 and
12 below, and other express provisions of this Lease, Landlord shall repair and
maintain the structural portions of the Building, and the Building Systems
serving the Building and not located in the Premises; provided, however, to the
extent such maintenance and repairs are caused by the act, neglect, fault of or
omission of any duty by Tenant, its agents, servants, employees or invitees,
Tenant shall pay to Landlord as Additional Rent, the reasonable cost of such
maintenance and repairs. There shall be no abatement of rent and no liability of
Landlord by reason of any injury to or interference with Tenant's business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Project, Building or the Premises or in or to fixtures,
appurtenances and equipment therein, provided Landlord uses commercially
reasonable efforts to minimize interference with Tenant's use. Tenant hereby
waives and releases its right to make repairs at Landlord's expense under
Sections 1941 and 1942 of the California Civil Code; or under any similar law,
statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS
8.1    Landlord's Consent to Alterations. Except for Cosmetic Alterations
(defined below), Tenant may not make any improvements, alterations, additions or
changes to the Premises (collectively, the "Alterations") without first
procuring the prior written consent of Landlord to such Alterations, which
consent shall be requested by Tenant not less than ten (10) business days prior
to the commencement thereof, and which consent which shall not be unreasonably
withheld, conditioned or delayed (and Landlord's failure to respond within seven
(7) business days to a request for approval shall, if such failure continues for
an additional two (2) business days after Tenant' second request, be deemed
approval); provided, however, Landlord may withhold its consent in its sole and
absolute discretion with respect to any Alterations which may affect the
structural components of the Building or the Systems and Equipment or which can
be seen from outside the Premises ("Prohibited Alterations"). Notwithstanding
the foregoing to the contrary, Landlord's prior consent shall not be required
with respect to any interior Alterations to the office portion of the Premises
which (i) are cosmetic in nature and are not Prohibited Alterations, (ii) cost
less than One Hundred Thousand Dollars ($100,000.00) for any one (1) job, and
(iii) do not require a permit of any kind, as long as (A) Tenant delivers to
Landlord notice and a copy of any final plans, specifications and working
drawings for any such Alterations at least ten (10) days prior to commencement
of the work thereof, and (B) the other conditions of this Article 8 are
satisfied including, without limitation, conforming to Landlord's rules,
regulations and insurance requirements which


843078.08/SD
374622-00033/8-4-16/MLT/dek
-22-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





govern contractors. Tenant shall pay for all overhead, general conditions, fees
and other costs and expenses of the Alterations, and shall pay to Landlord a
Landlord supervision fee of three percent (3%) of the cost of the Alterations.
The construction of the initial improvements to the Premises shall be governed
by the terms of the Tenant Work Letter and not the terms of this Article 8.
8.2    Manner of Construction. Landlord may impose, as a condition of its
consent to all Alterations or repairs of the Premises, such requirements as
Landlord in its reasonable discretion may deem desirable, including, but not
limited to, the requirement that Tenant utilize for such purposes only
contractors, materials, mechanics and materialmen approved by Landlord, which
shall not be unreasonably withheld, conditioned or delayed (and Landlord's
failure to respond within seven (7) business days to a request for approval
shall, if such failure continues for an additional two (2) business days after
Tenant' second request, be deemed approval); provided, however, Landlord may
impose such requirements as Landlord may determine, in its commercially
reasonable discretion, with respect to any work affecting the structural
components of the Building or Systems and Equipment (including designating
specific contractors to perform such work, so long as Landlord provides at least
two (2) specific contractors to allow Tenant to competitively bid the work).
Tenant shall construct such Alterations and perform such repairs in compliance
with any and all applicable rules and regulations of any federal, state, county
or municipal code or ordinance and pursuant to a valid building permit (if
required by the nature of the work), issued by the city in which the Building is
located, and in conformance with Landlord's reasonable construction rules and
regulations. Landlord's approval of the plans, specifications and working
drawings for Tenant's Alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with all laws, rules and regulations of governmental agencies or authorities.
All work with respect to any Alterations must be done in a good and workmanlike
manner and diligently prosecuted to completion. Tenant shall cause all
Alterations to be performed in such manner as not to obstruct access by any
person to the Building or Project or the common areas, and as not to obstruct
the business of Landlord or other tenants of the Project, or interfere with the
labor force working at the Project. If Tenant makes any Alterations, Tenant
agrees to carry "Builder's All Risk" insurance in an amount approved by Landlord
covering the construction of such Alterations, and such other insurance as
Landlord may require, it being understood and agreed that all of such
Alterations shall be insured by Tenant pursuant to Article 10 below immediately
upon completion thereof. Landlord may, in its discretion, require Tenant to
obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of such Alterations (the estimated cost of which exceeds One Hundred
Thousand Dollars ($100,000.00) and naming Landlord as a co-obligee. Upon
completion of any Alterations, Tenant shall (i) cause a Notice of Completion to
be recorded in the office of the Recorder of the county in which the Project is
located in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, (ii) deliver to the management office of
the Building a reproducible copy of the "as built" drawings of the Alterations,
and (iii) deliver to Landlord evidence of payment, contractors' affidavits and
full and final waivers of all liens for labor, services or materials.
8.3    Ownership of Alterations; No Removal of Tenant Improvements Required. All
Alterations, improvements, fixtures and/or permanently built-in equipment which
may be installed or placed in or about the Premises (including, but not limited
to, all floor and wall coverings, cabinet work and paneling, sinks and related
plumbing fixtures, laboratory benches, exterior venting fume hoods and walk-in
freezers and refrigerators, ductwork, conduits, electrical panels and circuits),
shall be at the sole cost of Tenant and shall remain the property of Tenant
during the Term, and upon expiration of earlier termination of this Lease, shall
be and become the property of Landlord. Furthermore, Landlord may require that
Tenant remove any Alterations, improvements, fixtures and/or equipment upon the
expiration or early termination of the Lease Term, and repair any damage to the
Premises and Building caused by such removal (provided that Landlord so
designates at the time that Landlord consents to such Alteration but Landlord
will only be required to so designate in the event Tenant requests, in Tenant's
request for such consent, that Landlord make such determination). If Tenant
fails to complete such removal and/or to repair by the end of the Lease Term,
Landlord may do so and may charge the cost thereof to Tenant. Notwithstanding
any other provision of this Lease to the contrary, in no event shall Tenant
remove any improvement from the Premises as to which Landlord contributed
payment, including the Tenant Improvements, without Landlord's prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion, and no removal of any portion of the Tenant Improvements constructed
in accordance with the Work Letter shall be required to be removed.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-23-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





8.4    Wi-Fi Network. Without limiting the generality of the foregoing, if
Tenant desires to install wireless intranet, Internet and communications network
("Wi-Fi Network") in the Premises for the use by Tenant and its employees, then
the same shall be subject to the provisions of this Section 8.4 (in addition to
the other provisions of this Article 8). In the event Landlord consents to
Tenant's installation of such Wi-Fi Network, Tenant shall, in accordance with
Article 15 below, remove the Wi-Fi Network from the Premises prior to the
termination of the Lease. Tenant shall use the Wi-Fi Network so as not to cause
any interference to other tenants in the Building or to other tenants at the
Project or with any other tenant's communication equipment, and not to damage
the Building or Project or interfere with the normal operation of the Building
or Project, and Tenant hereby agrees to indemnify, defend and hold Landlord
harmless from and against any and all claims, costs, damages, expenses and
liabilities (including attorneys' fees) arising out of Tenant's failure to
comply with the provisions of this Section 8.4, except to the extent same is
caused by the gross negligence or willful misconduct of Landlord and which is
not covered by the insurance carried by Tenant under this Lease (or which would
not be covered by the insurance required to be carried by Tenant under this
Lease). Should any interference occur, Tenant shall take all necessary steps as
soon as reasonably possible and no later than five (5) business days following
such occurrence to correct such interference. If such interference continues
after such five (5) business day period, Tenant shall immediately cease
operating such Wi-Fi Network until such interference is corrected or remedied to
Landlord's satisfaction. Tenant acknowledges that Landlord has granted and/or
may grant telecommunication rights to other tenants and occupants of the
Building and Project and to telecommunication service providers and in no event
shall Landlord be liable to Tenant for any interference of the same with such
Wi-Fi Network. Landlord makes no representation that the Wi-Fi Network will be
able to receive or transmit communication signals without interference or
disturbance. Tenant shall (i) be solely responsible for any damage caused as a
result of the Wi-Fi Network, (ii) promptly pay any tax, license or permit fees
charged pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Wi-Fi Network and comply with all precautions and
safeguards recommended by all governmental authorities, (iii) pay for all
necessary repairs, replacements to or maintenance of the Wi-Fi Network, and
(iv) be responsible for any modifications, additions or repairs to the Building
or Project, including without limitation, Building or Project systems or
infrastructure, which are required by reason of the installation, operation or
removal of Tenant's Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and confirm
Tenant's compliance with the terms of this Section 8.4, Tenant shall reimburse
Landlord for the reasonable costs incurred by Landlord in connection with
Landlord's retention of such professionals, the research of such interference
issues and confirmation of Tenant's compliance with the terms of this
Section 8.4 within thirty (30) days after the date Landlord submits to Tenant an
invoice for such costs. This reimbursement obligation is in addition to, and not
in lieu of, any rights or remedies Landlord may have in the event of a breach or
default by Tenant under this Lease

ARTICLE 9

COVENANT AGAINST LIENS
Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Project, Building or Premises, and
any and all liens and encumbrances created by Tenant shall attach to Tenant's
interest only. Landlord shall have the right at all times to post and keep
posted on the Premises any notice which it deems necessary for protection from
such liens. Tenant shall not cause or permit any lien of mechanics or
materialmen or others to be placed against the Project, the Building or the
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, and, in case
of any such lien attaching or notice of any lien, Tenant shall cause it to be
immediately released and removed of record. If any such lien is not released and
removed within ten (10) business days after notice of such lien is delivered by
Landlord to Tenant, then Landlord may, at its option, take all action necessary
to release and remove such lien, without any duty to investigate the validity
thereof, and all sums, costs and expenses, including reasonable attorneys' fees
and costs, incurred by Landlord in connection with such lien shall be deemed
Additional Rent under this Lease and shall be due and payable by Tenant ten (10)
business days of demand. In the event that Tenant leases or finances the
acquisition of equipment, furnishings or other personal property of a removable
nature utilized by Tenant in the operation of Tenant's business, Tenant warrants
that any Uniform Commercial Code financing statement shall, upon its face or by
exhibit thereto, indicate that such financing statement is applicable only to
removable personal property of Tenant located within the Premises. In no event
shall the address of the Premises be furnished on a financing statement without
qualifying language as to applicability of


843078.08/SD
374622-00033/8-4-16/MLT/dek
-24-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





the lien only to removable personal property located in an identified suite
leased by Tenant. Should any holder of a financing statement record or place of
record a financing statement that appears to constitute a lien against any
interest of Landlord or against equipment that may be located other than within
an identified suite leased by Tenant, Tenant shall, within ten (10) business
days after filing such financing statement, cause (a) a copy of the Lender
security agreement or other documents to which the financing statement pertains
to be furnished to Landlord to facilitate Landlord's ability to demonstrate that
the lien of such financing statement is not applicable to Landlord's interest
and (b) Tenant's lender to amend such financing statement and any other
documents of record to clarify that any liens imposed thereby are not applicable
to any interest of Landlord in the Premises.

ARTICLE 10

INDEMNIFICATION AND INSURANCE
10.1    Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property and injury to persons, in, on, or about the Premises (unless caused by
the gross negligence or willful misconduct of Landlord or any Landlord Party or
Landlord's breach of this Lease), and agrees that Landlord and the Landlord
Parties shall not be liable for, and are hereby released from any responsibility
for, any damage to property or injury to persons or resulting from the loss of
use thereof, which damage or injury is sustained by Tenant or by other persons
claiming through Tenant. Tenant shall indemnify, defend, protect, and hold
harmless the Landlord Parties from any and all loss, cost, damage, expense and
liability (including without limitation court costs and reasonable attorneys'
fees) incurred in connection with or arising from any cause in, on or about the
Premises (including, without limitation, Tenant's installation, placement and
removal of Alterations, improvements, fixtures and/or equipment in, on or about
the Premises), and any acts, omissions or negligence of Tenant or of any person
claiming by, through or under Tenant, or of the contractors, agents, servants,
employees, licensees or invitees of Tenant or any such person, in, on or about
the Premises, the Building and Project; provided, however, that the terms of the
foregoing indemnity shall not apply to the gross negligence or willful
misconduct of Landlord or any Landlord Party. The provisions of this
Section 10.1 shall survive the expiration or sooner termination of this Lease.
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of,
damage to personal property or scientific research or intellectual property,
including loss of records kept by Tenant within the Premises and damage or
losses caused by fire, electrical malfunction, gas explosion or water damage of
any type (including broken water lines, malfunctioning fire sprinkler systems,
malfunctioning lab systems including any malfunction of the central plant
systems, roof leaks or stoppages of lines). Tenant further waives any claim for
injury to Tenant's business or loss of income relating to any such damage or
destruction of personal property as described above.
10.2    Tenant's Compliance with Landlord's Fire and Casualty Insurance. Tenant
shall, at Tenant's expense, comply as to the Premises with all insurance company
requirements pertaining to the use of the Premises. If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies,
then Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.
10.3    Tenant's Insurance. Tenant shall maintain the following coverages in the
following amounts:
10.3.1    Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage arising out of
Tenant's operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 above, (and with owned and non-owned
automobile liability coverage, and liquor liability coverage if alcoholic
beverages are served on the Premises) for limits of liability not less than:


843078.08/SD
374622-00033/8-4-16/MLT/dek
-25-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Bodily Injury and
Property Damage Liability
$5,000,000 each occurrence
$10,000,000 annual aggregate
Personal Injury Liability
$5,000,000 each occurrence
$5,000,000 annual aggregate
0% Insured's participation

10.3.2    Physical Damage Insurance covering (i) all furniture, trade fixtures,
equipment, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant, (ii) the Tenant Improvements,
including any Tenant Improvements which Landlord permits to be installed above
the ceiling of the Premises or below the floor of the Premises, and (iii) all
other improvements, alterations and additions to the Premises, including any
improvements, alterations or additions installed at Tenant's request above the
ceiling of the Premises or below the floor of the Premises. Such insurance shall
be written on a "physical loss or damage" basis under a "special form" policy,
for the full replacement cost value new without deduction for depreciation of
the covered items and in amounts that meet any co-insurance clauses of the
policies of insurance and shall include a vandalism and malicious mischief
endorsement, sprinkler leakage coverage and earthquake sprinkler leakage
coverage.
10.3.3    Workers' compensation insurance as required by law.
10.3.4    Loss-of-income, business interruption and extra-expense insurance in
such amounts as will reimburse Tenant for direct and indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of loss of access to the Premises or to the Building
as a result of such perils.
10.3.5    Tenant shall carry comprehensive automobile liability insurance having
a combined single limit of not less than Two Million Dollars ($2,000,000.00) per
occurrence and insuring Tenant against liability for claims arising out of
ownership, maintenance or use of any owned, hired or non-owned automobiles.
10.3.6    Environmental Liability insurance (in form and substance satisfactory
to Landlord) with limits of coverage not less than Five Million Dollars
($5,000,000.00) combined per occurrence and in the aggregate insuring against
any and all liability with respect to the Premises and all areas appurtenant
thereto arising out of any death or injury to any person, damage or destruction
of any property, other loss, cost or expense resulting from any release, spill,
leak or other contamination of the Premises, or any other property surrounding
the Premises attributable to the presence of Hazardous Materials. Upon
Landlord's request, Tenant shall also obtain (at Tenant's sole cost and expense)
environmental impairment liability insurance and environmental remediation
liability insurance (in form and substance (including limits) acceptable to
Landlord). If, at any time it reasonably appears to Landlord that Tenant is not
maintaining sufficient insurance or other means of financial capacity to enable
Tenant to fulfill its obligations to Landlord hereunder, whether or not then
accrued, liquidated, conditional or contingent, Tenant shall procure and
thereafter maintain in full force and effect such insurance or other form of
financial assurance, with or from companies or persons and in form and substance
reasonably acceptable to Landlord, as Landlord may from time to time reasonably
request. Without limiting the generality of the foregoing, all such
environmental liability insurance shall specifically insure the performance by
Tenant of the indemnity provisions set forth in this Lease.
10.3.7    Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall: (i) name Landlord, and any other party it so
specifies, as an additional insured; (ii) specifically cover the liability
assumed by Tenant under this Lease, including, but not limited to, Tenant's
obligations under Section 10.1 above; (iii) be issued by an insurance company
having a rating of not less than A-X in Best's Insurance Guide or which is
otherwise acceptable to Landlord and licensed to do business in the state in
which the Project is located; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) provide that said
insurance shall not be canceled or coverage changed unless thirty (30) days'
prior written notice shall have been given to Landlord and any mortgagee or
ground or underlying lessor of Landlord; (vi) contain a cross-liability
endorsement or severability of interest clause acceptable to Landlord; and
(vii) with respect to the insurance required in Sections 10.3.1, 10.3.2 and
10.3.4 above, have deductible amounts not


843078.08/SD
374622-00033/8-4-16/MLT/dek
-26-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exceeding Five Thousand Dollars ($5,000.00). Tenant shall deliver such policies
or certificates thereof to Landlord on or before the Lease Commencement Date and
at least thirty (30) days before the expiration dates thereof. If Tenant shall
fail to procure such insurance, or to deliver such policies or certificate,
within such time periods, Landlord may, at its option, in addition to all of its
other rights and remedies under this Lease, and without regard to any notice and
cure periods set forth in Section 19.1, procure such policies for the account of
Tenant, and the cost thereof shall be paid to Landlord as Additional Rent within
ten (10) days after delivery of bills therefor.
10.4    Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage, workers' compensation,
public/general liability, insurance waive any rights of subrogation that such
companies may have against Landlord or Tenant, as the case may be. Landlord and
Tenant hereby waive any right that either may have against the other on account
of any loss or damage to their respective property to the extent such loss or
damage is insurable under policies of insurance for fire and all risk coverage,
theft, workers' compensation, public/general liability, or other similar
insurance.
10.5    Landlord's Insurance. During the Lease Term, Landlord, as part of
Operating Expenses, shall maintain property insurance covering the Project
(excluding the property which Tenant is obligated to insure pursuant to the
terms hereof) in the amount of full replacement cost thereof. Such policy shall
provide protection against "all risk of physical loss". Such insurance shall be
in such amounts and with such deductibles as Landlord reasonably deems
appropriate but substantially consistent with the insurance maintained by other
institutional owners of projects comparable to the Project in the general
vicinity of the Project. Landlord may, but shall not be obligated to, obtain and
carry any other form or forms of insurance as Landlord or Landlord's mortgagees
or deed of trust beneficiaries may determine prudent. Notwithstanding any
contribution by Tenant to the cost of insurance as provided in this Lease,
Tenant acknowledges that it has no right to receive any proceeds from any
insurance policies maintained by Landlord and will not be named as an additional
insured thereunder

ARTICLE 11

DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any common areas of the Building or Project serving
or providing access to the Premises shall be damaged by fire or other casualty,
within sixty (60) days of the damage Landlord shall notify Tenant of the
estimated date of completion of the repair ("Estimated Repair Completion Date").
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord's reasonable control, and
subject to all other terms of this Article 11, restore the base, shell, and core
of the Premises and such common areas. Such restoration shall be to
substantially the same condition of the base, shell, and core of the Premises
and common areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Project and/or the Building, or the lessor of a ground or underlying lease with
respect to the Building, or any other modifications to the common areas deemed
desirable by Landlord, provided access to the Premises and any common restrooms
serving the Premises shall not be materially impaired. Upon the occurrence of
any damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant's
insurance required under Section 10.3 of this Lease, and Landlord shall repair
any damage to the tenant improvements and alterations installed in the Premises
and shall return such tenant improvements and alterations to their original
condition; provided that if the costs of such repair of such tenant improvements
and Alterations by Landlord exceeds the amount of insurance proceeds received by
Landlord therefor from Tenant's insurance carrier, as assigned by Tenant, the
excess costs of such repairs shall be paid by Tenant to Landlord prior to
Landlord's repair of the damage, unless Tenant elects to terminate this Lease in
accordance with the provisions of this Article. In connection with such repairs
and replacements of any such tenant improvements and Alterations, Tenant shall,
prior to Landlord's commencement of such improvement work, submit to Landlord,
for Landlord's review and approval, all plans, specifications and working
drawings relating thereto, and Landlord shall select the contractors to perform
such improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant's business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or common areas necessary
to Tenant's occupancy, and if such damage is not the result of the negligence or
willful


843078.08/SD
374622-00033/8-4-16/MLT/dek
-27-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





misconduct of Tenant or Tenant's employees, contractors, licensees, or invitees,
Landlord shall allow Tenant a proportionate abatement of Base Rent and Tenant's
Share of Operating Expenses, Tax Expenses and Utilities Costs to the extent
Landlord is reimbursed from the proceeds of rental interruption insurance
purchased by Landlord as part of Operating Expenses, during the time and to the
extent the Premises are unfit for occupancy for the purposes permitted under
this Lease, and not occupied by Tenant as a result thereof..
11.2    Landlord's Option to Repair. Notwithstanding Section 11.1 above to the
contrary, Landlord may elect not to rebuild and/or restore the Premises, the
Building and/or any other portion of the Project and instead terminate this
Lease by notifying Tenant in writing of such termination within sixty (60) days
after the date Landlord becomes aware of such damage, such notice to include a
termination date giving Tenant ninety (90) days to vacate the Premises, but
Landlord may so elect only if the Building shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, and one or more of
the following conditions is present: (i) repairs cannot reasonably be
substantially completed within one hundred eighty (180) days after the date of
such damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Project and/or the Building or
ground or underlying lessor with respect to the Project and/or the Building
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall terminate the ground or underlying lease, as
the case may be; or (iii) the damage is not fully covered, except for deductible
amounts, by Landlord's insurance policies. In addition, if the Premises or the
Building is destroyed or damaged to any substantial extent during the last year
of the Lease Term, then notwithstanding anything contained in this Article 11,
Landlord shall have the option to terminate this Lease by giving written notice
to Tenant of the exercise of such option within thirty (30) days after such
damage, in which event this Lease shall cease and terminate as of the date of
such notice. Upon any such termination of this Lease pursuant to this
Section 11.2, Tenant shall pay the Base Rent and Additional Rent, properly
apportioned up to such date of termination, and both parties hereto shall
thereafter be discharged of all further obligations under this Lease, except for
those obligations which expressly survive the expiration or earlier termination
of the Lease Term.
11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or any other portion of the Project, and any statute or
regulation of the state in which the Project is located, including, without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any other statute or
regulation, now or hereafter in effect, shall have no application to this Lease
or any damage or destruction to all or any part of the Premises, the Building or
any other portion of the Project.
11.4    Tenant's Termination Rights Following Damage. Tenant, at any time after
the damage until such rebuilding is completed, may terminate this Lease by
delivering written notice to Landlord of such termination, in which event this
Lease shall terminate as of the date of the giving of such notice, in any of the
following circumstances: (i) Landlord fails to restore the Premises (including
reasonable means of access thereto) within a period which is sixty (60) days
longer than the Estimated Repair Completion Date stated in Landlord's notice to
Tenant as the estimated rebuilding period (which sixty (60) day period shall be
deemed extended due to Force Majeure delays and/or delays caused by Tenant);
(ii) the Estimated Completion Repair Date is more than two hundred ten (210)
days following the damage; or (iii) material damage occurs within the last year
of the Term to the extent that in Tenant's judgment it cannot effectively
operate its business in the Premises.

ARTICLE 12

CONDEMNATION
12.1    Permanent Taking. If the whole or any part of the Premises, Building or
Project shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or if any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises, Building or Project, or if Landlord
shall grant a deed or other instrument in lieu of such taking by eminent domain
or condemnation, Landlord shall have the option to terminate this Lease upon
ninety (90) days' notice, provided such notice is given no later than one
hundred eighty (180) days after the date of such taking, condemnation, deed or
other instrument. If more than twenty-five


843078.08/SD
374622-00033/8-4-16/MLT/dek
-28-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





percent (25%) of the rentable square feet of the Premises is taken, or if access
to the Premises is substantially impaired, Tenant shall have the option to
terminate this Lease upon ninety (90) days' notice, provided such notice is
given no later than one hundred eighty (180) days after the date of such taking.
Landlord shall be entitled to receive the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claim does not diminish the award available to Landlord, or its ground lessor or
mortgagee with respect to the Project, and such claim is payable separately to
Tenant. All Rent shall be apportioned as of the date of such termination, or the
date of such taking, whichever shall first occur. If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Base Rent and
Tenant's Share of Operating Expenses, Tax Expenses and Utilities Costs shall be
proportionately abated. Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of The California Code of Civil
Procedure.
12.2    Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 12, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and Tenant's Share of Operating
Expenses, Tax Expenses and Utilities Costs shall be abated for the period of
such taking in proportion to the ratio that the amount of rentable square feet
of the Premises taken bears to the total rentable square feet of the Premises.
Landlord shall be entitled to receive the entire award made in connection with
any such temporary taking.

ARTICLE 13

COVENANT OF QUIET ENJOYMENT
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, and agreements herein contained on the part
of Tenant to be kept, observed and performed, shall, during the Lease Term,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, and agreements hereof without interference by any persons
lawfully claiming by or through Landlord. The foregoing covenant is in lieu of
any other covenant express or implied.

ARTICLE 14

ASSIGNMENT AND SUBLETTING
14.1    Transfers. Except as provided below, Tenant shall not, without the prior
written consent of Landlord, assign, mortgage, pledge, hypothecate, encumber, or
permit any lien to attach to, or otherwise transfer, this Lease or any interest
hereunder, permit any assignment or other such foregoing transfer of this Lease
or any interest hereunder by operation of law, sublet the Premises or any part
thereof, or permit the use of the Premises by any persons other than Tenant and
its employees (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee"). If
Tenant shall desire Landlord's consent to any Transfer, Tenant shall notify
Landlord in writing, which notice (the "Transfer Notice") shall include (i) the
proposed effective date of the Transfer, which shall not be less than twenty
(20) days nor more than one hundred eighty (180) days after the date of delivery
of the Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer, the name and address of the proposed Transferee, and a copy of all
existing and/or proposed documentation pertaining to the proposed Transfer,
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, (v) a list of Hazardous Materials, certified
by the proposed Transferee to be true and correct, that the proposed Transferee
intends to use or store in the Premises, and (vi) such other information as
Landlord may reasonably require. Any Transfer made without Landlord's prior
written consent shall, at Landlord's option, be null, void and of no effect, and
shall, at Landlord's option, constitute a default by Tenant under this Lease.
Whether or not Landlord shall grant consent, within thirty (30) days after
written request by Landlord, Tenant shall pay to Landlord Two Thousand Five
Hundred Dollars ($2,500.00) to reimburse Landlord for its reasonable legal fees
incurred by Landlord in connection with Tenant's proposed Transfer.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-29-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





14.2    Landlord's Consent. Landlord shall not unreasonably withhold, condition
or delay its consent (and Landlord's failure to respond within ten (10) business
days to a request for consent shall, if such failure continues for an addition
five (5) business days after Tenant's second request, be deemed consent) to any
proposed Transfer on the terms specified in the Transfer Notice. In no event
shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee jeopardizing directly or indirectly the status of
Landlord or any of Landlord's affiliates as a Real Estate Investment Trust under
the Internal Revenue Code of 1986 (as the same may be amended from time to time,
the "Revenue Code"). Notwithstanding anything contained in this Lease to the
contrary, (w) no Transfer shall be consummated on any basis such that the rental
or other amounts to be paid by the occupant, assignee, manager or other
transferee thereunder would be based, in whole or in part, on the income or
profits derived by the business activities of such occupant, assignee, manager
or other transferee; (x) Tenant shall not furnish or render any services to an
occupant, assignee, manager or other transferee with respect to whom transfer
consideration is required to be paid, or manage or operate the Premises or any
capital additions so transferred, with respect to which transfer consideration
is being paid; (y) Tenant shall not consummate a Transfer with any person in
which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as "rents
from real property" within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code. The parties hereby agree that it shall be reasonable under this
Lease and under any applicable law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply, without limitation
as to other reasonable grounds for withholding consent:
14.2.1    The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or Project;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof;
14.2.4    The Transfer will result in more than the number of occupants per
floor permitted by applicable law within the Subject Space;
14.2.5    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken, on the
date consent is requested;
14.2.6    The proposed Transfer would cause Landlord to be in violation of
another lease in the Project or agreement to which Landlord is a party relating
to the Project, or would give an occupant of the Project a right to cancel its
lease;
14.2.7    Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time.
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
below), Tenant may within six (6) months after Landlord's consent, enter into
such Transfer of the Premises or portion thereof, upon substantially the same
terms and conditions as are set forth in the Transfer Notice furnished by Tenant
to Landlord pursuant to Section 14.1 above, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this Lease).


843078.08/SD
374622-00033/8-4-16/MLT/dek
-30-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





14.3    Transfer Premium. If, after the last day of the thirty-sixth (36th)
month anniversary of the Lease Commencement Date, Landlord consents to a
Transfer, as a condition thereto which the parties hereby agree is reasonable,
Tenant shall pay to Landlord fifty percent (50%) of any Transfer Premium
received by Tenant from such Transferee; no Tenant Transfer Premium shall be
payable by Tenant for Transfers consented to by Landlord during the first
thirty-six (36) months of the Lease Term in connection with the relevant
assignment or sublease. "Transfer Premium" shall mean all rent, additional rent
or other consideration payable by such Transferee in excess of the Rent and
Additional Rent payable by Tenant under this Lease on a per rentable square foot
basis if less than all of the Premises is transferred, after deducting the
reasonable expenses incurred by Tenant for (i) any changes, alterations and
improvements to the Premises in connection with the Transfer (but only to the
extent approved by Landlord), (ii) any brokerage commissions in connection with
the Transfer, (iii) any rent concessions made or improvement allowances provided
by Tenant, (iv) an amount equal to the Rent paid by Tenant during its marketing
period, (v) marketing costs, and (vi) unamortized costs of the Tenant
Improvements or Alterations paid for by Tenant (collectively, the "Subleasing
Costs"). Transfer Premium shall also include, but not be limited to, any payment
in excess of fair market value for services rendered by Tenant to Transferee or
for assets, fixtures, inventory, equipment, or furniture transferred by Tenant
to Transferee in connection with such Transfer.
14.4    Landlord's Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, except as provided below, Landlord shall
have the option, by giving written notice to Tenant within twenty (20) days
after receipt of any Transfer Notice, to recapture the Subject Space. Such
recapture notice shall terminate this Lease with respect to the Subject Space as
of the date stated in the Transfer Notice as the effective date of the proposed
Transfer until the last day of the term of the Transfer as set forth in the
Transfer Notice. If this Lease is terminated with respect to less than the
entire Premises, the Rent reserved herein shall be prorated on the basis of the
rentable square feet retained by Tenant in proportion to the rentable square
feet contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Landlord declines, or
fails to elect in a timely manner to recapture the Subject Space under this
Section 14.4, then, provided Landlord has consented to the proposed Transfer,
Tenant shall be entitled to proceed to transfer the Subject Space to the
proposed Transferee, subject to provisions of the last paragraph of Section 14.2
above.
14.5    Effect of Transfer. If Landlord consents to a Transfer: (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified; (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee; (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord; and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord's consent, shall relieve Tenant or any
guarantor of the Lease from liability under this Lease. Landlord or its
authorized representatives shall have the right at all reasonable times to audit
the books, records and papers of Tenant relating to any Transfer, and shall have
the right to make copies thereof. If the Transfer Premium respecting any
Transfer shall be found understated, Tenant shall, within thirty (30) days after
demand, pay the deficiency and, if the Transfer Premium has been understated by
five percent (5%) or more, the Landlord's costs of such audit.
14.6    Additional Transfers. For purposes of this Lease, except as provided
below, the term "Transfer" shall also include: (i) if Tenant is a partnership or
limited liability company, the withdrawal or change, voluntary, involuntary or
by operation of law, of more than fifty percent (50%) of the partners or
members, or transfer of more than fifty percent (50%) of the partnership or
membership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof; and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant, (B) the sale or other transfer
of more than an aggregate of fifty percent (50%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death), within a
twelve (12)-month period, or (C) the sale, mortgage, hypothecation or pledge of
more than an aggregate of fifty percent (50%) of the value of the unencumbered
assets of Tenant within a twelve (12)-month period.
14.7    Affiliated Companies/Restructuring of Business Organization. Neither (A)
the assignment or subletting by Tenant of all or any portion of this Lease or
the Premises to (i) a parent or subsidiary of Tenant, or (ii) any person or
entity which controls, is controlled by or under common control with Tenant, or
(iii) any entity which purchases


843078.08/SD
374622-00033/8-4-16/MLT/dek
-31-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





all or substantially all of the assets of Tenant in one or a series of
transactions, or (iv) any entity into which Tenant is merged or consolidated
(all such persons or entities described in (i), (ii), (iii) and (iv) being
sometimes hereinafter referred to as "Affiliates"), nor (B) any transfer of the
stock of Tenant, shall be deemed a Transfer under this Article 14, provided that
14.7.1    Any such Affiliate was not formed, nor was such financing intended, as
a subterfuge to avoid the obligations of this Article 14;
14.7.2    Tenant gives Landlord prior written notice of any such assignment,
sublease, financing or public offering, unless precluded by non-disclosure
obligations, in which case Tenant shall notify Landlord promptly thereafter;
14.7.3    Tenant or any such Affiliate has, following the effective date of any
such assignment, sublease, financing or public offering, a tangible net worth,
in the aggregate, computed in accordance with generally accepted accounting
principles, which is equal to or greater than Tenant as of the effective date of
any such assignment, sublease, financing or public offering;
14.7.4    Any such Affiliate shall assume, in a written document reasonably
satisfactory to Landlord and delivered to Landlord upon or prior to the
effective date of such assignment or sublease, all the obligations of Tenant
under this Lease; and; and
14.7.5    Tenant shall remain fully liable for all obligations to be performed
by Tenant under this Lease.
14.8    Special Transferees. Tenant shall be permitted, upon prior written
notice to Landlord (without otherwise triggering the provisions of this Article
14 to enter into any license/use agreement for Tenant's customers in connection
with Tenant's vivarium business, and such licensees shall not be deemed a
Transfer under this Article 15; provided that (a) Tenant shall give Landlord
prior written notice of any such license/use agreement and promptly supply
Landlord with any documents or information reasonably requested by Landlord
regarding such licensees/users (including, but not limited to, applicable
certificates of insurance), and (b) Tenant shall not be permitted to separately
demise any such space nor shall such licensees/users be permitted to maintain a
separate reception area in the premises.
An Affiliate that is an assignee of Original Tenant's entire interest in this
Lease may be referred to as an "Affiliate Assignee."

ARTICLE 15

SURRENDER; OWNERSHIP AND REMOVAL OF PERSONAL PROPERTY
15.1    Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in a writing signed by Landlord. The delivery of keys
to the Premises to Landlord or any agent or employee of Landlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Landlord, and notwithstanding
such delivery Tenant shall be entitled to the return of such keys at any
reasonable time upon request until this Lease shall have been properly
terminated. The voluntary or other surrender of this Lease by Tenant, whether
accepted by Landlord or not, or a mutual termination hereof, shall not work a
merger, and at the option of Landlord shall operate as an assignment to Landlord
of all subleases or subtenancies affecting the Premises.
15.2    Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Tenant's restoration obligations shall include complying with
applicable law with respect to the


843078.08/SD
374622-00033/8-4-16/MLT/dek
-32-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





cleaning of any lab systems and sealing any connection points of any such lab
systems to the Premises, all at Tenant's sole cost and expense. At least thirty
(30) days prior to Tenant's surrender of possession of any part of the Premises,
Tenant shall provide Landlord with a facility decommissioning and Hazardous
Materials closure plan for the Premises ("Exit Survey") prepared by an
independent third party reasonably acceptable to Landlord, and no later than the
Lease Expiration Date, or earlier termination date, written evidence of all
appropriate governmental releases obtained by Tenant in accordance with
applicable laws, including laws pertaining to closure of the laboratories within
the Premises and their related permits. In addition, Tenant agrees to remain
responsible after the surrender of the Premises for the remediation of any
recognized environmental conditions set forth in the Exit Survey (other than
those caused by Landlord or caused by the migration of Hazardous Materials
through no fault of Tenant, through air, water or soil, into the Premises) and
compliance with any recommendations set forth in the Exit Survey relating to
Hazardous Materials for which Tenant is responsible under the terms of this
Lease. Tenant shall, upon the expiration or earlier termination of this Lease,
furnish to Landlord evidence that Tenant has closed all governmental permits and
licenses, if any, issued in connection with Tenant's or Tenant's Parties'
activities at the Premises. If any such governmental permits or licenses have
been issued and Tenant fails to provide evidence of such closure on or before
the expiration or earlier termination of this Lease, then until Tenant does so,
the holdover provisions of Article 16 of this Lease shall apply. Upon such
expiration or termination, Tenant shall, without expense to Landlord, remove or
cause to be removed from the Premises all telephone, data, and other cabling and
wiring (including any cabling and wiring associated with the Wi-Fi Network, if
any) installed or caused to be installed by Tenant (including any cabling and
wiring, installed above the ceiling of the Premises or below the floor of the
Premises), all debris and rubbish, and such items of furniture, equipment,
free-standing cabinet work, and other articles of personal property owned by
Tenant or installed or placed by Tenant at its expense in the Premises, and such
similar articles of any other persons claiming under Tenant, as Landlord may, in
its sole discretion, require to be removed, and Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal.
Tenant's obligations under this Section 15.2 shall survive the expiration or
earlier termination of this Lease

ARTICLE 16

HOLDING OVER
If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease. Such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Landlord hereby expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises within five (5) days following the
termination or expiration of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from all loss, costs (including reasonable attorneys' fees)
and liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender, and any lost profits to Landlord resulting
therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be in a commercially reasonable form, as may be
required by any prospective mortgagee or purchaser of the Project (or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord's mortgagee or Landlord's prospective mortgagees. Tenant
shall execute and deliver whatever other instruments may be reasonably required
for such purposes. Failure of Tenant to timely execute and deliver such estoppel
certificate or other instruments shall constitute an acceptance of the Premises
and an acknowledgment by


843078.08/SD
374622-00033/8-4-16/MLT/dek
-33-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Tenant that statements included in the estoppel certificate are true and
correct, without exception. Failure by Tenant to so deliver such estoppel
certificate shall be a material default of the provisions of this Lease if such
failure continues for an additional three (3) business days after Landlord's
second request for such estoppel certificate. In addition, Tenant shall be
liable to Landlord, and shall indemnify Landlord from and against any loss,
cost, damage or expense, incidental, consequential, or otherwise, including
attorneys' fees, arising or accruing directly or indirectly, from any failure of
Tenant to execute or deliver to Landlord any such estoppel certificate. At any
time that Tenant is not a public company, upon request from time to time, Tenant
agrees to provide to Landlord, within ten (10) business days after Landlord's
delivery of written request therefor, current financial statements for Tenant,
dated no earlier than one (1) year prior to such written request, certified as
accurate by Tenant or, if available, audited financial statements prepared by an
independent certified public accountant with copies of the auditor's statement.

ARTICLE 18

SUBORDINATION
Conditioned upon Tenant's receipt of a commercially reasonable non-disturbance
agreement subject and subordinate to all present and future ground leases of the
Project and to the lien of any mortgages or trust deeds, now or hereafter in
force against the Project, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages or trust deeds, or the lessors under such
ground lease, require in writing that this Lease be superior thereto; provided,
however, that a condition precedent to the subordination of this Lease to any
future ground or underlying lease or to the lien of any future mortgage or deed
of trust is that Landlord shall obtain for the benefit of Tenant a commercially
reasonable subordination, non-disturbance and attornment agreement from the
landlord or lender of such future instrument. Tenant covenants and agrees in the
event any proceedings are brought for the foreclosure of any such mortgage, or
if any ground lease is terminated, to attorn, without any deductions or set-offs
whatsoever, to the purchaser upon any such foreclosure sale, or to the lessor of
such ground lease, as the case may be, if so requested to do so by such
purchaser or lessor, and to recognize such purchaser or lessor as the lessor
under this Lease. Tenant shall, within five (5) days of request by Landlord,
execute such further instruments or assurances as Landlord may reasonably deem
necessary to evidence or confirm the subordination or superiority of this Lease
to any such mortgages, trust deeds, or ground leases, conditioned upon Tenant's
receipt of a commercially reasonable non-disturbance agreement. Tenant hereby
irrevocably authorizes Landlord to execute and deliver in the name of Tenant any
such instrument or instruments if Tenant fails to do so, provided that such
authorization shall in no way relieve Tenant from the obligation of executing
such instruments of subordination or superiority. Tenant waives the provisions
of any current or future statute, rule or law which may give or purport to give
Tenant any right or election to terminate or otherwise adversely affect this
Lease and the obligations of the Tenant hereunder in the event of any
foreclosure proceeding or sale. Concurrently with Tenant's execution of this
Lease, Tenant shall execute the non-disturbance agreement ("SNDA") in the form
attached hereto as Exhibit H. and Landlord shall provide Tenant with an original
counterpart of such SNDA signed by Landlord's lender.

ARTICLE 19

TENANT'S DEFAULTS; LANDLORD'S REMEDIES
19.1    Events of Default by Tenant. All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant's
sole cost and expense and without any reduction of Rent (except as expressly set
forth in this Lease). The occurrence of any of the following shall constitute an
"Event of Default" by Tenant under this Lease:
19.1.1    Any failure by Tenant to pay any Rent, Additional Rent or any other
charge required to be paid under this Lease, or any part thereof, when due (or
within the applicable cure period if a particular one is specified); or
19.1.2    Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant (other
than the payment of Rent or Additional Rent) where such


843078.08/SD
374622-00033/8-4-16/MLT/dek
-34-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





failure continues for fifteen (15) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a fifteen (15)-day period, no Event of Default by Tenant shall be
deemed to have occurred if Tenant diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure said default as
soon as reasonably possible; or
19.1.3    Abandonment of the Premises by Tenant. Abandonment is herein defined
to include, but is not limited to, any absence by Tenant from the Premises for
ten (10) business days or longer while an Event of Default by Tenant exists
under any other provision of this Lease.
19.1.4    Tenant makes an assignment for the benefit of creditors.
19.1.5    A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant's assets.
19.1.6    Tenant files a voluntary petition under the United States Bankruptcy
Code or any successor statute (as the same may be amended from time to time,
(the "Bankruptcy Code") or an order for relief is entered against Tenant
pursuant to a voluntary or involuntary proceeding commenced under any chapter of
the Bankruptcy Code.
19.1.7    Any involuntary petition is filed against Tenant under any chapter of
the Bankruptcy Code and is not dismissed within one hundred twenty (120) days.
19.1.8    A default exists under any other lease by and between Landlord or an
affiliate of Landlord and Tenant, after the expiration of any applicable notice
and cure periods.
19.1.9    Tenant fails to deliver an estoppel certificate in accordance with
Article 17.
19.1.10    Tenant's interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action.
19.2    Landlord's Remedies Upon Default. Upon the occurrence of any such Event
of Default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity, the option to pursue any one or more
of the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.
19.2.1    Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim for damages therefor;
and Landlord may recover from Tenant the following:
(i)    the worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(ii)    the worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(iii)    the worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus


843078.08/SD
374622-00033/8-4-16/MLT/dek
-35-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





(iv)    any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; plus
(v)    at Landlord's election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 above. As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
19.2.2    Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Event of
Default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all rent as it becomes due.
19.2.3    Landlord may, but shall not be obligated to, make any such payment or
perform or otherwise cure any such obligation, provision, covenant or condition
on Tenant's part to be observed or performed (and may enter the Premises for
such purposes). In the event of Tenant's failure to perform any of its
obligations or covenants under this Lease, and such failure to perform poses a
material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Section 19.1 above has expired. Any
such actions undertaken by Landlord pursuant to the foregoing provisions of this
Section 19.2.3 shall not be deemed a waiver of Landlord's rights and remedies as
a result of Tenant's failure to perform and shall not release Tenant from any of
its obligations under this Lease.
19.3    Payment by Tenant. Tenant shall pay to Landlord, within ten (10)
business days after delivery by Landlord to Tenant of statements therefor: (i)
sums equal to expenditures reasonably made and obligations incurred by Landlord
in connection with Landlord's performance or cure of any of Tenant's obligations
pursuant to the provisions of Section 19.2.3 above; and (ii) sums equal to all
expenditures reasonably made and obligations reasonably incurred by Landlord in
collecting or attempting to collect the Rent or in enforcing or attempting to
enforce any rights of Landlord under this Lease or pursuant to law, including,
without limitation, all reasonable legal fees and other amounts so expended.
Tenant's obligations under this Section 19.3 shall survive the expiration or
sooner termination of the Lease Term.
19.4    Sublessees of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Event of Default by Tenant, as set forth in this Article
19, Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or arrangements.
If Landlord elects to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.
19.5    Waiver of Default. No waiver by Landlord of any violation or breach by
Tenant of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other or later violation or
breach by Tenant of the same or any other of the terms, provisions, and
covenants herein contained. Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon an Event of Default by Tenant shall
not be deemed or construed to constitute a waiver of such Event of Default. The
acceptance of any Rent


843078.08/SD
374622-00033/8-4-16/MLT/dek
-36-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





hereunder by Landlord following the occurrence of any Event of Default, whether
or not known to Landlord, shall not be deemed a waiver of any such Event of
Default, except only an Event of Default in the payment of the Rent so accepted.
19.6    Efforts to Relet. For the purposes of this Article 19, Tenant's right to
possession shall not be deemed to have been terminated by efforts of Landlord to
relet the Premises, by its acts of maintenance or preservation with respect to
the Premises, or by appointment of a receiver to protect Landlord's interests
hereunder. The foregoing enumeration is not exhaustive, but merely illustrative
of acts which may be performed by Landlord without terminating Tenant's right to
possession.
19.7    Bankruptcy. In the event a debtor, trustee or debtor in possession under
the Bankruptcy Code, or another person with similar rights, duties and powers
under any other applicable laws, proposes to cure any Event of Default under
this Lease or to assume or assign this Lease and is obliged to provide adequate
assurance to Landlord that (a) an Event of Default shall be cured, (b) Landlord
shall be compensated for its damages arising from any breach of this Lease and
(c) future performance of Tenant's obligations under this Lease shall occur,
then such adequate assurances shall include any or all of the following, as
designated by Landlord in its sole and absolute discretion:
(i)    Those acts specified in the Bankruptcy Code or other applicable laws as
included within the meaning of "adequate assurance," even if this Lease does not
concern a shopping center or other facility described in such applicable laws;
(ii)    A prompt cash payment to compensate Landlord for any monetary defaults
or actual damages arising directly from a breach of this Lease;
(iii)    A cash deposit in an amount at least equal to the then-current amount
of the Security Deposit; or
(iv)    The assumption or assignment of all of Tenant's interest and obligations
under this Lease.

ARTICLE 20

LETTER OF CREDIT/SECURITY DEPOSIT
20.1    Delivery of Letter of Credit. Subject to Section 20.9 below, Tenant
shall deliver to Landlord, concurrently with Tenant's execution of this Lease,
an unconditional, clean, irrevocable letter of credit (the "L C") in the amount
set forth in Section 20.3 below (the "L C Amount"), which L C shall be issued by
Silicon Valley Bank (which is hereby approved by Landlord) or other
money-center, solvent and nationally recognized bank (a bank which accepts
deposits, maintains accounts, has a California office which will negotiate a
letter of credit, and whose deposits are insured by the FDIC) reasonably
acceptable to Landlord (such approved, issuing bank being referred to herein as
the "Bank"), which Bank must have a short term Fitch Rating which is not less
than "F1", and a long term Fitch Rating which is not less than "A"(or in the
event such Fitch Ratings are no longer available, a comparable rating from
Standard and Poor's Professional Rating Service or Moody's Professional Rating
Service) (collectively, the "Bank's Credit Rating Threshold"), and which L C
shall be in the form of Exhibit E, attached hereto. Tenant shall pay all
expenses, points and/or fees incurred by Tenant in obtaining the L C. The L C
shall (i) be "callable" at sight, irrevocable and unconditional, (ii) be
maintained in effect, whether through renewal or extension, for the period
commencing on the date of this Lease and continuing until the date (the "L C
Expiration Date") that is no less than one hundred twenty (120) days after the
expiration of the Lease Term as the same may be extended, and Tenant shall
deliver a new L C or certificate of renewal or extension to Landlord at least
thirty (30) days prior to the expiration of the L C then held by Landlord,
without any action whatsoever on the part of Landlord, (iii) be fully assignable
by Landlord, its successors and assigns, (iv) permit partial draws and multiple
presentations and drawings, and (v) be otherwise subject to the International
Standby Practices-ISP 98, International Chamber of Commerce Publication #590.
Landlord, or its then managing agent, shall have the right to draw down an
amount up to the face amount of the L C if any of the following shall have
occurred or be applicable: (A) such amount is due to Landlord and unpaid within
any applicable cure period under the terms and conditions of this Lease, or
(B) Tenant has filed a voluntary petition under the U. S. Bankruptcy


843078.08/SD
374622-00033/8-4-16/MLT/dek
-37-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Code or any state bankruptcy code (collectively, "Bankruptcy Code"), or (C) an
involuntary petition has been filed against Tenant under the Bankruptcy Code, or
(D) the Lease has been rejected, or is deemed rejected, under Section 365 of the
U.S. Bankruptcy Code, following the filing of a voluntary petition by Tenant
under the Bankruptcy Code, or the filing of an involuntary petition against
Tenant under the Bankruptcy Code, or (E) the Bank has notified Landlord that the
L C will not be renewed or extended through the L C Expiration Date, or
(F) Tenant is placed into receivership or conservatorship, or becomes subject to
similar proceedings under Federal or State law, or (G) Tenant executes an
assignment for the benefit of creditors, or (H) if (1) any of the Bank's Fitch
Ratings (or other comparable ratings to the extent the Fitch Ratings are no
longer available) have been reduced below the Bank's Credit Rating Threshold, or
(2) there is otherwise a material adverse change in the financial condition of
the Bank, and Tenant has failed to provide Landlord with a replacement letter of
credit, conforming in all respects to the requirements of this Article 20
(including, but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 20.1 above), in the amount of the
applicable L C Amount, within ten (10) business days following Landlord's
written demand therefor (with no other notice or cure or grace period being
applicable thereto, notwithstanding anything in this Lease to the contrary)
(each of the foregoing being an "L C Draw Event"). The L C shall be honored by
the Bank regardless of whether Tenant disputes Landlord's right to draw upon the
L C. In addition, in the event the Bank is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation or any successor or
similar entity, then, effective as of the date such receivership or
conservatorship occurs, said L C shall be deemed to fail to meet the
requirements of this Article 21, and, within ten (10) business days following
Landlord's notice to Tenant of such receivership or conservatorship (the "L C
FDIC Replacement Notice"), Tenant shall replace such L C with a substitute
letter of credit from a different issuer (which issuer shall meet or exceed the
Bank's Credit Rating Threshold and shall otherwise be acceptable to Landlord in
its reasonable discretion) and that complies in all respects with the
requirements of this Article 20. If Tenant fails to replace such L C with such
conforming, substitute letter of credit pursuant to the terms and conditions of
this Section 20.1, or fails to provide to Landlord a cash security deposit in
like amount, then, notwithstanding anything in this Lease to the contrary,
Landlord shall have the right to declare an Event of Default by Tenant under
this Lease for which there shall be no notice or grace or cure periods being
applicable thereto (other than the aforesaid ten (10) business day period).
Tenant shall be responsible for the payment of any and all costs incurred with
the review of any replacement L C (including without limitation Landlord's
reasonable attorneys' fees), which replacement is required pursuant to this
Section or is otherwise requested by Tenant. In the event of an assignment by
Tenant of its interest in the Lease (and irrespective of whether Landlord's
consent is required for such assignment), Landlord shall accept a replacement or
substitute letter of credit if it meets the standards of this Article 20.
20.2    Application of L C. Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L C upon the occurrence of any L C Draw Event. In the event of any
L C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L C Draw Event under
Section 20.1(H) above), draw upon the L C, in part or in whole, to cure any such
L C Draw Event and/or to compensate Landlord for any and all damages of any kind
or nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or Event of Default of the Lease or other L C
Draw Event and/or to compensate Landlord for any and all damages arising out of,
or incurred in connection with, the termination of this Lease, including,
without limitation, those specifically identified in Section 1951.2 of the
California Civil Code. The use, application or retention of the L C, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the L C,
and such L C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled. Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the L C, either prior to or following a
"draw" by Landlord of any portion of the L C, regardless of whether any dispute
exists between Tenant and Landlord as to Landlord's right to draw upon the L C.
No condition or term of this Lease shall be deemed to render the L C conditional
to justify the issuer of the L C in failing to honor a drawing upon such L C in
a timely manner. Tenant agrees and acknowledges that (i) the L C constitutes a
separate and independent contract between Landlord and the Bank, (ii) Tenant is
not a third party beneficiary of such contract, (iii) Tenant has no property
interest whatsoever in the L C or the proceeds thereof, and (iv) in the event
Tenant becomes a debtor under any chapter of the Bankruptcy Code, Tenant is
placed into receivership or conservatorship, and/or there is an event of a
receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-38-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





20.3    L C Amount; Maintenance of L C by Tenant; Liquidated Damages.
20.3.1    L C Amount. The L C Amount shall be equal to the amount set forth in
Section 10 of the Summary. The L C Amount shall, at any and all times during the
Lease Term (including any Option Term), be equal to Two Hundred Fifty Thousand
Dollars ($250,000.00).
20.3.2    In General. If, as a result of any drawing by Landlord of all or any
portion of the L C, the amount of the L C shall be less than the L C Amount,
Tenant shall, within five (5) days thereafter, provide Landlord with additional
letter(s) of credit in an amount equal to the deficiency, and any such
additional letter(s) of credit shall comply with all of the provisions of this
Article 20, and if Tenant fails to comply with the foregoing, the same shall be
subject to the terms of Section 20.3.3 below. Tenant further covenants and
warrants that it will neither assign nor encumber the L C or any part thereof
and that neither Landlord nor its successors or assigns will be bound by any
such assignment, encumbrance, attempted assignment or attempted encumbrance.
Without limiting the generality of the foregoing, if the L C expires earlier
than the L C Expiration Date, Landlord will accept a renewal thereof (such
renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than thirty (30) days prior to the expiration of the L C),
which shall be irrevocable and automatically renewable as above provided through
the L C Expiration Date upon the same terms as the expiring L C or such other
terms as may be acceptable to Landlord in its reasonable discretion. However, if
the L C is not timely renewed, or if Tenant fails to maintain the L C in the
amount and in accordance with the terms set forth in this Article 20, Landlord
shall have the right to either (x) present the L C to the Bank in accordance
with the terms of this Article 20, and the proceeds of the L C may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under this Lease, or (y) pursue its remedy under
Section 20.3.3 below. In the event Landlord elects to exercise its rights under
the foregoing item (x), (I) any unused proceeds shall constitute the property of
Landlord (and not Tenant's property or, in the event of a receivership,
conservatorship, or a bankruptcy filing by, or on behalf of, Tenant, property of
such receivership, conservatorship or Tenant's bankruptcy estate) and need not
be segregated from Landlord's other assets, and (II) Landlord agrees to pay to
Tenant within thirty (30) days after the L C Expiration Date the amount of any
proceeds of the L C received by Landlord and not applied against any Rent
payable by Tenant under this Lease that was not paid when due or used to pay for
any losses and/or damages suffered by Landlord (or reasonably estimated by
Landlord that it will suffer) as a result of any breach or default by Tenant
under this Lease; provided, however, that if prior to the L C Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant's creditors, under the Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
L C proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed.
20.3.3    Intentionally Omitted.
20.4    Transfer and Encumbrance. The L C shall also provide that Landlord may,
at any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L C to another party, person or entity, in connection with the
assignment by Landlord of its rights and interests in and to this Lease. In the
event of a transfer of Landlord's interest in under this Lease (other than in
connection with a financing) and the transferee's assumption of Landlord's
obligations under this Lease, Landlord shall transfer the L C, in whole or in
part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L C to a new landlord. In connection
with any such transfer of the L C by Landlord, Tenant shall, at Tenant's sole
cost and expense, execute and submit to the Bank such applications, documents
and instruments as may be necessary to effectuate such transfer and, Tenant
shall be responsible for paying the Bank's transfer and processing fees in
connection therewith; provided that, Landlord shall have the right (in its sole
discretion), but not the obligation, to pay such fees on behalf of Tenant, in
which case Tenant shall reimburse Landlord within ten (10) business days after
Tenant's receipt of an invoice from Landlord therefor.
20.5    L C Not a Security Deposit. Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
"security deposit" under any law applicable to security deposits in the
commercial context, including, but


843078.08/SD
374622-00033/8-4-16/MLT/dek
-39-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





not limited to, Section 1950.7 of the California Civil Code, as such Section now
exists or as it may be hereafter amended or succeeded (the "Security Deposit
Laws"), (2) acknowledge and agree that the L C (including any renewal thereof or
substitute therefor or any proceeds thereof) is not intended to serve as a
security deposit, and the Security Deposit Laws shall have no applicability or
relevancy thereto, and (3) waive any and all rights, duties and obligations that
any such party may now, or in the future will, have relating to or arising from
the Security Deposit Laws. Tenant hereby irrevocably waives and relinquishes the
provisions of Section 1950.7 of the California Civil Code and any successor
statute, and all other provisions of law, now or hereafter in effect, which
(x) establish the time frame by which a landlord must refund a security deposit
under a lease, and/or (y) provide that a landlord may claim from a security
deposit only those sums reasonably necessary to remedy Event of Defaults in the
payment of rent, to repair damage caused by a tenant or to clean the premises,
it being agreed that Landlord may, in addition, claim those sums specified in
this Article 20 and/or those sums reasonably necessary to (a) compensate
Landlord for any loss or damage caused by Tenant's breach of this Lease,
including any damages Landlord suffers following termination of this Lease,
and/or (b) compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.
20.6    Non-Interference By Tenant. Tenant agrees not to interfere in any way
with any payment to Landlord of the proceeds of the L C, either prior to or
following a "draw" by Landlord of all or any portion of the L C, regardless of
whether any dispute exists between Tenant and Landlord as to Landlord's right to
draw down all or any portion of the L C. No condition or term of this Lease
shall be deemed to render the L C conditional and thereby afford the Bank a
justification for failing to honor a drawing upon such L C in a timely manner.
Tenant shall not request or instruct the Bank of any L C to refrain from paying
sight draft(s) drawn under such L C.
20.7    Waiver of Certain Relief. Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L C:
20.7.1    A temporary restraining order, temporary injunction, permanent
injunction, or other order that would prevent, restrain or restrict the
presentment of sight drafts drawn under any L C or the Bank's honoring or
payment of sight draft(s); or
20.7.2    Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L C) based on any
theory whatever.
20.8    Remedy for Improper Drafts. Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate and reasonable actual attorneys' fees and
costs, provided that at the time of such refund, Tenant increases the amount of
such L C to the amount (if any) then required under the applicable provisions of
this Lease. Tenant acknowledges that the presentment of sight drafts drawn under
any L C, or the Bank's payment of sight drafts drawn under such L C, could not
under any circumstances cause Tenant injury that could not be remedied by an
award of money damages, and that the recovery of money damages would be an
adequate remedy therefor. In the event Tenant shall be entitled to a refund as
aforesaid and Landlord shall fail to make such payment within ten (10) business
days after demand, Tenant shall have the right to deduct the amount thereof
together with interest thereon at the Interest Rate from the next installment(s)
of Base Rent.
20.9    Security Deposit. In lieu of the L C, Tenant shall have the option to
provide Landlord with a security deposit. In such event, concurrent with
Tenant's execution of this Lease, Tenant shall deposit with Landlord a security
deposit (the "Security Deposit") in the amount set forth in Section 10 of the
Summary. The Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all the terms, covenants, and conditions of
this Lease to be kept and performed by Tenant during the Lease Term. If Tenant
commits an Event of Default, including, but not limited to, the provisions
relating to the payment of Rent, Landlord may, but shall not be required to,
use, apply or retain all or any part of the Security Deposit for the payment of
any Rent or any other sum in default, or for the payment of any amount that
Landlord may spend or become obligated to spend by reason of such Event of
Default, or


843078.08/SD
374622-00033/8-4-16/MLT/dek
-40-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





to compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant's default. If any portion of the Security Deposit is so used or
applied, Tenant shall, within five (5) business days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant's failure to do so shall be
an Event of Default under this Lease. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit, or any balance thereof, shall be returned to Tenant, or, at Landlord's
option, to the last assignee of Tenant's interest hereunder, within sixty (60)
days following the expiration of the Lease Term. Tenant shall not be entitled to
any interest on the Security Deposit. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, and all other provisions of law,
now or hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant.

ARTICLE 21

COMPLIANCE WITH LAW
Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated. At its sole cost and expense, Tenant shall
promptly comply with all such governmental measures, other than (i) correcting
violations existing as of the Lease Commencement Date, (ii) making structural
changes or changes to the Building's systems (collectively the "Excluded
Changes"); provided, however, to the extent such Excluded Changes are required
due to or triggered by Tenant's improvements or alterations to (other than the
Tenant Improvements) and/or manner of use of the Premises following Substantial
Completion of the Landlord's Work and Tenant Improvements, Tenant shall perform
such work, at Tenant's cost and expense. In addition, Tenant shall fully comply
with all present or future programs intended to manage parking, transportation
or traffic in and around the Project, and in connection therewith, Tenant shall
take responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of said governmental measures, shall be conclusive of that fact as between
Landlord and Tenant.

ARTICLE 22

ENTRY BY LANDLORD
Landlord reserves the right at all reasonable times and upon reasonable prior
notice (of not less than 48 hours) to Tenant to enter the Premises to:
(i) inspect them; (ii) show the Premises to prospective purchasers, mortgagees
or tenants, or to the ground lessors; (iii) to post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the Building
if necessary to comply with current building codes or other applicable laws, or
for structural alterations, repairs or improvements to the Building, or as
Landlord may otherwise reasonably desire or deem necessary. Notwithstanding
anything to the contrary contained in this Article 22, Landlord may enter the
Premises at any time, without notice to Tenant, in emergency situations
(provided that notice of such entry shall be given after the fact as soon as
reasonably practical) and/or to perform janitorial or other services required of
Landlord pursuant to this Lease. In an emergency, Landlord shall have the right,
by any means that Landlord may deem proper, to open the doors in and to the
Premises. Any such entries shall be without the abatement of Rent and shall
include the right to take such reasonable steps as required to accomplish the
stated purposes, provided that Landlord shall use commercially reasonable
efforts to minimize interference with Tenant's use. Tenant hereby waives any
claims for damages or for any injuries or inconvenience to or interference with
Tenant's business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises. For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant's vaults,
safes and special security areas designated in advance by Tenant. In an
emergency, Landlord shall have the right to enter without notice and use any
means that Landlord may deem proper to open the doors in and to the Premises.
Any entry into the Premises in the manner hereinbefore described shall not


843078.08/SD
374622-00033/8-4-16/MLT/dek
-41-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





be deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an actual or constructive eviction of Tenant from any portion of
the Premises.

ARTICLE 23A

PARKING
Throughout the Lease Term, Tenant shall have the right to use, on a "first-come,
first-serve" basis, in common with other tenants of the Building and free of
parking charges, the number of unreserved parking spaces set forth in Section 12
of the Summary, which unreserved parking spaces are located in the Parking
Facility servicing the Building as shall be designated by Landlord from time to
time for unreserved parking for the tenants of the Building. Tenant's continued
right to use the parking spaces is conditioned upon (i) Tenant abiding by (A)
the Parking Rules and Regulations which are in effect on the date hereof, as set
forth in the attached Exhibit D and all reasonable modifications and additions
thereto which are prescribed from time to time for the orderly operation and use
of the Parking Facility by Landlord, and/or Landlord's Parking Operator (as
defined below), and (B) all recorded covenants, conditions and restrictions
affecting the Building, copies of which Landlord has provided to Tenant, and
(ii) upon Tenant's cooperation in seeing that Tenant's employees and visitors
also comply with the Parking Rules and Regulations (and all such modifications
and additions thereto, as the case may be), any such other rules and regulations
and covenants, conditions and restrictions. Provided that the Tenant's right to
use parking spaces shall not be permanently reduced below a ratio of 3.2 spaces
per 1,000 rentable square feet in the Premises, Landlord (and/or any other
owners of the Project) specifically reserve the right to change the size,
configuration, design, layout, location and all other aspects of the Parking
Facility (including without limitation, implementing paid visitor parking), and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent under this Lease, from
time to time, temporarily close-off or restrict access to the Parking Facility
for repair work or alterations and improvements. Landlord may delegate its
responsibilities hereunder to a parking operator (the "Parking Operator") in
which case the Parking Operator shall have all the rights of control attributed
hereby to Landlord. Any parking tax or other charges imposed by governmental
authorities in connection with the use of such parking shall, unless already
included in Tax Expenses, be paid directly by Tenant or the parking users, or,
if directly imposed against Landlord, then Landlord shall include the same as
part of Tax Expenses'. As of the date hereof, there are no parking taxes imposed
by any governmental authorities. The parking rights provided to Tenant pursuant
to this Article 23 are provided solely for use by Tenant's own personnel and
visitors and such rights may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord's prior approval, except in
connection with an assignment of this Lease or sublease of the Premises made in
accordance with Article 14 above. All visitor parking by Tenant's visitors shall
be subject to availability, as reasonably determined by Landlord (and/or the
Parking Operator, as the case may be), and parking in such visitor parking areas
as may be designated by Landlord (and/or the Parking Operator from time to time.

ARTICLE 24

MISCELLANEOUS PROVISIONS
24.1    Terms; Captions. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed. The captions of Articles and Sections are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such Articles and Sections.
24.2    Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 above.
24.3    No Waiver. No waiver of any provision of this Lease shall be implied by
any failure of a party to enforce any remedy on account of the violation of such
provision, even if such violation shall continue or be repeated subsequently,
any waiver by a party of any provision of this Lease may only be in writing, and
no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated. No receipt of monies by Landlord from Tenant after the termination of
this Lease shall in any way


843078.08/SD
374622-00033/8-4-16/MLT/dek
-42-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





alter the length of the Lease Term or of Tenant's right of possession hereunder
or after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.
24.4    Modification of Lease. If any current or prospective mortgagee or ground
lessor for the Project requires modifications to this Lease, which modifications
will not cause an increased cost or expense to Tenant or in any other way
materially and adversely change the rights and obligations of Tenant hereunder,
then and in such event, Tenant agrees that this Lease may be so modified and
agrees to execute whatever documents are required therefor and deliver the same
to Landlord within ten (10) business days following the request therefor. If
Landlord or any such current or prospective mortgagee or ground lessor require
execution of a short form of Lease for recording, containing, among other
customary provisions, the names of the parties, a description of the Premises
and the Lease Term, Tenant shall execute such short form of Lease and to deliver
the same to Landlord within ten (10) business days following the request
therefor.
24.5    Transfer of Landlord's Interest. Landlord has the right to transfer all
or any portion of its interest in the Project, the Building and/or in this
Lease, and upon any transfer of its entire interest in the Project, Landlord
shall automatically be released from all liability accruing under this Lease
after the date of such transfer and Tenant shall look solely to such transferee
for the performance of Landlord's obligations hereunder after the date of
transfer. The liability of any transferee of Landlord shall be limited to the
interest of such transferee in the Project and such transferee shall be without
personal liability under this Lease, and Tenant hereby expressly waives and
releases such personal liability on behalf of itself and all persons claiming
by, through or under Tenant. Landlord may also assign its interest in this Lease
to a mortgage lender as additional security but such assignment shall not
release Landlord from its obligations hereunder and Tenant shall continue to
look to Landlord for the performance of its obligations hereunder. Neither
Landlord nor any of its affiliates, nor any of their respective partners,
shareholders, directors, officers, employees, members or agents shall be
personally liable for Landlord's obligations or any deficiency under this Lease,
and service of process shall not be made against any shareholder, member,
director, officer, employee or agent of Landlord or any of Landlord's
affiliates. No partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable. No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.
24.6    Prohibition Against Recording. Except as provided in Section 24.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant, and the recording thereof in violation of this
provision shall make this Lease null and void at Landlord's election.
24.7    Landlord's Title; Air Rights. Landlord's title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. No rights
to any view or to light or air over any property, whether belonging to Landlord
or any other person, are granted to Tenant by this Lease.
24.8    Tenant's Signs. Tenant shall be entitled, at its sole cost and expense,
to one (1) identification sign on or near the entry doors of the Premises and
for multi-tenant floors (if any) on which the Premises are located Tenant shall
be entitled, at its sole cost and expense, one (1) identification or directional
sign, as designated by Landlord, in the elevator lobby on the floor on which the
Premises are located. Such signs shall be installed by a signage contractor
designated by Landlord. The location, quality, design, style, lighting and size
of such signs shall be consistent with the Landlord's Building standard signage
program and shall be subject to Landlord's prior written approval, in its
reasonable discretion. Upon the expiration or earlier termination of this Lease,
Tenant shall be responsible, at its sole cost and expense, for the removal of
such signage and the repair of all damage to the Building caused by such
removal.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-43-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Except for such identification signs, Tenant may not install any signs on the
exterior or roof of the Building, the Other Future Building or the common areas
of the Building or the Project. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building
are subject to the prior approval of Landlord, in its reasonable discretion.
24.9    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.
24.10    Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.
24.11    Time of Essence. Time is of the essence of this Lease and each of its
provisions.
24.12    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
24.13    No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not expressly set forth in
this Lease or in one or more of the Exhibits attached hereto.
24.14    Landlord Exculpation. Notwithstanding anything in this Lease to the
contrary, and notwithstanding any applicable law to the contrary, the liability
of Landlord and the Landlord Parties under this Lease (including any successor
landlord) and any recourse by Tenant against Landlord or the Landlord Parties
shall be limited solely and exclusively to an amount which is equal to the value
of the ownership interest of Landlord in the Project, and neither Landlord, nor
any of the Landlord Parties shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant.
24.15    Entire Agreement. There are no oral agreements between the parties
hereto affecting this Lease and this Lease supersedes and cancels any and all
previous negotiations, arrangements, brochures, agreements and understandings,
if any, between the parties hereto or displayed by Landlord to Tenant with
respect to the subject matter thereof, and none thereof shall be used to
interpret or construe this Lease. This Lease and any side letter or separate
agreement executed by Landlord and Tenant in connection with this Lease and
dated of even date herewith contain all of the terms, covenants, conditions,
warranties and agreements of the parties relating in any manner to the rental,
use and occupancy of the Premises, shall be considered to be the only agreement
between the parties hereto and their representatives and agents, and none of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto. All
negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. There are no other representations or warranties
between the parties, and all reliance with respect to representations is based
totally upon the representations and agreements contained in this Lease.
24.16    Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Building, the Other Future Building and/or in any other
building and/or any other portion of the Project as Landlord in the exercise of
its sole business judgment shall determine to best promote the interests of the
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building, the Other Future Building or Project.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-44-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





24.17    Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except with respect to Tenant's obligations under the
Tenant Work Letter (collectively, the "Force Majeure"), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure.
24.18    Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and for
all those claiming under Tenant all right now or hereafter existing to redeem by
order or judgment of any court or by any legal process or writ, Tenant's right
of occupancy of the Premises after any termination of this Lease.
24.19    Notices. All notices, demands, statements or communications
(collectively, "Notices") given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, or delivered
personally or by nationally recognized overnight courier (i) to Tenant at the
appropriate address set forth in Section 5 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord; or (ii)
to Landlord at the addresses set forth in Section 3 of the Summary, or to such
other firm or to such other place as Landlord may from time to time designate in
a Notice to Tenant. Any Notice will be deemed given on the date it is mailed as
provided in this Section 24.19 or upon the date personal delivery or delivery by
overnight courier is made or rejected. If Tenant is notified of the identity and
address of Landlord's mortgagee or ground lessor, Tenant shall give to such
mortgagee or ground lessor written notice of any default by Landlord under the
terms of this Lease by registered or certified mail, and such mortgagee or
ground lessor shall be given a reasonable opportunity to cure such default prior
to Tenant's exercising any remedy available to Tenant.
24.20    Joint and Several. If there is more than one person or entity executing
this Lease as Tenant, the obligations imposed upon such persons and entities
under this Lease are and shall be joint and several.
24.21    Representations. Tenant guarantees, warrants and represents that (a)
Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Project is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant's obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Tenant is constituted or to which Tenant is a party. In
addition, Tenant guarantees, warrants and represents that none of (x) it, (y)
its affiliates or partners nor (z) to its actual knowledge, its members,
shareholders or other equity owners or any of their respective employees,
officers, directors, representatives or agents is a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control ("OFAC") of the Department of the Treasury
(including those named on OFAC's Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) or other similar governmental
action. Landlord guarantees, warrants and represents to Tenant that (a) Landlord
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation, (b)
Landlord has and is duly qualified to do business in the state in which the
Project is located, (c) Landlord has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Landlord's obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Landlord is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Landlord is constituted or to which Landlord is a party.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-45-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





24.22    Jury Trial; Attorneys' Fees. IF EITHER PARTY COMMENCES LITIGATION
AGAINST THE OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR
THE BREACH HEREOF OR OTHERWISE FOR ENFORCEMENT OF ANY REMEDY HEREUNDER, THE
PARTIES HERETO AGREE TO AND HEREBY DO WAIVE ANY RIGHT TO A TRIAL BY JURY. In the
event of any such commencement of litigation, the prevailing party shall be
entitled to recover from the other party such costs and reasonable attorneys'
fees as may have been incurred, including any and all costs incurred in
enforcing, perfecting and executing such judgment.
24.23    Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the state in which the Project is located.
24.24    Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or an option for lease,
and it is not effective as a lease or otherwise until execution and delivery by
both Landlord and Tenant.
24.25    Brokers. Landlord and Tenant each hereby represents and warrants to the
other party that it (i) has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, excepting only the real estate
brokers or agents specified in Section 11 of the Summary (collectively, the
"Brokers"), and (ii) knows of no other real estate broker or agent who is
entitled to a commission in connection with this Lease. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including without limitation reasonable attorneys' fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party's dealings with any real estate
broker or agent in connection with this Lease other than the Brokers. Landlord
shall pay the commission due the Brokers in connection with this Lease pursuant
to a separate agreement.
24.26    Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
except as expressly set forth in this Lease, Tenant shall not be entitled to
make any repairs or perform any acts hereunder at Landlord's expense or to any
setoff of the Rent or other amounts owing hereunder against Landlord; provided,
however, that the foregoing shall in no way impair the right of Tenant to
commence a separate action against Landlord for any violation by Landlord of the
provisions hereof so long as notice is first given to Landlord and any holder of
a mortgage or deed of trust covering the Building, Project or any portion
thereof, of whose address Tenant has theretofore been notified, and an
opportunity is granted to Landlord and such holder to correct such violations as
provided above.
24.27    Building Name and Signage. Landlord shall have the right at any time to
change the name(s) of the Building, the Other Future Building and Project and to
install, affix and maintain any and all signs on the exterior and on the
interior of the Building, the Other Future Building and any portion of the
Project as Landlord may, in Landlord's sole discretion, desire. Tenant shall not
use the names of the Building, the Other Future Building or Project or use
pictures or illustrations of the Building, the Other Future Building or Project
in advertising or other publicity (other than in connection with marketing the
space for assignment or sublease), without the prior written consent of
Landlord.
24.28    Building Directory. Landlord shall include Tenant's name and location
in the Building on one (1) line on the Building directory. The initial cost of
such directory signage shall be paid for by Landlord, but any subsequent charges
thereto shall be at Tenant's cost.
24.29    Intentionally Omitted.
24.30    Landlord's Construction. Except as specifically set forth in this Lease
or in the Tenant Work Letter: (i) Landlord has no obligation to alter, remodel,
improve, renovate, repair or decorate the Premises, the Building, the Other
Future Building, the Project, or any part thereof; and (ii) no representations
or warranties respecting the condition of the Premises, the Building, the Other
Future Building or the Project have been made by Landlord to Tenant. Tenant
acknowledges that prior to and during the Lease Term, Landlord (and/or any
common area association) will be completing construction and/or demolition work
pertaining to various portions of the Building, the Other Future Building, the
Premises, and/or the Project, including without limitation, landscaping and
tenant improvements for


843078.08/SD
374622-00033/8-4-16/MLT/dek
-46-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





premises for other tenants and, at Landlord's sole election, such other
buildings, improvements, landscaping and other facilities within or as part of
the Project as Landlord (and/or such common area association) shall from time to
time desire (collectively, the "Construction"). In connection with such
Construction, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building and/or the Other Future Building, limit or
eliminate access to portions of the Project, including portions of the common
areas, or perform work in the Building, the Other Future Building and/or the
Project, which work may create noise, dust or leave debris in the Building, the
Other Future Building and/or the Project. Tenant hereby agrees that such
Construction and Landlord's actions in connection with such Construction shall
in no way constitute a constructive eviction of Tenant nor, subject to
Section 6.9 above, entitle Tenant to any abatement of Rent. Subject to Section
6.9 above, Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant's
business arising from such Construction, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant's personal property or improvements resulting
from such Construction or Landlord's actions in connection with such
Construction, or for any inconvenience or annoyance occasioned by such
Construction or Landlord's actions in connection with such Construction.
Landlord reserves full control over the Project to the extent not inconsistent
with Tenant's enjoyment the same as provided in this Lease. This reservation
includes Landlord's right to subdivide the Project and convert portions of the
Project to condominium units, change the size of the Project by selling all or a
portion of the Project or adding real property and any improvements thereon to
the Project; grant easements and licenses to third parties and maintain or
establish ownership of the Buildings separate from the fee title to the Project.
Notwithstanding anything above to the contrary, and subject to the provisions of
Section 6.9, Landlord will (i) use commercially reasonable efforts to minimize
unreasonable interference with Tenant's Permitted Use in connection with
Landlord's exercise of Landlord's rights under this Section 24.30, and (ii) use
commercially reasonable efforts to provide Tenant not less than ten (10)
business days prior written notice of any planned utility or other Building
system interruption or systems testing which would require evacuation of the
Premises or Building.
24.31    Existing Furniture. Tenant shall have the right to use certain
furniture existing in the third (3rd) floor of the Building as of the date
hereof (the "Existing Furniture"), which Existing Furniture is more particularly
described on Exhibit G attached hereto. Tenant's use of such Existing Furniture
is on an as-is basis and Landlord makes no representation or warranty regarding
the same.
24.32    Net Lease. This Lease shall be deemed and construed to be an "absolute
net lease" and, except as herein expressly provided, Landlord shall receive all
payments required to be made by Tenant free from all charges, assessments,
impositions, expenses and deductions of any and every kind or nature whatsoever.
Landlord shall not be required to furnish any services or facilities or to make
any repairs, replacements or alterations of any kind in or on the Premises
except as specifically provided in this Lease and its Exhibits.
24.33    Access Control; Security. Landlord shall provide certain access control
services for the Building on a 24 hours a day, 7 days a week and 365 days a year
basis. Landlord shall not be liable to Tenant, and Tenant hereby waives any
claim against Landlord, for, and expressly assumes the risk of (i) any
unauthorized or criminal entry of third parties into the Premises or the
Building, (ii) any damage to persons in or about the Premises or the Project, or
(iii) any loss of property in and about the Premises or the Building, by or from
any unauthorized or criminal acts of third parties. Landlord shall provide
security services for the Project in a manner substantially consistent with
other comparable projects in South San Francisco.
24.34    Performing Arts Center. The Building includes an approximately 235‑seat
performing arts center (the "PAC"). Booking of the PAC shall be subject to
availability on a shared basis with all other tenants in the Project. Tenant
shall follow those procedures promulgated by Landlord from time to time to
schedule use of the PAC. Tenant shall have the right to use the PAC so long as
Tenant has scheduled such use of the PAC in advance in accordance with Landlord
procedures.
24.35    Fitness Center. There is a fitness center in the Building located on
the second floor (the "Fitness Center") for the non-exclusive use by Landlord,
Tenant and other tenants of the Building, subject to the reasonable rules
adopted from time to time by Landlord for such usage. The costs of operating and
maintaining the Fitness Center shall be included in Operating Expenses. Use of
the Fitness Center by Tenant shall be at the sole risk of Tenant and Landlord
assumes no liability or risk associated with Tenant's use of the Fitness Center.
Tenant acknowledges that use


843078.08/SD
374622-00033/8-4-16/MLT/dek
-47-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





of the Fitness Center is unsupervised and unattended. Tenant acknowledges that
each officer or employee of Tenant who desires to use the Fitness Center will be
required to sign and deliver to Landlord, a commercially reasonable release of
liability agreement in such form as is customary in the industry and as may be
reasonably revised by Landlord from time to time. Landlord shall be permitted to
charge any individual user of the Fitness Center an annual administrative fee
for the cost of such user's access card and expenses relating to recording
keeping for the individual user. Tenant shall be responsible for payment of such
access card for each of Tenant's employees who requests access to the Fitness
Center in a Lease Year. The current annual administrative fee for such access is
$30.00 per user. Landlord shall have the right to hereafter increase such fee to
the extent necessary to reimburse Landlord for increases in the reasonable cost
to Landlord to supply and administer the access cards. The administrative fee
payable by Tenant to Landlord for each of Tenant's officers and employees shall
be deemed Additional Rent hereunder. Landlord shall have the right to relocate
the Fitness Center in the Project, provided that Tenant retains its rights under
this Section with regard to the relocated Fitness Center.
24.36    Sustainability.
24.36.1    Sustainable Building Operations.
(a)    The Building is or may become in the future certified under the Green
Building Initiative's Green Globes™ for Continual Improvement of Existing
Buildings (Green Globes™-CIEB), the U.S. Green Building Council's Leadership in
Energy and Environmental Design (LEED) rating system, or operated pursuant to
Landlord's sustainable building practices. Landlord's sustainability practices
address whole-building operations and maintenance issues including chemical use;
indoor air quality; energy efficiency; water efficiency; recycling programs;
exterior maintenance programs; and systems upgrades to meet green building
energy, water, Indoor Air Quality, and lighting performance standards.
Notwithstanding the foregoing, Tenant shall not be required to comply with any
Green Building Initiatives or other rating systems as set forth above until the
Building is certified as such, and Tenant shall only be required to comply with
such Green Building Initiatives with respect to any upgrades, alterations or
improvements made by Tenant after the Building is certified as set forth above.
In no event shall Tenant be required to make changes, improvements and/or other
repairs or replacements to the Premises in order to make the Premises compliant
with the above stated initiatives and rating systems.
(b)    Tenant shall use proven energy and carbon reduction measures, including
energy efficient bulbs in task lighting; use of lighting controls; daylighting
measures to avoid over-lighting interior spaces; closing shades on the south
side of the Building to avoid over heating the space; turning off lights and
equipment at the end of the work day (if doing so does not interfere with
Tenant's Permitted Use); and purchasing, with respect to any new equipment that
Tenant purchases for the Premises, ENERGY STAR® qualified equipment (if
available) including but not limited to lighting, office equipment, commercial
and residential quality kitchen equipment, vending and ice machines; purchasing
products certified by the U.S. EPA's Water Sense® program.
24.36.2    Recycling and Waste Management. Tenant covenants and agrees, at its
sole cost and expense: (a) to comply with all present and future laws, orders
and regulations of the Federal, State, county, municipal or other governing
authorities, departments, commissions, agencies and boards regarding the
collection, sorting, separation, and recycling of garbage, trash, rubbish and
other refuse (collectively, "trash"); (b) to comply with Landlord's commercially
reasonable recycling policy as part of Landlord's sustainability practices where
it may be more stringent than applicable law; (c) to sort and separate its trash
and recycling into such categories as are provided by law or Landlord's
reasonable sustainability practices; (d) that each separately sorted category of
trash and recycling shall be placed in separate receptacles as directed by
Landlord; (e) that Landlord reserves the right to refuse to collect or accept
from Tenant any waste that is not separated and sorted as required by law, and
to require Tenant to arrange for such collection of Tenant's sole cost and
expense, utilizing a contractor satisfactory to Landlord in its commercially
reasonable discretion; and (f) that Tenant shall pay all costs, expenses, fines,
penalties or damages that may be imposed on Landlord or Tenant by reason of
Tenant's failure to comply with the provisions of this Section.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-48-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





24.37    Transportation Management.
24.37.1    Tenant shall use commercially reasonable efforts to comply with all
present or future programs intended to manage parking, transportation or traffic
in and around the Building, and in connection therewith, Tenant shall take
responsible action for the transportation planning and management of all
employees located at the Premises by working directly with Landlord, any
governmental transportation management organization or any other
transportation-related committees or entities. Such programs may include,
without limitation: (i) restrictions on the number of peak-hour vehicle trips
generated by Tenant; (ii) increased vehicle occupancy; (iii) implementation of
an in-house ridesharing program and an employee transportation coordinator; (iv)
working with employees and any Building or area-wide ridesharing program
manager; (v) instituting employer-sponsored incentives (financial or in-kind) to
encourage employees to rideshare; and (vi) utilizing flexible work shifts for
employees.
24.37.2    Pursuant to the Conditions of Approval for this project a draft
Transportation Demand Management Plan was adopted by the South San Francisco
City Council in October 2006. A final Transportation Demand Management Plan is
under development that satisfies the requirement of the City of South San
Francisco's transportation demand management goals and also the San Mateo County
Transportation Demand Management guidelines. The plan is to be provided to
tenants of the Building to participate in a program designed to coordinate
commute alternatives. During the term of the Tenant's tenancy, Landlord agrees
to provide transportation brokerage and commute assistance services, as part of
Operating Expenses to assist the Tenant in meeting the transportation needs of
its employees. Tenant agrees to cooperate with and assist the Landlord's
transportation management coordinator (the "Coordinator"), through designation
of a responsible employee, to distribute to Tenant's employees written materials
promoting and encouraging the use of public transit and/or ridesharing, and
distribute and return to the Coordinator transportation survey questionnaire
forms. Tenant may agree, at its option, to participate in other activities
required of Landlord and/or ridesharing by employees in the Building.
24.38    Hazardous Materials Storage Space. Subject to applicable laws,
commencing as of the Lease Commencement Date, and continuing throughout the
Lease Term, Tenant shall, at no additional cost, lease from Landlord and
Landlord shall lease to Tenant one (1) storage area containing two (2) rooms
("Hazmat Storage Space") on the second (2nd) floor of the Building in the
locations depicted on Exhibit F attached hereto. Tenant's, at Tenant's sole
cost, shall be responsible for any hook up and piping costs with respect to such
Hazmat Storage Space. Tenant also acknowledges that Landlord has made no
representation or warranty regarding the condition of the Hazmat Storage Space.
Landlord shall have the right to relocate the Hazmat Storage Space to other
reasonably comparable space in the Project, at Landlord's sole cost and expense.
24.38.1    Indemnification. Tenant hereby absolves Landlord from any and all
loss, cost, damage, expense and liability, whether foreseeable or not, from any
cause whatsoever, that Tenant may suffer to its personal property located
anywhere in the Hazmat Storage Space or that it or its agents, employees,
principals, invitees, or licensees may suffer as a direct or indirect
consequence of Tenant's lease of or use of the Hazmat Storage Space or access
areas to the Hazmat Storage Space except to the extent caused by Landlord's
gross negligence or willful misconduct. In addition, Tenant hereby agrees to
indemnify, defend, protect and hold Landlord harmless from and against any loss,
cost, damage, liability, expense, claim, action or cause of action of any third
party, whether foreseeable or not, resulting as a direct or indirect consequence
of Tenant's lease or use of the Hazmat Storage Space or access areas to the
Hazmat Storage Space except to the extent caused by Landlord's gross negligence
or willful misconduct.
24.38.2    Use of Hazmat Storage Space. Tenant agrees not to store Hazardous
Material or waste in the Hazmat Storage Space except in strict accordance with
Article 5 of this Lease. Tenant agrees to use the Hazmat Storage Space solely
for storage purposes and not as office space. Tenant agrees that Landlord and
its agents may enter and inspect the Hazmat Storage Space and any goods stored
therein at any time during regular business hours upon giving forty-eight (48)
hours prior notice to Tenant and so long as Tenant is provided with an
opportunity to have a representative of Tenant present. Tenant shall, at its
sole cost and expense, deliver to Landlord a key for any locks installed by
Tenant for Landlord's emergency entrance purposes. Tenant shall maintain and
repair the Hazmat Storage Space at its sole cost and expense.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-49-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





24.38.3    Assignment and Sublease. The Hazmat Storage Space may not be assigned
or subleased by Tenant or otherwise transferred by Tenant, except that Tenant
may assign its rights and obligations under this Section 24.38 in connection
with an assignment permissible pursuant to the terms of Article 14 of this
Lease.
24.38.4    Incorporation of Lease Provisions. The provisions of this Lease with
regard to the Premises, to the extent applicable and not inconsistent with the
provisions of this Section 24.38, shall be deemed to apply to the Hazmat Storage
Space as though the Hazmat Storage Space is part of the Premises, provided that
the rentable square footage contained in the Hazmat Storage Space shall not be
included in the measurement of the Premises or the calculation of Tenant's Share
of Operating Expenses.
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
"Landlord":
AP3-SF2 CT SOUTH, LLC,
a Delaware limited liability company
By:
/s/ Michael Gerrity
Name:
Michael Gerrity
Its:
President

"Tenant":
ACHAOGEN, INC.,
a Delaware corporation
By:
/s/ Blake Wise
Name:
Blake Wise
Its:
Chief Operating Officer

By:
/s/ Kenneth Hillan
Name:
Kenneth Hillan
Its:
Chief Executive Officer

*** If Tenant is a CORPORATION, the authorized officers must sign on behalf of
the corporation and indicate the capacity in which they are signing. The Lease
must be executed by the president or vice president and the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
shall otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.


843078.08/SD
374622-00033/8-4-16/MLT/dek
-50-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT A
OUTLINE OF FLOOR PLANS OF PREMISES
exleaseagreementgenes_image1.gif [exleaseagreementgenes_image1.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit A
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exleaseagreementgenes_image2.gif [exleaseagreementgenes_image2.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit A
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT A-1
SITE PLAN OF PROJECT
exleaseagreementgenes_image3.gif [exleaseagreementgenes_image3.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit A-1
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT B
TENANT WORK LETTER
This Tenant Work Letter ("Tenant Work Letter") sets forth the terms and
conditions relating to the construction of the Tenant Improvements and
Landlord's Work (both as defined below) by Landlord. All references in this
Tenant Work Letter to the "Lease" shall mean the relevant portions of the Lease
to which this Tenant Work Letter is attached as Exhibit B.
SECTION 1

BASE, SHELL AND CORE
Landlord has previously constructed the base, shell and core (i) of the Premises
and (ii) of the floor(s) of the Building on which the Premises are located
(collectively, the "Base, Shell and Core"), and, except as otherwise expressly
provided in the Lease and this Tenant Work Letter, Tenant shall accept the Base,
Shell and Core in its current "As-Is" condition existing as of the date of the
Lease and the Lease Commencement Date. Except for the Tenant Improvements and
the Landlord's Work (as defined in Exhibit B-1) that shall be constructed by
Landlord as set forth in Exhibit B-1 attached hereto, Landlord shall not be
obligated to make or pay for any alterations or improvements to the Premises,
the Building or the Project. Subject to the provisions of this Tenant Work
Letter Agreement, Landlord's financial contribution to the cost of the Tenant
Improvement is capped at the amount of the Tenant Improvement Allowance. Without
limiting the generality of the foregoing, Tenant acknowledges and agrees that
Landlord shall not be obligated to install nor repair any window shades in the
Premises and that in the event Tenant desires to have Landlord install window
shades or desires that Landlord repair any window shades, then any costs
incurred by Landlord in the installation or repair of any such window shades
shall be deducted from the Allowances (or shall otherwise be at Tenant' sole
cost and expense). Landlord and Tenant acknowledge and agree that the ILabs
system serving the Premises shall be part of the Tenant Improvements and that
such system shall be owned by Landlord and shall remain a fixture in the
Premises.
SECTION 2

TENANT IMPROVEMENTS
2.1    Tenant Improvement Allowance. Landlord shall contribute to the cost of
the Tenant Improvements a one-time tenant improvement allowance (the "Tenant
Improvement Allowance") in the amount of up to, but not exceeding Five Million
Six Hundred Fifty-Four Thousand One Hundred Sixty Dollars ($5,654,160.00 (i.e.,
One Hundred Twenty Dollars ($120.00) per rentable square foot of the Premises
based on 47,118 rentable square feet in the Premises), to help pay for the costs
of the design, permitting and construction of Tenant's improvements which are
permanently affixed to the Premises and depicted in the approved Final Working
Drawings, as such term is defined below (collectively, the "Tenant
Improvements"). Except as otherwise expressly agreed to by Tenant, in no event
shall costs incurred by Landlord prior to the date hereof for the design of the
Tenant Improvements be deducted from the Tenant Improvement Allowance. In no
event shall Landlord be obligated to make disbursements pursuant to this Tenant
Work Letter in a total amount which exceeds the Tenant Improvement Allowance and
in no event shall Landlord be obligated to disburse any portion of the
Allowances (as defined below) beyond that date which is eighteen (18) months
after the Lease Commencement Date (the "TIA Cutoff Date"). Tenant shall not be
entitled to receive any cash payment or credit against Rent or otherwise for any
portion of the Tenant Improvement Allowance or the Additional Allowance which is
not used to pay for the Tenant Improvement Allowance Items (as defined below).
Notwithstanding anything above to the contrary, in the event there exists an
Over-Allowance Amount (as defined in Section 4.3.1 below), Tenant shall have the
option, exercisable upon written notice to Landlord prior to the date Tenant is
obligated to pay such Over-Allowance Amount, to require Landlord to provide a
one-time additional improvement allowance (the "Additional Allowance") in the
amount not to exceed Twenty Dollars ($20.00) per rentable square foot of the
Premises, (i.e., up to Nine Hundred Forty-Two Thousand Three Hundred Sixty
Dollars ($942,360.00) based on 47,118 rentable square feet in the Premises). In
the event Tenant exercises such option and as consideration for Landlord
providing such Additional Allowance to Tenant, the Base Rent payable by Tenant
throughout the entire one hundred twenty-six (126) month initial


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit B
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Lease Term ("Amortization Period") shall be increased by an amount sufficient to
fully amortize such Additional Allowance throughout said one hundred twenty-six
(126) month period based upon equal monthly payments of principal and interest,
with interest imputed on the outstanding principal balance at the rate of nine
percent (9%) per annum (the "Amortization Rent"), subject to the following
provisions regarding Tenant's right to pay off the Additional Allowance early.
By way of illustration, if Tenant utilizes the entire Additional Allowance then
the initial Base Rent payable by Tenant under this Lease shall be increased by
$0.25 per rentable square feet (with an initial start rate of $5.05 per rentable
square foot and the Base Rent schedule set forth in Section 8 of the Summary
shall be revised to reflect such increased Base Rent for all time periods under
this Lease. Such revised Base Rent schedule shall be memorialized in an
amendment to this Lease to be executed by Landlord and Tenant. In the event the
Lease shall terminate for any reason, including, without limitation, as a result
of an Event of Default by Tenant under the terms of the Lease or this Tenant
Work Letter, Tenant acknowledges and agrees that the unamortized balance of the
Additional Allowance which has not been paid by Tenant to Landlord as of the
termination date pursuant to the foregoing provisions of this Section 2.1, shall
become immediately due and payable as unpaid rent which has been earned as of
such termination date. In addition, in no event shall the Amortization Rent be
abated for any reason whatsoever. The Tenant Improvement Allowance and the
Additional Allowance may collectively be referred to herein as the "Allowances".
Notwithstanding anything above to the contrary, Tenant shall have the right, to
be exercised by written notice to Landlord at any time during the first
thirty-six (36) months of the Lease Term, to pay to Landlord the entirety of the
Additional Allowance utilized by Tenant. In the event that Tenant makes such
election, then Landlord shall provide Tenant with a calculation of the
Additional Allowance amount that is owed (less any reduction of the same based
on the Amortization Rent component of Base Rent previously paid by Tenant (if
any) ("Landlord's Cost Calculation"). Tenant shall pay the amount set forth in
Landlord's Cost Calculation (provided it is not in error) within ten (10) days
after Tenant's receipt thereof and Landlord and Tenant shall promptly execute an
amendment which will reflect such payment of the Additional Allowance, shall
include a revised Base Rent schedule to reflect that Tenant is no longer
obligated to pay Amortization Rent, and shall confirm that no interest shall
accrue on the Additional Allowance after the date of payment.
2.2    Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursement shall be made pursuant to
Landlord's standard disbursement process), only for the following items and
costs (collectively, the "Tenant Improvement Allowance Items"):
2.2.1    Payment of the fees of the Architect and the Engineers (as such terms
are defined below), and the reasonable and actual fees incurred by, and the
reasonable and actual cost of documents and materials supplied by, Landlord and
Landlord's consultants in connection with the preparation and review of the
Construction Drawings (as defined below);
2.2.2    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
2.2.3    The cost of construction of the Tenant Improvements, including, without
limitation, contractors' fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage;
2.2.4    The cost of any changes in the Base, Shell and Core when such changes
are required by the Construction Drawings (including if such changes are due to
the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith, but expressly excluding the cost and expenses of any
Landlord's Work;
2.2.5    The cost of any changes to the Construction Drawings or Tenant
Improvements required by Code or any other applicable laws;
2.2.6    Sales and use taxes and Title 24 fees;
2.2.7    The cost of the Landlord Supervision Fee (as defined below); and


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit B
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





2.2.8    all other reasonable and actual costs to be expended by Landlord in
connection with the design and construction of the Tenant Improvements.
2.3    Specifications for Building Standard Components. Landlord has established
specifications (the "Specifications") for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises, which
Specifications are attached hereto as Schedule 2. Unless otherwise agreed to by
Landlord, the Tenant Improvements shall comply with the Specifications.
Landlord's approval with respect to any commercially reasonable changes to the
Specifications requested by Tenant shall not be unreasonably withheld. Landlord
may make changes to the Specifications from time to time, provided such changes
are not applied retroactively.
SECTION 3

CONSTRUCTION DRAWINGS
3.1    Selection of Architect/Construction Drawings. Landlord shall retain
McFarlane Architects as its architect/space planner (the "Architect") to prepare
the "Construction Drawings," as that term is defined in this Section 3.1.
Landlord shall retain Landlord's engineering consultants (the "Engineers") to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises; provided, however, that Landlord, utilizing the Final Space Plan, will
competitively bid, using a commercially reasonable bid process reasonably
approved by Tenant, the mechanical, electrical, plumbing, and fire safety work
(the "MEP Subs"). Landlord and Tenant shall then review such bids and mutually
select the MEP Subs. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction Drawings".
3.2    Final Space Plan. Attached hereto as Schedule 1 is a final space plan for
the Tenant Improvements which has been approved by Landlord and Tenant ( "Final
Space Plan").
3.3    Final Working Drawings. Based on the Final Space Plan, Landlord shall
cause the Architect and the Engineers to complete the architectural and
engineering drawings for the Premises, and cause the Architect to compile a
fully coordinated set of architectural, structural, mechanical, electrical and
plumbing working drawings in a form which is complete to allow subcontractors to
bid on the work and to obtain all applicable permits (collectively, the "Final
Working Drawings") and shall submit the Final Working Drawings to Tenant for
Tenant's approval. The Final Working Drawings shall incorporate modifications to
the Final Space Plan as necessary to comply with the floor load and other
structural and system requirements of the Building. To the extent that the
finishes and specifications are not completely set forth in the Final Space Plan
for any portion of the Tenant Improvements depicted thereon, the actual
specifications and finish work shall be in accordance with the Specifications.
Tenant shall approve or reasonably disapprove the Final Working Drawings or any
revisions thereto within five (5) business days after Landlord delivers the
Final Working Drawings or any revisions thereto to Tenant. Tenant's failure to
reasonably disapprove the Final Working Drawings or any revisions thereto by
written notice to Landlord (which notice shall specify in detail the reasonable
reasons for Tenant's disapproval) within said five (5) business day period shall
be deemed to constitute Tenant's approval of the Final Working Drawings or such
revisions.
3.4    Approved Working Drawings. The Final Working Drawings shall be approved
or deemed approved by Tenant (the "Approved Working Drawings") prior to the
commencement of the construction of the Tenant Improvements. Promptly following
Tenant's approval of the Cost Proposal, Landlord shall cause the Architect to
submit the Approved Working Drawing to the applicable local governmental agency
for all applicable building permits necessary to allow the Contractor (as
defined below), to commence and fully complete the construction of the Tenant
Improvements (the "Permits"). No material changes, modifications or alterations
in the Approved Working Drawings may be made without the prior written consent
of Landlord, provided that Landlord may withhold its consent, in its sole
discretion, to any change in the Approved Working Drawings, if such change would
have a material adverse effect upon the Building's structure or systems.
3.5    Time Deadlines. Landlord and Tenant shall each use best efforts to
cooperate with Architect, the Engineers, and Landlord to complete all phases of
the Construction Drawings and the permitting process and to receive


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit B
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





the Permits, and with the Contractor, for approval of a Cost Proposal (as
defined below) and completion of the Tenant Improvements and Landlord's Work as
soon as possible after the execution of the Lease and, the parties agree to meet
with each other, and such other parties (such as the Architect, the Engineers
and Contractor) as either may feel it appropriate to include, on a weekly basis
(or more frequently at the request of either Tenant or Landlord) to discuss
progress in connection with the same.
SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Contractor. A contractor, under the supervision of and selected by
Landlord, shall construct the Tenant Improvements (the "Contractor)." pursuant
to a guaranteed maximum price contract on form AIA 102 and 201 cost plus a fee
GMax format ("GMP Contract"), and shall cause the Contractor to construct the
Tenant Improvements in good and workmanlike manner, in compliance with all
applicable laws and in conformance with the Approved Working Drawings.
4.2    Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant review and approval a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, a breakdown of the costs of construction of all
Tenant Improvement Allowance Items to be incurred by Tenant in connection with
the construction of the Tenant Improvements (the "Cost Proposal"). Tenant shall
approve or disapprove and deliver the Cost Proposal to Landlord within five (5)
business days after Tenant's receipt thereof unless Tenant requests Changes to
the Cost Proposal as provided in Section 5 below. The date by which Tenant must
approve or disapprove and deliver the Cost Proposal shall be known hereafter as
the "Cost Proposal Delivery Date".
4.3    Construction of Tenant Improvements by Landlord's Contractor under the
Supervision of Landlord.
4.3.1    Over-Allowance Amount. The term "Over-Allowance Amount" shall mean the
amount equal to the difference between (i) the amount of the approved Cost
Proposal and (ii) the amount of the Tenant Improvement Allowance, or Allowances
if Tenant has elected to cause Landlord to provide the Additional Allowance,
(less any portion thereof already disbursed by Landlord, or in the process of
being disbursed by Landlord). The Over-Allowance Amount shall be deposited with
Landlord by Tenant within five (5) business days following Landlord's notice
that the Allowances have been fully disbursed, and thereafter the Over-Allowance
Amount shall be disbursed by Landlord pursuant to the same procedure as the
Tenant Improvement Allowance. If, after the Allowances have been fully
disbursed, any revisions, changes, or substitutions shall be made to the
Approved Working Drawings or the Tenant Improvements at the request of Tenant,
any additional costs which arise in connection with such revisions, changes or
substitutions shall be added to the Cost Proposal and shall be paid by Tenant to
Landlord within five (5) business days after Landlord's request therefor to the
extent such additional costs increase any existing Over-Allowance Amount or
result in an Over-Allowance Amount. Upon Tenant's request from time to time,
Landlord shall promptly provide Tenant with copies of all cost statements and
back-up materials provided by Contractor. Following completion of the Tenant
Improvements, Landlord shall deliver to Tenant a final cost statement which
shall indicate the final costs of the Tenant Improvement Allowance Items, with
all appropriate back-up information requested by Tenant, and if such cost
statement indicates that Tenant has underpaid or overpaid the Over-Allowance
Amount, then within ten (10) business days after Tenant's receipt of such
statement, Tenant shall deliver to Landlord the amount of such underpayment or
Landlord shall return to Tenant the amount of such overpayment, as the case may
be.
4.3.2    Landlord Supervision. After Tenant approves the Cost Proposal and
Landlord selects the Contractor, Landlord shall independently retain the
Contractor to construct the Tenant Improvements in accordance with the Approved
Working Drawings and Landlord shall supervise the construction by the
Contractor, and Tenant shall pay a construction supervision and management fee
(the "Landlord Supervision Fee") to Landlord in an amount equal to the product
of (i) three percent (3%) and (ii) an amount equal to the Tenant Improvement
Allowance plus the Over-Allowance Amount (as such Over-Allowance Amount may
increase pursuant to the terms of this Tenant Work Letter). In no event shall
the Landlord Supervision Fee apply to Landlord's Work.


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit B
-4-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





4.3.3    Contractor's Warranties and Guarantees. Landlord hereby assigns to
Tenant all warranties and guarantees by Contractor relating to the Tenant
Improvements, which assignment shall be on a non- exclusive basis such that the
warranties and guarantees may be enforced by Landlord and/or Tenant. Landlord
covenants to use commercially reasonable efforts to cause the Contractor to
promptly resolve any Punchlist Items (defined below).
SECTION 5

CHANGE ORDERS
5.1    Change Orders. Any changes requested by Tenant to the Approved Working
Drawings after the delivery and approval by Landlord and Tenant shall be
requested and instituted in accordance with the provisions of this Section and
shall be subject to the written approval of Landlord, such approval not to be
unreasonably withheld, conditioned or delayed.
5.2    Tenant's Request For Changes. If Tenant shall request changes to the
Approved Working Drawings or the Cost Proposal ("Changes"), Tenant shall request
such Changes by notifying Landlord in writing (a "Change Order"), which Change
Order shall detail the nature and extent of any such Change. Such Change Order
must be signed by Tenant's Representative. Landlord shall, before proceeding
with any Change, use commercially reasonable efforts to respond to Tenant as
soon as is reasonably possible with an estimate of: (i) the time it will take,
and (ii) the architectural and engineering fees and costs that will be incurred
or saved, to analyze such Change Order. Landlord shall thereafter submit to
Tenant in writing, within three (3) business days of receipt of the Change Order
(or such longer period of time as is reasonably required depending on the extent
of the Change Order), an analysis of the additional cost or savings involved,
including, without limitation, architectural and engineering costs and the
period of time, if any, that the Change will extend or shorten the date on which
the Tenant Improvements will be Substantially Complete. Any such delay in the
Substantial Completion caused by a Change requested by Tenant shall be Tenant
Delay.
5.3    Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for Substantial Completion, if
any, and (ii) agrees to pay any increase (if any) in the Over-Allowance Amount
caused by such Change, Landlord shall cause the approved Change to be
instituted.
5.4    Change Order Tenant Delays. Notwithstanding anything in this Exhibit B to
the contrary, any delays associated with the Change Order process (even if such
Change Orders are not implemented) shall be deemed a Tenant Delay.
5.5    Change Orders by Landlord. Unless a Change Order is required in order to
comply with applicable law, Landlord shall have no authority to issue any Change
Order without Tenant's consent, which consent may be withheld in Tenant's sole
discretion if the Change Order would increase the costs required to be paid by
Tenant or extend the time of Substantial Completion or impact Tenant's use of
the Premises.
SECTION 6

SUBSTANTIAL COMPLETION; LEASE COMMENCEMENT DATE
6.1     Substantial Completion. For purposes of the Lease, including for
purposes of determining the Lease Commencement Date (as set forth in Section 7.2
of the Summary), the Premises shall be "Ready for Occupancy" upon Substantial
Completion of the Tenant Improvements and Landlord's Work. For purposes of this
Lease, "Substantial Completion" shall occur upon the completion, in good and
workmanlike manner and in compliance with all applicable laws, of (i) the
Landlord's Work, and (ii) the Tenant Improvements pursuant to the Approved
Working Drawings, with the exception of any minor items in need of repair or
correction which do not impair Tenant's ability to use the Premises for its
intended use ("Punchlist Items") and with the exception of any tenant trade
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant; provided, however, as noted in the Tenant Improvement Schedule letter
dated July 28, 2016 (attached hereto as Exhibit B-2), the Substantial Completion
date is a move in date and is not an affirmation of all scopes of work being
complete. Prior to substantial completion, the wall, ceilings, floors, and


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit B
-5-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





lab casework will all be installed and mechanical, plumbing, and electrical
connection will be made in the casework. The mechanical and plumbing/process
systems will be started up and air will be moving in the space and through the
fume hoods. The City Fire and Building officials will have walked the space and
granted a Temporary Certificate of Occupancy, allowing lab and office equipment
to be moved into the Premises. Tenant acknowledges and agrees that the following
scopes will not be completed at the time of Substantial Completion and XL-JB
will require access to the space to complete them: (i) test and balance report;
(ii) punchlist generation or completion of associated tasks; (iii) fume hood
certification; (iv) pre-functional testing of HVAC and plumbing/process systems;
(v) smoke control testing; and (vi) final building and fire department sign off.
6.2     Tenant Delays. If there shall be a delay or there are delays in the
Substantial Completion beyond March 3, 2017 caused by any of the following
(collectively, "Tenant Delays"):
6.2.1    Tenant's failure to approve any matter requiring Tenant's approval
within the stipulated required time, and/or Tenant's failure to perform any
other obligation or act required of Tenant hereunder (including the Design
Milestones, Commitments and Funding Release dates set forth in the Tenant
Improvement Schedule attached hereto as Exhibit B-2) within the stipulated
required time;
6.2.2    a breach by Tenant of the terms of this Tenant Work Letter or the Lease
which is not cured within the applicable cure period;
6.2.3    Tenant's request for Changes in the Approved Working Drawings after the
first date on which both Landlord and Tenant have approved the Final Working
Drawings;
6.2.4    Tenant's requirement for materials, components, finishes or
improvements which are not available in a reasonable time (based upon the
anticipated date of the Lease Commencement Date) or which are different from, or
not included in, the Specifications, provided that within three (3) business
days following Tenant's selection, Landlord notifies Tenant that such selection
may delay Substantial Completion beyond March 3, 2017 and result in a Tenant
Delay;
6.2.5    changes to the Base, Shell and Core required by the Approved Working
Drawings (excluding any Landlord's Work);
6.2.6    any changes in the Approved Working Drawings and/or the Tenant
Improvements as depicted thereon required by applicable laws if such changes are
directly attributable to Tenant's use of the Premises or Tenant's specialized
tenant improvement(s) by Landlord); or
6.2.7    any other acts or omissions of Tenant, or its agents, or employees if
such acts or omissions are not cured within five (5) business days following
Landlord's notice to Tenant;
then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of the Substantial Completion of the Premises, the
Lease Commencement Date (as set forth in Section 7.2 of the Summary) shall be
deemed to be the date the Lease Commencement Date would have occurred if no
Tenant Delay or Delays, as set forth above, had occurred.
SECTION 7

MISCELLANEOUS
7.1    Intentionally Omitted..
7.2    Tenant's Representative. Tenant has designated Jeff Logan as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter. Tenant may change Tenant's
Representative by five (5) business days' notice to Landlord.


843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit B
-6-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





7.3    Landlord's Representative. Landlord has designated Evan Gutenberg as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter. Landlord may change Landlord's Representative following five (5)
business days' notice to Tenant, provided that the newly appointed
representative shall have at least ten (10) years' experience in managing
construction projects in comparable projects.
7.4    Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord's sole option, at the end of said
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.
7.5    Tenant's Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Default by Tenant as described in
Section 19.1 of the Lease or any default by Tenant under this Tenant Work Letter
which remains uncured under the applicable cure period has occurred at any time
on or before the Substantial Completion of the Premises, then (i) in addition to
all other rights and remedies granted to Landlord pursuant to the Lease, at law
and/or in equity, Landlord shall have the right to withhold payment of all or
any portion of the Tenant Improvement Allowance and/or Landlord may cause
Contractor to cease the construction of the Tenant Improvements (in which case,
Tenant shall be responsible for any delay in Substantial Completion caused by
such work stoppage as a Tenant Delay as set forth in Section 6.2 above), and
(ii) all other obligations of Landlord under the terms of this Tenant Work
Letter shall be forgiven until such time as such default is cured pursuant to
the terms of the Lease (in which case, Tenant shall be responsible for any delay
in Substantial Completion caused by such inaction by Landlord). In addition, if
the Lease is terminated prior to the Lease Commencement Date, for any reason due
to an Event of Default by Tenant as described in Section 19.1 of the Lease or
under this Tenant Work Letter, in addition to any other remedies available to
Landlord under the Lease, at law and/or in equity, Tenant shall pay to Landlord,
as Additional Rent under the Lease, within five (5) days after Tenant's receipt
of a statement therefor, any and all costs incurred by Landlord (including any
portion of the Tenant Improvement Allowance disbursed by Landlord) and not
reimbursed or otherwise paid by Tenant through the date of such termination in
connection with the Tenant Improvements to the extent planned, installed and/or
constructed as of such date of termination.




843078.08/SD
374622-00033/8-4-16/MLT/dek
Exhibit B
-7-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






SCHEDULE 1
FINAL SPACE PLAN
exleaseagreementgenes_image4.gif [exleaseagreementgenes_image4.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 1
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exleaseagreementgenes_image5.gif [exleaseagreementgenes_image5.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 1
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






SCHEDULE 2
SPECIFICATIONS




1.0
PARTITIONS



1.1
DEMISING WALL - ONE HOUR FIRE RESISTIVE CONSTRUCTION



One Hour Fire Resistive Wall will be constructed to demise tenant spaces with 3
5/8" x 20 gauge metal studs at 16" O.C. Wall is to extend full height from floor
to underside of structure above with 5/8" Type "X" gypsum wallboard on each side
of studs. Gypsum wallboard shall be taped and finished with joint compound to a
Level 4 finish, with the stud cavity filled with sound attenuation insulation to
achieve a minimum STC of 49.


1.2
INTERIOR PARTITIONS



Interior partitions will be constructed with 3 5/8" x 20 gauge metal studs at
16" O.C. Walls are to extend 6" above adjacent ceilings with 5/8" gypsum
wallboard placed on each side of studs. Gypsum wallboard shall be taped and
finished with joint compound to a Level 4 finish, with the stud cavity being
filled with sound attenuation insulation in partitions between offices and
conference rooms. Where no ceilings occur, partitions to extend full height to
underside of structure above.


2.0
WOOD DOORS AND FRAMES

2.1
SUITE ENTRY DOORS



2.1.1
Main suite entry doors (if main entry is from elev. lobby) are to be 60 minute
rated, 1 ¾" x 3'-0" x 8'-0" Solid core, plain sliced walnut, finish: Marshfield
Doors clear 0-95 or equivalent.



2.1.2
Other suite entry doors are to be 60 minute rated, 1 ¾" x 3'-0" x 8'-0" Solid
core, plain sliced walnut, finish: Marshfield Doors clear 0-95 or equivalent.



2.2
INTERIOR DOORS



2.2.1
Office and Conference Room Doors are to be 1 ¾" x 3'-0" x 8'-0" solid core,
plain sliced walnut, finish: Marshfield Doors clear 0-95 or equivalent.



2.2.2
Common Area and Support Room Doors are to be 1 ¾" x 3'-0" x 8'-0" solid core,
plain sliced walnut, finish: Marshfield Doors clear 0-95 or equivalent.



2.2.3
Laboratory Doors are to be 60 minute rated where required, non-rated elsewhere,
1 ¾" x 3'-0" x 8'-0". Solid core, plain sliced walnut, finish: Marshfield Doors
clear 0-95 or equivalent. Each lab will have a pair of doors for large equipment
access. Doors are to be a half-lite vision panel consisting of ¼" thick tempered
safety glass. Armor plates and kick plates will be provided on Lab doors at
appropriate locations.



2.2.4
Lab Support Doors, where provided, are to be 60 minute rated as required,
non-rated elsewhere, 1 ¾" x 3'-6" x 8'-0". Solid core, plain sliced walnut,
finish:



843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 2
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Marshfield Doors clear 0-95 or equivalent. Doors are to be a half-lite vision
panel consisting of ¼" thick tempered safety glass. Armor plates and kick plates
will be provided on Lab Support Doors at appropriate locations.
2.3
DOOR/WINDOW FRAMES



2.3.1
Door frames will be extruded aluminum alloy as manufactured by Western
Integrated Materials Inc. Frames will be pre-punched for factory installed
14-gauge butt reinforcement, door strike, and closer hardware. Prefinished frame
color to be: Clear anodized aluminum.



2.3.2
Rated doors and frames shall be as required by code, with label ratings for
smoke and fire resistance meeting the requirements established by the
Underwriters Laboratory (UL). Doors will include smoke seals. Door frames will
be extruded aluminum alloy as manufactured by Western Integrated Materials Inc.
Frames will be pre-punched for factory installed 14-gauge butt reinforcement,
door strike, and closer hardware. Prefinished frame color to be: Clear anodized
aluminum.

2.4
FINISH HARDWARE



2.4.1
SUITE ENTRY



For solid core wood doors:
Hinges: 4-1/2" X 4-1/2" Hager AB700 Full Mortise Hinge, Finish: ANSI A8112 steel
with steel pin.
Office entry lock set: Mortise Lever Schlage L Series, L9453 03A, Finish: 625
Closers: Yale
One wall bumper: Hager 236W, Finish: US26D Chromium plated, dull.


2.4.2
INTERIOR DOORS



For solid core wood doors:
Hinges: 4-1/2" X 4-1/2" Hagar AB700 Full Mortise Hinge, Finish: ANSI A8112 Steel
with steel pin
Passage Set: Schlage L Series Mortise L9010 03A Finish: 625
One wall bumper: Hager 236W, Finish: US26D Chromium plated dull
3.0
CEILINGS



3.1
ACOUSTICAL CEILINGS

Ceilings will be 2" x 2" x ¾" Armstrong, Ultima Tegular Fine Texture, Color:
White. Glass-fiber based panels to be Type IV mineral based with membrane-faced
overlay; form 2, water felted with vinyl overlay on face and back of panel.
Performance characteristics to meet the following:
a.
LR: Not less than 0.90.

b.
NRC: Not less than 0.70.



Acoustical panels are treated with manufacturer's standard antimicrobial
formulation that inhibits fungus, mold, mildew, and gram-positive and
gram-negative bacteria.


Suspension system: Armstrong Silhouette Narrow 9/16" with ¼" reveal; Color:
White.


3.2
VINYL-FACED CEILINGS



843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 2
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





Ceilings will be 2" x 4" x ½" Certainteed Saint-Gobain, Vinylrock (#1140 CRF-1),
Color: White. Vinyl-faced panels shall be Type XX; high density, ceramic and
mineral base panels with scrubbable finish, resistant to heat, moisture, and
corrosive fumes.


Suspension system: Certainteed Saint-Gobain 15/16" trim edge (square); Color:
White


3.3
GYPSUM WALLBOARD SOFFITS-SUITE LOBBY AND BREAK AREA

Gypsum wallboard soffits will be constructed with 3 5/8" x 20 gauge metal studs
at 16" O.C., with 5/8" gypsum wallboard placed on exterior side of studs. Gypsum
wallboard shall be taped and finished with joint compound to a Level 4 finish.
Soffits
4.0
LIGHTING FIXTURES



4.1
Office and Lab area light fixtures shall be min. 6" wide recessed linear LED
type by Finelite or equivalent.



4.2
Lab Support rooms shall have recessed 2'x4' LED troffers.



4.3
All lighting shall have Title 24 compliant lighting controls and sensors.

5.0
ELECTRICAL SWITCHES AND OUTLET COVER PLATES



5.1
Electrical cover plates shall be Decora Leviton #5325, Color: white.



5.2
Motion sensor Light switch and cover plates shall be Advanced Central
Technologies Color: White.



5.3
Light Switch Decora Leviton #5601

6.0
FINISHES



6.1
CARPET

a.
Manufacturers: Tandus-Centiva or architect's approved equivalent

b.
Product Size: 6' Roll Power-bond or 24" x 24" carpet tile

c.
Backing: Per manufacturer's recommendation

d.
Face Weight: 20 oz./sq. yd.

e.
Pile Height Average: 0.187 inch

f.
Fiber System: Dynex SD Nylon (Permanent Stain Resistance)

g.
Soil/Stain Protection: Ensure



6.2
CERAMIC TILE

a.
Manufacturers:

1.
Fiandre

2.
Ergon

3.
Emil Ceramica

4.
American Olean

5.
Or architect approved equivalent

b.
Composition: Vitreous or impervious natural clay or porcelain

c.
Face Size: Per Drawings

d.
Face Size Variation: Calibrated or rectified

e.
Thickness: Manufacturers standard

f.
Dynamic Coefficient of Friction: Not less than 0.42.



843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 2
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





g.
Trim Units: Coordinated with sizes and coursing of adjoining flat tile where
applicable and matching characteristics of adjoining flat tile. Architect to
select from manufacturer's full range.



6.3
VINYL COMPOSITION TILE

a.
Manufacturers:

1.
Armstrong World Industries, Inc.

2.
Johnsonite (Tarkett Group)

3.
Mannington Commercial

b.
Tile Standard: ASTM F 1066, Class 1, solid-color

c.
Thickness: 0.125 inches

d.
Size: 12 by 12 inches



6.4
LUXURY VINYL TILE

a.
Manufacturers:

1.
Tandus-Centiva

2.
Johnsonite (Tarkett Group)

3.
Mannington Commercial

b.
Tile Standard: ASTM F 1700, Class 3, Type B

c.
Thickness: 0.100 to 0.120 inches

d.
Size: As indicated on drawings



6.5
BASE

a.
Manufacturers:

1.
Armstrong World Industries, Inc.

2.
Johnsonite (Tarkett Group)

3.
VPI Corporation

b.
Product Standard: ASTM F 1861, Type TP (rubber, thermoplastic).

1.
Group: I (solid, homogeneous).

2.
Style and Location: As indicated.

c.
Thickness: 0.125 inch

d.
Height: 4" high

e.
Lengths: Coils in manufacturer's standard length. Pre-cut lengths are not
acceptable.

f.
Outside Corners: Job formed or preformed.

g.
Inside Corners: Job formed or preformed.



6.6
PAINT



All walls will receive (2) coats of Sherwin Williams, Eggshell Finish; Color: As
indicated on drawings. Designated walls shall receive accent paints, choice of
Sherwin Williams, Eggshell Finish, Color: As indicated on drawings.


All ceilings and open to structure areas to receive (2) coats of Sherwin
Williams, Flat Finish; Color: As indicated on drawings.
7.0
WINDOW TREATMENT

7.1
Exterior Window Shades, where provided, will be manual-type roller shades by
Mechoshade in recessed factory housing. Shade Material shall be Thermoveil 1500,
Color: 1504 Black/Brown; Density: 3% Open.



843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 2
-4-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







8.0
MISCELLANEOUS



8.1
SIGNAGE



One building standard suite number and name plaque per entry door. Restroom
signage.


8.2
ILLUMINATED EXIT SIGNS



Lithonia (or Isolite equal) ceiling mounted illuminated Edge Lit Series with
single face universal mount, with universal arrows & green letters.
9.0
ELECTRICAL



9.1
Tenant shall receive building standard 120V 20 amp electrical distribution to
office areas of the suite from the building's main electrical room. Each office
will have (2) duplex electrical outlets and (2) mud box with ring and string for
tenants own tel/data installation. Labs will receive standards 120V power and
specialty voltage power as required for lab equipment.

10.0
HVAC



10.1
Heating and Cooling will be provided by a heating hot water boiler and a cooling
tower, all placed on the roof.



10.2
Air Handling to the labs will be provided by new packaged units supplying 100%
outside air with new VAV supply and exhaust boxes with minimum of 8 air changes
per hour.



10.3
Air handling to the office areas will be provided by existing packaged units
with new VAV supply boxes.

11.0
BREAKROOM CABINETRY WITH PLUMBING



11.1
Tenant allowance is 6 lineal feet of plastic laminate base cabinet with 6"
drawers and doors, with 6 lineal feet of 12" deep by 36" high upper cabinets
with doors. Sink is to be single bowl stainless steel, top mount, 6 ½ "max deep,
20 gauge, with a single lever faucet Moen Chateau 7425. Plastic laminated base
and uppers: Wilsonart, Designer white #D354-01 (gloss finish). Provide PVC edge
banding (0.018 to match plastic laminate) Solid surface counter tops and splash:
Livingstone L104 Brisk.



12.0
LABORATORY CASEWORK AND FUME HOODS



12.1
Casework: Labs will be furnished with modular, mobile metal laboratory casework
manufactured by iLab, Inc. Countertops will be chemical resistant epoxy/phenolic
resin. Island benches shall be pre-piped for Compressed Air and Lab Vacuum with
quick disconnect connections located above the ceiling. Benches with sinks will
have a single basin epoxy sink (21" x 15" x 10" deep). Sink cabinets shall have
a hot and cold water mixing faucet with a counter mounted eyewash. Sinks at
island benches will have a stainless steel glassware pegboard with drip tray and
drain hose. Benches will be pre-wired with factory installed single channel
raceways for power. Receptacles will be GFI and color coded for normal (grey)
and emergency (red) power uses.



843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 2
-5-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







12.2
Fume Hoods: Fume Hoods will be 6' wide, bench top hoods with a combination sash.
Hoods will be factory pre-piped and pre-wired for Vacuum, Compressed Air and
normal power with all services on each fume hood post. Hoods shall be UL 1805
listed and provide a minimum of 100 FPM exhaust with the sash in any position.
Hoods will also be provided with self-closing acid and flammable storage cabinet
bases.



NOTES:


1.
Each prospective build-out, including but not limited to electrical, mechanical
and plumbing design shall be reviewed and verified prior to commencement of
Construction Documents and is subject to Landlord's review and approval.



2.
Upgraded items beyond Building Standards include, but are not limited to, the
following:



1.
Cabinetry beyond 6 lineal feet standard

2.
Upgraded Carpet.

3.
Interior Windows (beyond approved side light window)

4.
Gypsum Board Ceilings

5.
Plumbing, beyond single bowl standard

6.
Architectural Features (i.e. Light Soffit, Curved Walls, etc., not shown on spec
plan)

7.
Wallcoverings

8.
Dedicated or Higher Voltage Electrical Outlets

9.
24 Hour Cooling

10.
Interior design and drawings for above noted upgrades

11.
Customized lab design



3.
The following items are responsibility of the Tenant and are excluded from the
Owner's scope of work to be provided:



1.
Security/Access Control within the Tenant Suite.

2.
Signage beyond Code required egress signage.

3.
Audio/Visual systems

4.
Data distribution within the Tenant Suite

5.
Server Room HVAC / Dedicated system

6.
UPS systems for Tenant Equipment.







843078.08/SD
374622-00033/8-4-16/MLT/dek
SCHEDULE 2
-6-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT B-1
LANDLORD'S WORK
In addition to the Tenant Improvements described in the Tenant Work Letter
attached to the Lease as Exhibit B, Landlord, at Landlord's sole cost and
expense, and not payable out of the Allowances, shall construct the
improvements, described below, in the Building (collectively "Landlord's Work"),
which shall be constructed in good and workmanlike manner and in compliance with
all applicable laws, utilizing Building-standard materials and finishes
consistent with the balance of the Project, as determined by Landlord in its
commercially reasonable discretion.
•
Installation of one (1) service elevator with access up to floor 7, of not less
than a 3500 pound capacity, with proximity reader to accommodate individual
access cards restricting access to designated floors

•
Installation of new 1,250 KW generator and main standby power distribution to
floors 3-8 , stubbed into the core of each floor

•
Installation of new air handling units ("AHUs") reasonably sufficient to support
Tenant's Permitted Uses of the Tenant Improvements and all rentable spaces on
floors 3-8

•
Installation of new heating hot water boiler and pumps reasonably sufficient to
support Tenant's Permitted Uses of the Tenant Improvements and all rentable
spaces on floors 3-8

•
Installation of new exhaust fans on floors 3-8 to reasonably support standard
office and lab improvements on floors 3-8 and Tenant's Permitted Uses of the
Tenant Improvements

•
Installation of plumbing infrastructure to include vacuum system and compressed
air with risers to floors 3-8

•
Upgrade existing cooling tower to reasonably support Tenant's Permitted Uses of
the Tenant Improvements and standard office and lab improvements throughout the
Building

•
Connect the Premises to the Building's energy management system

•
Ensure reasonably sufficient riser capacity to reasonably support Tenant's use
of the Tenant Improvements for Tenant's Permitted Uses.







843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT B-1
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT B-2
TENANT IMPROVEMENT SCHEDULE
(SEE ATTACHED)
exleaseagreementgenes_image6.gif [exleaseagreementgenes_image6.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT B-2
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exleaseagreementgenes_image7.gif [exleaseagreementgenes_image7.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT B-2
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exleaseagreementgenes_image8.gif [exleaseagreementgenes_image8.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT B-2
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exleaseagreementgenes_image9.gif [exleaseagreementgenes_image9.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT B-2
-4-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT C
CONFIRMATION OF LEASE TERMS/AMENDMENT TO LEASE
This CONFIRMATION OF LEASE TERMS/AMENDMENT TO LEASE ("Confirmation/Amendment")
is made and entered into effective as of _________________, 20__, by and between
AP3-SF2 CT SOUTH, LLC, a Delaware limited liability company ("Landlord") and
_______________, a ____________ ("Tenant").
R E C I T A L S:
A.    Landlord and Tenant entered into that certain Lease dated as of
_____________________ (the "Lease") pursuant to which Landlord leased to Tenant
and Tenant leased from Landlord certain "Premises", as described in the Lease,
in that certain building located at ________________, ____________, California
______.
B.    Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning as such terms have in the Lease.
C.    Landlord and Tenant desire to amend the Lease to confirm the commencement
and expiration dates of the term, as hereinafter provided.
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Confirmation of Dates. The parties hereby confirm that (a) the Premises
are Ready for Occupancy, and (b) the term of the Lease commenced as of
____________________ for a term of ____________________ ending on
_______________________ (unless sooner terminated as provided in the Lease.
Tenant shall commence to pay rent on _______________, 20__ ("Rent Commencement
Date").
2.    No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT C
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.
"Landlord":
AP3-SF2 CT SOUTH, LLC,
a Delaware limited liability company
By:        
Name:        
Its:        
"Tenant":
,
a     
By:
    
Name:     
Its:     

By:
    
Name:     
Its:     







843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT C
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT D
RULES AND REGULATIONS
Tenant shall faithfully observe and comply with the following Rules and
Regulations and the Parking Rules and Regulations. Landlord shall not be
responsible to Tenant for the nonperformance of any of said Rules and
Regulations and/or the Parking Rules and Regulations by or otherwise with
respect to the acts or omissions of any other tenants or occupants of the
Building and/or the Project.
1.    Tenant shall not place any lock(s) on any door, or install any security
system (including, without limitation, card key systems, alarms or security
cameras), in the Premises without Landlord's prior written consent, which
consent shall not be unreasonably withheld, and Landlord shall have the right to
retain at all times and to use keys or other access codes or devices to all
locks and/or security systems within and to the Premises. A reasonable number of
new unique keys to the locks on the entry doors of the Premises shall be
furnished by Landlord to Tenant at Tenant's cost, and may request additional
keys as needed for its employees, and shall not make any duplicate keys. All
keys shall be returned to Landlord at the expiration or earlier termination of
the Lease. Further, if and to the extent Tenant re-keys, re-programs or
otherwise changes any locks in or for the Premises, all such locks and key
systems must be consistent with the master lock and key system at the Building,
all at Tenant's sole cost and expense.
2.    All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed. Sidewalks, doorways, passages, entrances, vestibules,
halls, stairways and other Common Areas shall not be obstructed by Tenant or
used by Tenant for any purpose other than ingress and egress to and from the
Premises, and Tenant, its employees and agents shall not loiter in the entrances
or corridors.
3.    Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant and its employees and agents
shall ensure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. After-hours access by Tenant's
authorized employees may be provided by hard-key, card-key access or other
procedures adopted by Landlord from time to time; Tenant shall pay for the costs
of all access cards provided to Tenant's employees and all replacements thereof
for lost, stolen and/or damaged cards. Access to the Building and/or the Project
may be refused unless the person seeking access has proper identification or has
a previously arranged pass for such access. Landlord and its agents shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Building and/or the Project of any person. In case of
invasion, mob, riot, public excitement, or other commotion, Landlord reserves
the right to prevent access to the Building and/or the Project during the
continuance of same by any means it deems appropriate for the safety and
protection of life and property.
4.    Landlord shall have the right to prescribe the weight, size and position
of all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants
and/or visitors by Tenant's moving or maintaining any such safe or other
property shall be the sole responsibility of Tenant and any expense of said
damage or injury shall be borne by Tenant.
5.    No furniture, freight, packages, supplies, equipment or merchandise will
be brought into or removed from the Building or carried up or down in the
elevators, except in such manner, in such specific elevator, and between such
hours as shall be designated by Landlord. Tenant shall provide Landlord with not
less than 24 hours' prior notice of the need to utilize an elevator for any such
purpose, so as to provide Landlord with a reasonable period to schedule such use
and to install such padding or take such other actions or prescribe such
procedures as are appropriate to protect against damage to the elevators or
other parts of the Building. Tenant shall assume all risk for damage to articles
moved and injury to any persons resulting from such activity described herein.
If equipment, property, or personnel of Landlord


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





or of any other party is damaged or injured as a result of or in connection with
such activity described herein, Tenant shall be solely liable for any resulting
damage or loss.
6.    Landlord shall have the right to control and operate the public portions
of the Building and Project, the public facilities, the heating and air
conditioning, and any other facilities furnished for the common use of tenants,
in such manner as is customary for comparable buildings in the vicinity of the
Building.
7.    No signs, advertisements or notices shall be painted or affixed to
windows, doors or other parts of the Building, except those of such color, size,
style and in such places as are first approved in writing by Landlord. Landlord
shall have the right to remove any signs, advertisements, and notices not
approved in writing by Landlord without notice to and at the expense of Tenant.
Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants, and no other directory shall be permitted unless previously consented
to by Landlord in writing.
8.    The requirements of Tenant will be attended to only upon application at
the management office of the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instruction from Landlord.
9.    Tenant shall not disturb (by use of any television, radio or musical
instrument, making loud or disruptive noises, creating offensive odors or
otherwise), solicit, or canvass any occupant of the Building and/or the Project
and shall cooperate with Landlord or Landlord's agents to prevent same.
10.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind other than those for which it is designed shall be
thrown therein. The expense of any breakage, stoppage or damage resulting from
the violation of this rule shall be borne by the tenant who, or whose employees
or invitees, shall have caused it.
11.    Tenant shall not overload the floor of the Premises. Tenant shall not
mark, drive nails or screws, or drill into the partitions, woodwork or plaster
or in any way deface the Premises or any part thereof without Landlord's consent
first had and obtained; provided, however, Landlord's prior consent shall not be
required with respect to Tenant's placement of pictures and other normal office
wall hangings on the interior walls of the Premises (but at the end of the Lease
Term, Tenant shall repair any holes and other damage to the Premises resulting
therefrom).
12.    Except for equipment which is intended for any Permitted Use and except
for vending machines intended for the sole use of Tenant's employees and
invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord. Tenant shall not
install, operate or maintain in the Premises or in any other area of the
Building, electrical equipment that would overload the electrical system beyond
its capacity for proper, efficient and safe operation as determined solely by
Landlord.
13.    Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord. Tenant shall not furnish cooling or heating to the Premises,
including, without limitation, the use of electronic or gas heating devices,
portable coolers (such as "move n cools") or space heaters, without Landlord's
prior written consent, and any such approval will be for devices that meet
federal, state and local code.
14.    No inflammable, explosive or dangerous fluids or substances shall be used
or kept by Tenant in the Premises, Building and/or about the Project, except for
those substances as are typically found in similar premises used for general
office and/or biotechnology laboratory purposes and are being used by Tenant in
a safe manner and in accordance with all applicable Laws, rules and regulations.
Tenant shall not, without Landlord's prior written consent, use, store, install,
spill, remove, release or dispose of, within or about the Premises or any other
portion of the Project, any asbestos-containing materials or any solid, liquid
or gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Laws which


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





may now or later be in effect. Tenant shall comply with all Laws pertaining to
and governing the use of these materials by Tenant, and shall remain solely
liable for the costs of abatement and removal.
15.    Tenant shall not use permit or allow the Premises to be occupied or used
in a manner offensive or objectionable to Landlord or other occupants of the
Building (in their commercially reasonable discretion) and/or the Project by
reason of noise, odors, or vibrations, or interfere in any way with other
tenants or those having business therewith, provided that Tenant's Permitted Use
shall not be deemed objectionable.
16.    Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals except those assisting handicapped persons and those
involved in the conduct of Tenant's Permitted Uses.
17.    Tenant shall not use or occupy the Premises in any manner or for any
purpose which might injure the reputation or impair the present or future value
of the Premises, the Building and/or the Project. Tenant shall not use, or
permit any part of the Premises to be used, for lodging, sleeping or for any
illegal purpose.
18.    No cooking shall be done or permitted by Tenant on the Premises, nor
shall the Premises be used for the storage of merchandise or for any improper,
objectionable or immoral purposes. Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages,
provided that such use is in accordance with all applicable federal, state and
city laws, codes, ordinances, rules and regulations, and does not cause odors
which are objectionable to Landlord and other tenants. Whenever possible, Tenant
shall utilize and purchase Energy Star products in their suites. Tenant
understands the importance of energy conservation and sustainability to both the
Landlord and the Project, and will assist in conserving energy in their suite
with regards to practices and equipment.
19.    Landlord will approve where and how telephone and telegraph wires and
other cabling are to be introduced to the Premises, which approval shall not be
unreasonably withheld. No boring or cutting for wires shall be allowed without
the consent of Landlord. The location of telephone, call boxes and other office
equipment and/or systems affixed to the Premises shall be subject to the
approval of Landlord. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.
20.    Landlord reserves the right to exclude or expel from the Building and/or
the Project any person who, in the judgment of Landlord, is intoxicated or under
the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of these Rules and Regulations or cause harm to Building
occupants and/or property.
21.    All contractors, contractor's representatives and installation
technicians performing work in the Building or at the Project shall be subject
to Landlord's prior approval, which approval shall not be unreasonably withheld,
and shall be required to comply with Landlord's standard rules, regulations,
policies and procedures, which may be revised from time to time.
22.    Tenant shall not employ any person to perform janitorial services without
prior written consent of Landlord, which consent shall not be unreasonably
withheld. Tenant shall not cause any unnecessary labor by reason of Tenant's
carelessness or indifference in the preservation of good order and cleanliness.
23.    Tenant shall only employ persons reasonably approved by Landlord for the
removal of hazardous waste materials from the Building and the Project.
24.    Tenant at all times shall maintain the entire Premises in a neat and
clean, first class condition, free of debris. Tenant shall not place items,
including, without limitation, any boxes, files, trash receptacles or loose
cabling or wiring, in or near any window to the Premises which would be visible
anywhere from the exterior of the Premises.
25.    Tenant shall not waste electricity, water or air conditioning and agrees
to cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, including, without limitation,
the use of window blinds to block solar heat load, and shall refrain from
attempting to adjust any controls. Tenant shall comply with and participate in
any program for metering or otherwise measuring the use of utilities and
services,


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





including, without limitation, programs requiring the disclosure or reporting of
the use of any utilities or services. Tenant shall also cooperate and comply
with, participate in, and assist in the implementation of (and take no action
that is inconsistent with, or which would result in Landlord, the Building
and/or the Project failing to comply with the requirements of) any conservation,
sustainability, recycling, energy efficiency, and waste reduction programs,
environmental protection efforts and/or other programs that are in place and/or
implemented from time to time at the Building and/or the Project, including,
without limitation, any required reporting, disclosure, rating or compliance
system or program (including, but not limited to, any LEED [Leadership in Energy
and Environmental Design] rating or compliance system, including those currently
coordinated through the U.S. Green Building Council).
26.    Tenant shall store all its recyclables, trash and garbage within the
interior of the Premises or in receptacles outside the Premises designated by
Landlord for the purpose. No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of recyclables,
trash and garbage in the city in which the Project is located without violation
of any law or ordinance governing such disposal. All trash, garbage and refuse
disposal shall be made only through entry-ways and elevators provided for such
purposes at such times as Landlord shall designate.
27.    Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
28.    Tenant shall assume any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed, when the Premises are not
occupied, or when the entry to the Premises is not manned by Tenant on a regular
basis.
29.    No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent, LED, and/or of a quality, type, design and bulb color approved by
Landlord.
30.    The washing and/or detailing of or, the installation of windshields,
radios, telephones in or general work on, automobiles shall not be allowed on
the Project, except under specific arrangement with Landlord.
31.    Food vendors shall be allowed in the Building upon receipt of a written
request from Tenant delivered to Landlord. The food vendor shall service only
the tenants that have a written request on file in the management office of the
Project. Under no circumstance shall the food vendor display their products in a
public or Common Area including corridors and elevator lobbies. Any failure to
comply with this rule shall result in immediate permanent withdrawal of the
vendor from the Building. Tenant shall obtain ice, drinking water, linen,
barbering, shoe polishing, floor polishing, cleaning, janitorial, plant care or
other similar services only from vendors who have registered in the management
office of the Project and who have been approved by Landlord for provision of
such services in the Premises.
32.    Tenant must comply with reasonable requests by the Landlord concerning
the informing of their employees of items of importance to the Landlord.
33.    Tenant shall comply with any non-smoking ordinance adopted by any
applicable governmental authority. Neither Tenant nor its agents, employees,
contractors, guests or invitees shall smoke or permit smoking in the Premises
and/or the Common Areas, unless the Common Areas have been declared a designated
smoking area by Landlord, nor shall the above parties allow smoke from the
Premises to emanate into the Common Areas or any other part of the Building.
Landlord shall have the right to designate the Building (including the Premises)
as a non-smoking building.
34.    Tenant shall not take any action which would violate Landlord's labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord's or any other tenant's or occupant's


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-4-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





business or with the rights and privileges of any person lawfully in the
Building ("Labor Disruption"). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume, and Tenant shall have no claim for damages against Landlord or any of
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagees, or agents in connection therewith.
35.    No tents, shacks, temporary or permanent structures of any kind shall be
allowed on the Project. No personal belongings may be left unattended in any
Common Areas.
36.    Landlord shall have the right to prohibit the use of the name of the
Building or Project or any other publicity by Tenant that in Landlord's sole
opinion may impair the reputation of the Building or Project or the desirability
thereof. Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.
37.    Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.
38.    The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.
39.    Tenant shall comply with all Building security procedures as Landlord may
reasonably establish.
40.    Tenant shall at all times cooperate with Landlord in preserving a
first-class image for the Building.
PARKING RULES AND REGULATIONS
1.    Except for emergency repairs, Tenant and its employees shall not perform
any work on any automobiles while located in the Parking Facility or on the
Project. The Parking Facility may not be used by Tenant or its agents for
overnight parking of vehicles unless the owner of the vehicle is working during
such time in the Building. If it is necessary for Tenant or its employees to
leave an automobile in the Parking Facility overnight, Tenant shall provide
Landlord (or the Parking Operator as the case may be) with prior notice thereof
designating the license plate number and model of such automobile; except for
temporary storage (not to exceed three (3) consecutive nights) in the event an
employee of Tenant (but not to exceed a total of five (5) of Tenant's employees
at any one time) is on a business trip or other temporary duration for business
purposes.
2.    Tenant (including Tenant's employees and agents) will use the parking
spaces solely for the purpose of parking passenger model cars, small vans and
small trucks and will comply in all respects with any rules and regulations that
may be promulgated by Landlord and/or the Parking Operator from time to time
with respect to the Parking Facility.
3.    Vehicles must be parked entirely within the stall lines painted on the
floor, and only small cars may be parked in areas reserved for small cars.
4.    All directional signs and arrows must be observed.
5.    The speed limit shall be 5 miles per hour.
6.    Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.
7.    Parking is prohibited in all areas not expressly designated for parking,
including without limitation:
(a)    areas not striped for parking;
(b)    aisles;


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-5-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





(c)    where "no parking" signs are posted;
(d)    ramps; and
(e)    loading zones.
8.    Parking stickers, key cards and any other devices or forms of
identification or entry supplied by Landlord or the Parking Operator shall
remain the property of Landlord (or the Parking Operator as the case may be).
Such device must be displayed as requested and may not be mutilated in any
manner. The serial number of the parking identification device may not be
obliterated. Parking passes and devices are not transferable and any pass or
device in the possession of an unauthorized holder will be void.
9.    Parking managers or attendants are not authorized to make or allow any
exceptions to these Parking Rules and Regulations.
10.    Every parker is required to park and lock his/her own car.
11.    Loss or theft of parking passes, identification, key cards or other such
devices must be reported to Landlord (and/or to the Parking Operator as the case
may be) immediately. Any parking devices reported lost or stolen found on any
authorized car will be confiscated and the illegal holder will be subject to
prosecution. Lost or stolen passes and devices found by Tenant or its employees
must be reported to Landlord (and to the Parking Operator, as the case may be)
immediately.
12.    Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or its agents is prohibited.
13.    Tenant agrees to acquaint all persons to whom Tenant assigns a parking
space with these Parking Rules and Regulations.
14.    Neither Landlord nor the Parking Operator (as the case may be), from time
to time will be liable for loss of or damage to any vehicle or any contents of
such vehicle or accessories to any such vehicle, or any property left in any of
the Parking Facility, resulting from fire, theft, vandalism, accident, conduct
of other users of the Parking Facility and other persons, or any other casualty
or cause. Further, Tenant understands and agrees that: (i) Landlord will not be
obligated to provide any traffic control, security protection or Parking
Operator for the Parking Facility; (ii) Tenant uses the Parking Facility at its
own risk; and (iii) Landlord will not be liable for personal injury or death, or
theft, loss of or damage to property. Tenant indemnifies and agrees to hold
Landlord, any Parking Operator and their respective agents and employees
harmless from and against any and all claims, demands, and actions arising out
of the use of the Parking Facility by Tenant and its employees and agents,
whether brought by any of such persons or any other person, except to the extent
caused by the gross negligence or willful misconduct of the Landlord, Parking
Operator or their respective employees, contractors and/or agents and not
covered by Tenant insurance or such employee's or agent's insurance.
15.    Tenant will ensure that any vehicle parked in any of the parking spaces
will be kept in proper repair and will not leak excessive amounts of oil or
grease or any amount of gasoline.
16.    Tenant's right to use the Parking Facility will be in common with other
tenants of the Building and with other parties permitted by Landlord to use the
Parking Facility. Landlord reserves the right to assign and reassign, from time
to time, particular parking spaces for use by persons selected by Landlord,
provided that Tenant's rights under the Lease are preserved. Landlord will not
be liable to Tenant for any unavailability of Tenant's designated spaces, if
any, nor will any unavailability entitle Tenant to any refund, deduction, or
allowance. Tenant will not park in any numbered space or any space designated
as: RESERVED, HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or similar
designation).
17.    If the Parking Facility is damaged or destroyed, or if the use of the
Parking Facility is limited or prohibited by any governmental authority, or the
use or operation of the Parking Facility is limited or prevented by strikes or
other labor difficulties or other causes beyond Landlord's reasonable control,
Tenant's inability to use the parking spaces will not subject Landlord (and/or
the Parking Operator, as the case may be) to any liability to Tenant


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-6-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





and will not relieve Tenant of any of its obligations under the Lease and the
Lease will remain in full force and effect. Tenant will pay to Landlord upon
demand, and Tenant indemnifies Landlord against, any and all loss or damage to
the Parking Facility, or any equipment, fixtures, or signs used in connection
with the Parking Facility and any adjoining buildings or structures caused by
Tenant or any of its employees and agents.
18.    Tenant has no right to assign or sublicense any of its rights in the
parking passes, except as part of a permitted assignment or sublease of the
Lease; however, Tenant may allocate the parking passes among its employees.
Tenant shall be responsible for the observance of all of the Rules and
Regulations and Parking Rules and Regulations in this Exhibit D by Tenant's
employees, agents, clients, customers, invitees and guests. Landlord may waive
any one or more of the Rules and Regulations and/or Parking Rules and
Regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
and/or Parking Rules and Regulations in favor of any other tenant or tenants,
nor prevent Landlord from thereafter enforcing any such Rules or Regulations
and/or Parking Rules and Regulations against any or all tenants of the Building
and/or the Project. Landlord reserves the right at any time to change or rescind
any one or more of these Rules and Regulations and/or the Parking Rules and
Regulations, or to make such other and further reasonable Rules and Regulations
and/or Parking Rules and Regulations as in Landlord's judgment may from time to
time be necessary for the management, safety, care and cleanliness of the
Premises, Building and Project, and for the preservation of good order therein,
as well as for the convenience of other occupants and tenants therein. Tenant
shall be deemed to have read these Rules and Regulations and Parking Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.
COMMON AREA AMENITIES
1.    Tenant understands that Landlord may provide certain common area amenities
for Tenant's non-exclusive use. Such amenities are for the use of tenants and
shall be reserved through the management office in advance. Tenant and Tenant's
agents, employees and invitees shall adhere to all rules Landlord sets forth in
respect to use of the amenities, which may change from time to time.
2.    Tenant understands and agrees that: (i) Tenant uses the amenities at its
own risk; and (ii) Landlord will not be liable for personal injury or death, or
theft, loss of or damage to property. Tenant indemnifies and agrees to hold
Landlord and its agents and employees harmless from and against any and all
claims, demands, and actions arising out of the use of the amenities by Tenant
and its agents, employees and invitees, whether brought by any of such persons
or any other person.
3.    All amenities offered shall remain at the locations designated by Landlord
all times. Tenant must use the equipment only in the manner intended. Landlord
reserves the right to limit Tenant's use of any equipment or amenities to ensure
the equitable use of the equipment and amenities by all tenants. Tenant shall
not move or modify the equipment in any manner whatsoever. If Tenant has reason
to believe that any equipment is malfunctioning, Tenant shall notify Landlord
immediately.
4.    Tenant shall be responsible for the cost or repairs or replacements of any
amenities that are not returned to management after use or are damaged during
the use of any such amenity by Tenant or Tenant's agents, employees or invitees
and Tenant shall reimburse Landlord for any such cost within thirty (30) days
after receipt of an invoice therefor.
5.    Tenant shall cause its employees to conduct themselves in a quiet and
well-mannered fashion when on or about the amenities and not cause any
disturbances or interfere with the use or enjoyment of the amenities by other
tenants.
6.    Tenant shall not bring any food or beverages into any amenity area without
Landlord's prior consent, which shall not be unreasonably withheld.


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-7-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





7.    No alcoholic beverages shall be permitted at the amenities at any time
without Landlord's prior consent, which shall not be unreasonably withheld.
8.    Neither Tenant nor its agents, employees or invitees shall smoke or permit
smoking in the amenity areas at any time.




843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT D
-8-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT E
FORM OF LETTER OF CREDIT
(SEE ATTACHED)
L/C DRAFT LANGUAGE


IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________


ISSUE DATE: ______________


ISSUING BANK:
SILICON VALLEY BANK
3003 TASMAN DRIVE
2ND FLOOR, MAIL SORT HF210
SANTA CLARA, CALIFORNIA 95054


BENEFICIARY:                    
AP3-SF2 CT SOUTH, LLC
4380 LA JOLLA VILLAGE DRIVE, SUITE 230
SAN DIEGO, CA 92121
ATTN: W. NEIL FOX, CEO


APPLICANT:
ACHAOGEN, INC.
7000 SHORELINE CT, STE 371
SOUTH SAN FRANCISCO, CA 94080     
    
AMOUNT:    US$250,000 (TWO HUNDRED AND FIFTY THOUSAND AND XX/100 U.S. DOLLARS)


EXPIRATION DATE:    SVB WILL PUT A SPECIFIC DATE HERE THAT’S 1 YEAR FROM
ISSUANCE


LOCATION:        SANTA CLARA, CALIFORNIA


DEAR SIR/MADAM:
                                        
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF______ IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
“A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:


1.
THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2. BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:


“AN EVENT OF DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED BY
__________________ AS TENANT UNDER THAT CERTAIN LEASE AGREEMENT BETWEEN TENANT,
AND AP3-SF2 CT SOUTH, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AS LANDLORD;
AND LANDLORD IS AUTHORIZED, PURSUANT TO THE TERMS OF THE LEASE, TO DRAW DOWN ON
THE LETTER OF CREDIT.”
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
ISSUING BANK'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
___________ AND HAVE NOT


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT E
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT LEAST SIXTY (60) DAYS PRIOR TO
THE PRESENT EXPIRATION DATE."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THE LEASE, WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THE LEASE , WHICH FILING HAS NOT BEEN DISMISSED AT
THE TIME OF THIS DRAWING."
OR
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THE LEASE, UNDER SECTION 365 OF THE U.S.
BANKRUPTCY CODE."
PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.


THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.


THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS (OR
ANY OTHER ADDRESS INDICATED BY YOU, IN A WRITTEN NOTICE TO US THE RECIEPT OF
WHICH WE HAVE ACKNOWLEDGED, AS THE ADDRESS TO WHICH WE SHOULD SEND SUCH NOTICE)
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
_______________. IN THE EVENT OF SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW
HEREUNDER AS SPECIFIED ABOVE.
THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED.
THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. APPLICANT SHALL PAY OUR TRANSFER
FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00) UNDER THIS LETTER OF
CREDIT.


DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.


DOCUMENTS MUST BE FORWARDED TO US BY OVERNIGHT DELIVERY SERVICE TO: SILICON
VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA CA 95054, ATTN: INTERNATIONAL
DIVISION.


WE HEREBY AGREE WITH THE BENEFICIARY THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT E
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT OR
ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.


IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.


THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.








___________________________ ___________________________
AUTHORIZED SIGNATURE AUTHORIZED SIGNATURE












843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT E
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER
__________________                    
EXHIBIT A







--------------------------------------------------------------------------------

                    

    DATE: _______________                    REF. NO. ___________________




AT SIGHT OF THIS DRAFT


PAY TO THE ORDER OF                  US$_________________
       
US DOLLARS _____________________________________________________________________
        
DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY
LETTER OF CREDIT NUMBER NO. _______________________ DATED ___________________
    
                        
TO: SILICON VALLEY BANK            
3003 TASMAN DRIVE             _______________________________
SANTA CLARA, CA 95054             (BENEFICIARY'S NAME)
        


...............................................................
AUTHORIZED SIGNATURE

--------------------------------------------------------------------------------







GUIDELINES TO PREPARE THE DRAFT


1.
DATE: ISSUANCE DATE OF DRAFT.

2.
REF. NO.: BENEFICIARY'S REFERENCE NUMBER, IF ANY.

3.
PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE

SURE BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).
4.
US$: AMOUNT OF DRAWING IN FIGURES.

5.
USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6.
LETTER OF CREDIT NUMBER: SILICON VALLEY BANK'S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

7.
DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.
BENEFICIARY'S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.
AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.





IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT ______________.








843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT E
-4-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







EXHIBIT
TRANSFER FORM




DATE: ____________________


TO: SILICON VALLEY BANK
3003 TASMAN DRIVE                RE: IRREVOCABLE STANDBY LETTER OF CREDIT
SANTA CLARA, CA 95054     NO. _____________ ISSUED BY
ATTN:INTERNATIONAL DIVISION. SILICON VALLEY BANK, SANTA CLARA
STANDBY LETTERS OF CREDIT     L/C AMOUNT: ___________________




GENTLEMEN:


FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:


_________________________________________________________________________________________
(NAME OF TRANSFEREE)


_________________________________________________________________________________________
(ADDRESS)


ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.


BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.


THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.




843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT E
-5-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





SIGNATURE AUTHENTICATED
The names(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.


_______________________________________
(Name of Bank)
_______________________________________
 (Address of Bank)
_______________________________________
(City, State, Zip Code)
_______________________________________
(Print Authorized Name and Title)
_______________________________________
 (Authorized Signature)
_______________________________________
 (Telephone Number)






______________________________
                         (BENEFICIARY’S NAME)
By:________________________________




Printed Name:________________________




Title:_______________________________















843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT E
-6-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT F
STORAGE AREA
exleaseagreementgene_image10.gif [exleaseagreementgene_image10.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT F
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT G
FURNITURE LIST
3rd Floor Furniture List
fridge freezer
4
dishwasher
1
Kitchen chairs
31
8 square tables
8
4 tall tables
4
trash cans
3
cocktail table
1
square table
1
bar stool
1
plant
1
Coat rack
1
long black swirl sofa w/ wood divider
1
coffee table
2
ottomans
2
arm chairs
5
stools / coffee table
3
long sofa
1
sofa seat
1
coffee table
1
side table
1
small tables
6
Desk chairs
2
tables
2
chairs
15
TV screen
2
white board small
1
white board large
2
cubicles
74
Desk chairs
109
desk cabinets
85
trash cans (approximate)
60
coat racks
2
mobile shelf
1
small stool
3
coffee table
3
metallic ottoman
3
ping pong tables
1
reception desk
1
chair
1





843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT G
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT H
FORM OF SNDA
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Cox, Castle & Nicholson LLP
2029 Century Park East, Suite 2100
Los Angeles, California 90067
Attention: Adam B. Weissburg, Esq.
______________________________________________________________________________


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
Loan No. 15617
Los Angeles County Employees Retirement Association
c/o Cornerstone Real Estate Advisers
One Financial Plaza
Hartford, CT 06103
Attention: Finance Group Loan Servicing
Re: One Tower Place, South San Francisco, California
The undersigned, Achaogen, Inc., a Delaware corporation, ("Tenant") understands
that Los Angeles County Employees Retirement Association ("Lender") has made or
will be making a loan (the "Loan") to AP3-SF2 CT South LLC, a Delaware limited
liability company ("Landlord") secured by a mortgage or deed of trust (the
"Mortgage") encumbering the real property (the "Property") described on
Exhibit A, attached hereto and made a part hereof. Tenant and Landlord entered
into an unrecorded lease agreement (the "Lease") dated August __, 2016 by which
Tenant leased from Landlord certain premises commonly known as One Tower Place,
Suite 300, South San Francisco, California (the "Leased Premises"), and
constituting a portion of the Property. Tenant desires to be able to obtain the
advantages of the Lease and occupancy thereunder in the event of foreclosure of
the Mortgage and Lender wishes to have Tenant confirm the priority of the
Mortgage over the Lease.
NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties hereto agree as follows:
1.
Tenant hereby subordinates all of its right, title and interest under the Lease
to the lien, operation and effect of the Mortgage and any other mortgages (as
the same may be modified and/or extended from time to time) now or hereafter in
force against the Property, and to any and all existing and future advances made
under such Mortgage and any other mortgages.

2.
In the event that Lender becomes the owner of the Property by foreclosure, deed
in lieu of foreclosure, or otherwise, Tenant agrees to unconditionally attorn to
Lender and to recognize it as the owner of the Property and the Landlord under
the Lease. The Lender agrees not to terminate the Lease or disturb or interfere
with Tenant's possession of the Leased Premises during the term of the Lease, or
any extension or renewal thereof, so long as Tenant is not in default under the
Lease beyond applicable notice, grace and cure periods, if any.

3.
Tenant agrees to commence paying all rents, revenues and other payments due
under the Lease directly to Lender after Lender notifies Tenant that Lender is
the owner and holder of the Loan and is invoking Lender's rights under the Loan
documents to directly receive from Tenant all rents, revenues and other payments
due



843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





under the Lease and Landlord hereby consents to such payment and agrees that all
amounts so paid to Lender by Tenant shall be credited against Tenant's
obligations under the Lease.. By making such payments to Lender, Tenant shall be
deemed to have satisfied all such payment obligations to Landlord under the
Lease.
4.
This Agreement shall inure to the benefit of Lender's affiliates, agents,
co-lenders and participants, and each of their respective successors and assigns
(each a "Lender Party" and collectively, the "Lender Parties").

[Remainder of page intentionally left blank; signature pages follow]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Subordination,
Non-Disturbance and Attornment Agreement to be duly executed as of the ____ day
of __________, 2016.
TENANT:
ACHAOGEN, INC., a Delaware corporation
By        
Name:        
Its:        
(Signatures continue on following page)


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







LANDLORD:
AP3-SF2 CT SOUTH LLC,
a Delaware limited liability company
By        
Name:    W. Neil Fox, III
Its:    Chief Executive Officer
(Signatures continue on following page)


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-4-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







LENDER:
LOS ANGELES COUNTY EMPLOYEES
RETIREMENT ASSOCIATION
By        
Name:        
Its:        
(End of signatures)


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-5-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







TENANT ACKNOWLEDGMENT


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
STATE OF ________________    )
)    ss:
COUNTY OF ________________    )
On _____________, 20____ before me,
_____________________________________________, Notary Public, personally
appeared _____________________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of
________________ that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature: _______________________________________
[Seal]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-6-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







LANDLORD ACKNOWLEDGMENT


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
STATE OF ________________    )
)    ss:
COUNTY OF ________________    )
On _____________, 20____ before me,
_____________________________________________, Notary Public, personally
appeared _____________________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of
________________ that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature: _______________________________________
[Seal]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-7-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







LENDER ACKNOWLEDGMENT


A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
STATE OF ________________    )
)    ss:
COUNTY OF ________________    )
On _____________, 20____ before me,
_____________________________________________, Notary Public, personally
appeared _____________________________________________, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of
________________ that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature: _______________________________________
[Seal]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-8-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------







EXHIBIT A
LEGAL DESCRIPTION
Real property in the City of South San Francisco, County of San Mateo, State of
California, described as follows:
PARCEL A:
PARCEL 1 AS SHOWN ON THAT CERTAIN MAP ENTITLED, "PARCEL MAP 08-0001, BEING A
RESUBDIVISION OF PARCEL 1 AS SAID PARCEL IS SHOWN ON THAT CERTAIN MAP ENTITLED
'PARCEL MAP 01-020' FILED FOR RECORD ON MAY 19, 2006 IN BOOK 76 OF PARCEL MAPS
AT PAGES 94 AND 95", WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE
RECORDER OF THE CITY OF SOUTH SAN FRANCISCO, COUNTY OF SAN MATEO, STATE OF
CALIFORNIA ON SEPTEMBER 18, 2008 IN BOOK 78 OF PARCEL MAPS, AT PAGES 67-68,
INCLUSIVE.
PARCEL B:
NON-EXCLUSIVE EASEMENTS AS DESCRIBED AND GRANTED TO MYERS PENINSULA VENTURE,
LLC, IN THAT CERTAIN AGREEMENT GRANTING EASEMENT RECORDED MARCH 1, 2007 AS
INSTRUMENT NO. 2007-031676 OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAN MATEO COUNTY, CALIFORNIA;
TOGETHER WITH A NON-EXCLUSIVE EASEMENTS AS DESCRIBED AND AS GRANTED TO MYERS
PENINSULA VENTURE, LLC IN THAT CERTAIN DECLARATION OF EASEMENTS RECORDED
SEPTEMBER 18, 2008, AS INSTRUMENT NO. 105133; AS MODIFIED BY THAT CERTAIN FIRST
AMENDMENT TO DECLARATION OF EASEMENTS RECORDED NOVEMBER 18, 2015 AS INSTRUMENT
NO. 2015-121411 BOTH OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAN MATEO COUNTY, CALIFORNIA;
TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN DECLARATION
OF RECIPROCAL EASEMENTS, COVENANTS AND RESTRICTIONS OF CENTENNIAL TOWERS DATED
MAY 5, 2008 AND RECORDED ON SEPTEMBER 18, 2008 AS INSTRUMENT NO. 2008-105136,
AND THAT CERTAIN FIRST AMENDMENT TO DECLARATION OF RECIPROCAL EASEMENTS,
COVENANTS AND RESTRICTIONS OF CENTENNIAL TOWERS RECORDED NOVEMBER 18, 2015 AS
INSTRUMENT NO. 2015-121410; AND THAT CERTAIN SECOND AMENDMENT TO DECLARATION OF
RECIPROCAL EASEMENTS, COVENANTS AND RESTRICTIONS OF CENTENNIAL TOWERS RECORDED
NOVEMBER 18, 2015 AS INSTRUMENT NO. 2015-121417, BOTH OF OFFICIAL RECORDS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAN MATEO COUNTY, CALIFORNIA;
TOGETHER WITH A NON-EXCLUSIVE EASEMENT AS SET FORTH IN THAT CERTAIN AGREEMENT
GRANTING EASEMENT DATED JANUARY 22, 2009 AND RECORDED ON FEBRUARY 3, 2009 AS
INSTRUMENT NO. 2009-010537 OF OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAN MATEO COUNTY, CALIFORNIA;
TOGETHER WITH NON-EXCLUSIVE EASEMENTS AS SET FORTH IN THAT CERTAIN DECLARATION
OF COVENANTS, CONDITIONS AND RESTRICTIONS OF CENTENNIAL TOWERS DATED MARCH 27,
2009 AND RECORDED ON APRIL 3, 2009 AS INSTRUMENT NO. 2009-038658, AS AMENDED BY
THAT CERTAIN FIRST AMENDMENT TO DECLARATION OF COVENANTS, CONDITIONS AND
RESTRICTIONS OF CENTENNIAL TOWERS DATED APRIL 20, 2010 AND RECORDED MAY 12, 2010
AS INSTRUMENT NO. 2010-051876, AND AS AMENDED BY THAT CERTAIN SECOND AMENDMENT
TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS OF CENTENNIAL TOWERS
DATED NOVEMBER 17,


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-9-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





2015 AND RECORDED NOVEMBER 18, 2015 AS INSTRUMENT NO. 2015-121409 ALL OF
OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAN MATEO COUNTY,
CALIFORNIA.
APN: 007-650-180




843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT H
-10-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






EXHIBIT I
CONTROL AREAS
(SEE ATTACHED)
exleaseagreementgene_image11.gif [exleaseagreementgene_image11.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT I
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exleaseagreementgene_image12.gif [exleaseagreementgene_image12.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT I
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





exleaseagreementgene_image13.gif [exleaseagreementgene_image13.gif]


843078.08/SD
374622-00033/8-4-16/MLT/dek
EXHIBIT I
-3-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------






RIDER
EXTENSION OPTION RIDER
This Extension Option Rider ("Extension Rider") is attached to and made a part
of the Lease by and between Landlord and Tenant. The agreements set forth in
this Extension Rider shall have the same force and effect as if set forth in the
Lease. To the extent the terms of this Extension Rider are inconsistent with the
terms of the Lease, the terms of this Extension Rider shall control.
1.    Extension Option. Landlord hereby grants Tenant one (1) option (the
"Extension Option") to extend the Lease Term for a period of five (5) years (the
"Option Term"), which option shall be exercisable only by written Exercise
Notice (as defined below) delivered by Tenant to Landlord as provided below.
Upon the proper exercise of the Extension Option, the Lease Term shall be
extended for the Option Term. Notwithstanding the foregoing, at Landlord's
option, in addition to any other remedies available to Landlord under the Lease,
at law or in equity, the Extension Option shall not be deemed properly exercised
if as of the date of delivery of the Exercise Notice (as defined below) by
Tenant, Tenant has previously been in default under the Lease beyond all
applicable notice and cure periods. The Extension Option is personal to the
original Tenant and may only be exercised by the Original Tenant or any assignee
of a Permitted Transfer (and not any assignee, sublessee or other transferee of
Tenant's interest in the Lease) if the Original Tenant, or any assignee of a
Permitted transfer, and any subtenant which is a Permitted Transferee occup(ies)
the entire Premises as of the date of Tenant's delivery of the Exercise Notice.
2.    Option Rent. The annual Base Rent payable by Tenant during the Option Term
(the "Option Rent") shall be equal to the Fair Market Rental Rate for comparable
office/laboratory space in the South San Francisco market. As used herein, the
"Fair Market Rental Rate" shall mean the annual base rent at which tenants, as
of the commencement of the Option Term, will be leasing non-sublease space
comparable in size, location (including views), functionality and quality to the
Premises for a comparable term as the Option Term, which comparable space is
located in the Building, the Other Future Building in the Project and in other
comparable first-class biotechnology buildings in San Mateo County (the "Market
Area"), taking into consideration all free rent and other out-of-pocket
concessions generally being granted at such time for new (non-renewal) leases of
such comparable space for the Option Term. All other terms and conditions of the
Lease shall apply throughout the Option Term; however, Tenant shall, in no
event, have the option to extend the Lease Term beyond the Option Term described
in Section 1 above.
3.    Exercise of Option. The Extension Option shall be exercised by Tenant, if
at all, only in the following manner: (i) Tenant shall deliver written notice
("Interest Notice") to Landlord not more than fifteen (15) months nor less than
fourteen (14) months prior to the expiration of the initial Lease Term stating
that Tenant may be interested in exercising the Extension Option; (ii) Landlord,
after receipt of Tenant's notice, shall deliver notice (the "Option Rent
Notice") to Tenant not less than thirteen (13) months prior to the expiration of
the initial Lease Term setting forth the Option Rent; and (iii) if Tenant wishes
to exercise the Extension Option, Tenant shall, on or before the date (the
"Exercise Date") which is (12) months prior to the expiration of the initial
Lease Term, exercise the Extension Option by delivering written notice
("Exercise Notice") thereof to Landlord. Tenant's failure to deliver the
Interest Notice or Exercise Notice on or before the applicable delivery dates
therefore specified hereinabove shall be deemed to constitute Tenant's waiver of
the Extension Option.
4.    Determination of Option Rent. If Tenant timely and appropriately objects
in its Exercise Notice to Landlord to the Fair Market Rental Rate for the Option
Term initially described in Landlord's Option Rent Notice, then Landlord and
Tenant shall attempt in good faith to agree upon the Fair Market Rental Rate. If
Landlord and Tenant fail to reach agreement within thirty (30) days following
Tenant's delivery of such Exercise Notice (the "Outside Agreement Date"), then
each party shall submit to the other party a separate written determination of
the Fair Market Rental Rate within fifteen (15) business days after the Outside
Agreement Date, and such determinations shall be submitted to arbitration in
accordance with the provisions of Sections 4.1 through 4.7 below. The failure of
Tenant or Landlord to submit a written determination of the Fair Market Rental
Rate within such fifteen (15) business day period shall conclusively be deemed
to be such party's approval of the Fair Market Rental Rate submitted within such
fifteen (15) business day period by the other party.


843078.08/SD
374622-00033/8-4-16/MLT/dek
RIDER
-1-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]




--------------------------------------------------------------------------------





4.1    Landlord and Tenant shall each appoint one (1) arbitrator who shall by
profession be an independent real estate broker who shall have no ongoing
relationship with Tenant or Landlord and who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
first class office buildings in the Market Area. The determination of the
arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Fair Market Rental Rate is the closer to the actual Fair
Market Rental Rate as determined by the arbitrators, taking into account the
requirements with respect thereto set forth in Section 2 above. Each such
arbitrator shall be appointed within fifteen (15) days after the Outside
Agreement Date.
4.2    The two (2) arbitrators so appointed shall, within thirty (30) days of
the date of the appointment of the last appointed arbitrator, attempt to reach a
decision as to which of Landlord's or Tenant's submitted Fair Market Rental Rate
is closer to the actual Fair Market Rental Rate. If they are unable to agree
within such time, then within the following fifteen (15) days, they shall agree
upon and appoint a third arbitrator who shall be qualified under the same
criteria set forth hereinabove for qualification of the initial two (2)
arbitrators.
4.3    Within thirty (30) days of the appointment of the third arbitrator, reach
a decision as to which of Landlord's or Tenant's submitted Fair Market Rental
Rate is closer to the actual Fair Market Rental Rate and shall select such
closer determination as the Fair Market Rental Rate and notify Landlord and
Tenant thereof.
4.4    If the two initial arbitrators agree as to which of Landlord's or
Tenant's submitted Fair Market Rental Rate is closer to the actual Fair Market
Rental Rate, the joint decision of the two initial arbitrators shall be binding
upon Landlord and Tenant, and if they are not able to agree, then the decision
of the third arbitrator shall be binding upon Landlord and Tenant..
4.5    If either Landlord or Tenant fails to appoint an arbitrator within the
time period specified in Section 4.1 hereinabove, the arbitrator appointed by
one of them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant.
4.6    If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, within the time period provided in Section 4.2 above, then the
parties shall mutually select the third arbitrator. If Landlord and Tenant are
unable to agree upon the third arbitrator within the period described in
Section 4.2 above, then either party may, upon at least five (5) days' prior
written notice to the other party, request the Presiding Judge of the San Mateo
County Superior Court, acting in his private and nonjudicial capacity, to
appoint the third arbitrator. Following the appointment of the third arbitrator,
the third arbitrator shall within thirty (30) days thereafter reach a decision
as to whether Landlord's or Tenant's submitted Fair Market Rental Rate shall be
used and shall notify Landlord and Tenant thereof.






843078.08/SD
374622-00033/8-4-16/MLT/dek
RIDER
-2-
GENESIS SSF - ONE TOWER PLACE
[Achaogen, Inc.]


